Exhibit 10.1

EXECUTION VERSION

 

 

 

SENIOR SECURED CREDIT AGREEMENT

dated as of

June 15, 2020

between

BLACKSTONE / GSO SECURED LENDING FUND

The LENDERS Party Hereto

and

CITIBANK, N.A.

as Administrative Agent

$550,000,000

CITIBANK, N.A.,

GOLDMAN SACHS BANK USA

STATE STREET BANK AND TRUST COMPANY

SUMITOMO MITSUI BANKING CORPORATION

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      40  

SECTION 1.03.

  Terms Generally      40  

SECTION 1.04.

  Accounting Terms; GAAP      41  

SECTION 1.05.

  Currencies; Currency Equivalents      41  

SECTION 1.06.

  Divisions      43  

ARTICLE II THE CREDITS

     43  

SECTION 2.01.

  The Commitments      43  

SECTION 2.02.

  Loans and Borrowings      44  

SECTION 2.03.

  Requests for Borrowings      45  

SECTION 2.04.

  Swingline Loans      47  

SECTION 2.05.

  Letters of Credit      48  

SECTION 2.06.

  Funding of Borrowings      54  

SECTION 2.07.

  Interest Elections      55  

SECTION 2.08.

  Termination, Reduction or Increase of the Commitments      56  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      59  

SECTION 2.10.

  Prepayment of Loans      61  

SECTION 2.11.

  Fees      64  

SECTION 2.12.

  Interest      66  

SECTION 2.13.

  Market Disruption and Alternate Rate of Interest      67  

SECTION 2.14.

  Increased Costs      68  

SECTION 2.15.

  Break Funding Payments      70  

SECTION 2.16.

  Taxes      71  

SECTION 2.17.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      74  

SECTION 2.18.

  Defaulting Lenders      77  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      79  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     80  

SECTION 3.01.

  Organization; Powers      80  

SECTION 3.02.

  Authorization; Enforceability      80  

SECTION 3.03.

  Governmental Approvals; No Conflicts      80  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      81  

SECTION 3.05.

  Litigation      81  

SECTION 3.06.

  Compliance with Laws and Agreements      81  

SECTION 3.07.

  Sanctions and Anti-Corruption Laws      81  

SECTION 3.08.

  Taxes      81  

SECTION 3.09.

  ERISA      82  

SECTION 3.10.

  Disclosure      82  

SECTION 3.11.

  Investment Company Act; Margin Regulations      82  

SECTION 3.12.

  Material Agreements and Liens      83  

SECTION 3.13.

  Subsidiaries and Investments      83  

SECTION 3.14.

  Properties      84  

SECTION 3.15.

  Affiliate Agreement      84  

SECTION 3.16.

  Security Documents      84  

SECTION 3.17.

  Affected Financial Institutions      84  

ARTICLE IV CONDITIONS

     84  

SECTION 4.01.

  Effective Date      84  

SECTION 4.02.

  Each Credit Event      86  

ARTICLE V AFFIRMATIVE COVENANTS

     87  

SECTION 5.01.

  Financial Statements and Other Information      87  

SECTION 5.02.

  Notices of Material Events      89  

SECTION 5.03.

  Existence; Conduct of Business      90  

SECTION 5.04.

  Payment of Obligations      90  

SECTION 5.05.

  Maintenance of Properties; Insurance      90  

SECTION 5.06.

  Books and Records; Inspection Rights      90  

SECTION 5.07.

  Compliance with Laws; Anti-Corruption; Sanctions      91  

SECTION 5.08.

  Certain Obligations Respecting Subsidiaries; Further Assurances      91  

SECTION 5.09.

  Use of Proceeds      93  

SECTION 5.10.

  Status of RIC and BDC      94  

SECTION 5.11.

  Investment and Valuation Policies      94  

SECTION 5.12.

  Portfolio Valuation and Diversification, Etc.      94  

SECTION 5.13.

  Calculation of Borrowing Base      98  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 5.14.

  Post-Closing Actions      106  

ARTICLE VI NEGATIVE COVENANTS

     106  

SECTION 6.01.

  Indebtedness      106  

SECTION 6.02.

  Liens      107  

SECTION 6.03.

  Fundamental Changes and Dispositions of Assets      108  

SECTION 6.04.

  Investments      110  

SECTION 6.05.

  Restricted Payments      112  

SECTION 6.06.

  Certain Restrictions on Significant Subsidiaries      113  

SECTION 6.07.

  Certain Financial Covenants      113  

SECTION 6.08.

  Transactions with Affiliates      114  

SECTION 6.09.

  Lines of Business      114  

SECTION 6.10.

  No Further Negative Pledge      114  

SECTION 6.11.

  Modifications of Certain Documents      114  

SECTION 6.12.

  Payments of Other Indebtedness      115  

ARTICLE VII EVENTS OF DEFAULT

     116  

SECTION 7.01.

  Events of Default      116  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     120  

SECTION 8.01.

  The Administrative Agent      120  

SECTION 8.02.

  Certain ERISA Matters      122  

ARTICLE IX MISCELLANEOUS

     123  

SECTION 9.01.

  Notices; Electronic Communications      123  

SECTION 9.02.

  Waivers; Amendments      125  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      128  

SECTION 9.04.

  Successors and Assigns      130  

SECTION 9.05.

  Survival      134  

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      134  

SECTION 9.07.

  Severability      135  

SECTION 9.08.

  Right of Setoff      135  

SECTION 9.09.

  Governing Law; Jurisdiction; Etc.      135  

SECTION 9.10.

  WAIVER OF JURY TRIAL      136  

SECTION 9.11.

  Judgment Currency      136  

SECTION 9.12.

  Headings      137  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 9.13.

  Treatment of Certain Information; Confidentiality      137  

SECTION 9.14.

  Certain Notices      138  

SECTION 9.15.

  Acknowledgment and Consent to Bail-In of Affected Financial Institutions     
139  

SECTION 9.16.

  No Fiduciary Duty      139  

SECTION 9.17.

  Acknowledgment Regarding Any Supported QFCs      140  

SECTION 9.18.

  Termination      140  

SECTION 9.19.

  Limited Recourse      141  

 

SCHEDULES    SCHEDULE I    Commitments SCHEDULE II    Material Agreements; Liens
SCHEDULE III    Permitted Indebtedness SCHEDULE IV    Subsidiaries; Investments
SCHEDULE V    Transactions with Affiliates SCHEDULE VI    Industry
Classification Groups SCHEDULE VII    Approved Dealer; Approved Pricing Services
SCHEDULE VIII    Excluded Assets SCHEDULE IX    Issuing Banks SCHEDULE X   
Post-Closing Actions EXHIBITS    EXHIBIT A    Form of Assignment and Assumption
EXHIBIT B    Form of Borrowing Base Certificate EXHIBIT C    Form of Borrowing
Request EXHIBIT D    Form of Interest Election Request EXHIBIT E    Form of
Promissory Note

 

 

iv



--------------------------------------------------------------------------------

SENIOR SECURED CREDIT AGREEMENT dated as of June 15, 2020 (this “Agreement”),
among BLACKSTONE / GSO SECURED LENDING FUND, the LENDERS party hereto, and
CITIBANK, N.A., as Administrative Agent.

The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement on the terms specified herein to, inter
alia, extend credit to the Borrower in an initial aggregate principal or face
amount not exceeding $550,000,000 at any one time outstanding. The Lenders are
prepared to extend credit on the terms and conditions hereof, and, accordingly,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.

“Additional Debt Amount” means, as of any date, the greater of (a) $50,000,000
and (b) an amount equal to 5% of Shareholders’ Equity.

“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1.00%) equal to the product
of (a) the LIBO Rate for Dollars for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided, that, if the Adjusted LIBO Rate shall be less
than zero (0.00%), such rate shall be deemed to be zero (0.00%) for purposes of
this Agreement.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one (1) or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or any Designated
Subsidiary in the ordinary course of business.



--------------------------------------------------------------------------------

“Affiliate Agreement” means the Investment Advisory Agreement, dated and
effective as of October 1, 2018, by and between the Borrower and GSO Asset
Management LLC.

“Agreed Foreign Currency” means, at any time, any of CAD, GBP, EUR, AUD and,
with the agreement of each Multicurrency Lender and Multicurrency Issuing Bank,
any other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market, or in the case of CAD or AUD,
the relevant local market for obtaining quotations, and (b) no central bank or
other governmental authorization in the country of issue of such Foreign
Currency (including, in the case of the Euro, any authorization by the European
Central Bank) is required to permit use of such Foreign Currency by any
Multicurrency Lender for making any Revolving Loan hereunder or to permit any
Issuing Bank to issue (or to make payment under) any Letter of Credit
denominated in such Foreign Currency and/or to permit the Borrower to borrow and
repay the principal thereof and to pay the interest thereon (or to repay any LC
Disbursement under a Letter of Credit denominated in such Foreign Currency),
unless such authorization has been obtained and is in full force and effect.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in Dollars with a maturity of one (1) month plus
1.00%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the LIBO Screen Rate at approximately 11:00 a.m., London time, on
such day for deposits in Dollars with a maturity of one (1) month.
Notwithstanding the foregoing, if the Alternate Base Rate, determined as set
forth above, shall be less than zero (0.00%), such rate shall be deemed to be
zero (0.00%) for purposes of this Agreement. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain a
quotation in accordance with the terms thereof, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14, then the Alternate Base Rate shall be determined without reference
to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Lender’s Dollar
Commitment. If the Dollar Commitments have terminated or expired, the Applicable
Dollar Percentages shall be determined based upon the Dollar Commitments most
recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, (a) if the Gross Borrowing Base (as of
the most recently delivered Borrowing Base Certificate) is equal to or greater
than 1.6 times the Combined Revolving Debt Amount, (i) with respect to any ABR
Loan, 0.75% and (ii) in the case of any Eurocurrency Loan, 1.75%, and (b) if the
Gross Borrowing Base (as of the most recently delivered Borrowing Base
Certificate) is less than 1.6 times the Combined Revolving Debt Amount, (A) with
respect to any ABR Loan, 0.875%, and (B) in the case of any Eurocurrency Loan,
1.875%, and (c) with respect to the commitment fees payable under
Section 2.11(a) hereunder, 0.375%. Any change in the Applicable Margin due to a
change in the ratio of the Gross Borrowing Base to the Combined Revolving Debt
Amount as set forth in any Borrowing Base Certificate shall be effective from
and including the day immediately succeeding the date of delivery of such
Borrowing Base Certificate; provided that if any Borrowing Base Certificate has
not been delivered in accordance with Section 5.01(d), then from and including
the day immediately succeeding the date on which such Borrowing Base Certificate
was required to be delivered, the Applicable Margin shall be the Applicable
Margin set forth in clause (b) above to and including the date on which the
required Borrowing Base Certificate is delivered.

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Lender’s Multicurrency Commitment. If the Multicurrency Commitments have
terminated or expired, the Applicable Multicurrency Percentages shall be
determined based upon the Multicurrency Commitments most recently in effect,
giving effect to any assignments.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Term Loans and total Revolving Commitments of such Lender. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
previously based on such Revolving Commitments shall be determined based upon
the existing Revolving Exposure.

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the board of
trustees of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the board
of trustees of the Borrower that such pricing or quotation service has been
approved by the Borrower).

 

3



--------------------------------------------------------------------------------

“Approved Third Party Appraiser” means each of (a) Murray, Devine & Co.,
(b) Houlihan Lokey Howard & Zukin Inc., (c) Lincoln International LLC (formerly
known as Lincoln Partners LLC), (d) Duff & Phelps Corporation, (e) Valuation
Research Corporation, (f) Alvarez & Marsal and (g) any other third party
appraiser selected by the Borrower in its reasonable discretion.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of the Borrower and its Subsidiaries, less all liabilities and indebtedness not
represented by Senior Securities, to (b) the aggregate amount of Senior
Securities representing indebtedness in each case, of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act in effect
on the Effective Date and any orders, declarations, opinions, relief or letters
issued by the SEC or any other government or regulatory authority). The
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the SEC under Section 6(c) of the Investment Company
Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary from
the definition of Senior Securities only so long as (a) such order is in effect,
and (b) no obligations have become due and owing pursuant to the terms of any
Permitted SBIC Guarantee to which the Borrower or any other Obligor is a party.
The outstanding utilized notional amount of any total return swap and the
notional amount of any Credit Default Swap where an Obligor is a protection
seller, in each case less the value of the margin posted by the Borrower or any
of its Subsidiaries thereunder at such time shall be treated as a Senior
Security of the Borrower for the purposes of calculating the Asset Coverage
Ratio with respect to the Borrower.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or such other form as is reasonably acceptable to the Administrative
Agent and the Borrower.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e).

“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.

“AUD Screen Rate” means, with respect to any Interest Period, (a) the average
bid reference rate administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of such rate) for AUD
bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m. (Sydney, Australia time) on the first day of such Interest Period. If
the AUD Screen Rate shall be less than zero (0.00%), the AUD Screen Rate shall
be deemed to be zero (0.00%) for purposes of this Agreement.

“Availability Period” means, with respect to any Revolving Commitments, the
period from and including the Effective Date to but excluding the earlier of the
Commitment Termination Date and the date of termination of such Revolving
Commitments.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act of 2009 (as amended from time to time)
and any other law, regulation or rule applicable in the United Kingdom relating
to the resolution of unsound or failing banks, investment firms or other
financial institutions or their affiliates (other than through liquidation,
administration or other insolvency proceedings).

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

“Beneficial Ownership Certification” means, for a “legal entity customer” (as
such term is defined in the Beneficial Ownership Regulation), a certification
regarding beneficial ownership or control to the extent required by the
Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Blackstone / GSO Secured Lending Fund, a Delaware statutory
trust.

“Borrowing” means (a) all ABR Loans of the same Class and Type made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same Class and
Type denominated in the same Currency that have the same Interest Period, (c) a
Pro-Rata Borrowing and/or (d) a Swingline Loan, as applicable.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

5



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B or such other form as is
reasonably acceptable to the Administrative Agent and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit C or such
other form as is reasonably acceptable to the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars in London; and in
addition, with respect to any date for the payment or purchase of, or the fixing
of an interest rate in relation to, any Local Rate Currency, the term “Business
Day” shall also exclude any day on which banks are not open for international
business in the Principal Financial Center of the country of that currency; and,
if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

“CAD” and “C$” denote the lawful currency of Canada.

“CAD Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.

“Canadian Prime Rate” means, on any day, the annual rate of interest equal to
the greater of: (a) the annual rate of interest determined from time to time by
the Administrative Agent as its prime rate in effect at its principal office in
Toronto, Ontario (or such other office selected by the Administrative Agent in
which its Canadian lending operations are conducted) on such day for interest
rates on Canadian Dollar-denominated commercial loans made in Canada; and
(b) the sum of (i) the yearly interest rate to which the one (1) month CDOR Rate
is equivalent in effect on such day and (ii) 1.0%; provided that, if such rate
shall be less than zero (0.00%), such rate shall be deemed to be zero (0.00%).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, any change in GAAP after
December 15, 2018 that would require an operating lease to be treated similar to
a capital lease shall not be given effect hereunder.

 

6



--------------------------------------------------------------------------------

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

“Cash Equivalents” means investments (other than Cash) that are one (1) or more
of the following obligations:

(a) U.S. Government Securities, in each case maturing within one (1) year from
the date of acquisition thereof;

(b) investments in commercial paper or other short-term corporate obligations
maturing within two hundred seventy (270) days from the date of acquisition
thereof and having, at such date of acquisition, a credit rating of at least A-1
from S&P and at least P-1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof (i) issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof or under the laws of the jurisdiction or any constituent jurisdiction
thereof of any Agreed Foreign Currency, provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days from the date of acquisition thereof for U.S. Government
Securities and entered into with (i) a financial institution satisfying the
criteria described in clause (c) of this definition or (ii) an Approved Dealer
having (or being a member of a consolidated group having) at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

(e) a Reinvestment Agreement;

(f) money market funds that have, at all times, credit ratings of “Aaa” and
“MR1+” by Moody’s and “AAAm” or “AAAM-G” by S&P, respectively; and

(g) any of the following offered by the Custodian (or other entity acting in a
similar capacity with respect to the Borrower) (I) money market deposit
accounts, (II) eurodollar time deposits, (III) commercial eurodollar sweep
services or (IV) open commercial paper services, in each case having, at such
date of acquisition, a credit rating of at least A-1 from S&P and at least P-1
from Moody’s and maturing not later than two hundred seventy (270) days from the
date of acquisition thereof,

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 10% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or an Agreed Foreign Currency.

 

7



--------------------------------------------------------------------------------

“CDOR Rate” means, on any day, the annual rate of interest that is the rate
based on an average rate applicable to CAD bankers’ acceptances for a term equal
to the term of the relevant Interest Period appearing on the Reuters Screen CDOR
Page (as defined in the International Swaps and Derivatives, Inc. 2000
definitions, as supplemented or amended from time to time) at approximately
10:00 a.m. (Toronto time), on such date, or if such date is not a Business Day,
on the immediately preceding Business Day (the “CAD Screen Rate”); provided that
if such rate does not appear on the Reuters Screen CDOR Page on such date as
contemplated, then the CDOR Rate on such date shall be the average rate that
would be applicable to Canadian Dollar bankers’ acceptances for a term equal to
the term of the relevant Interest Period quoted by the Administrative Agent at
its principal office in Toronto, Ontario (or such other office selected by the
Administrative Agent in which its Canadian lending operations are conducted) as
of 10:00 a.m. (Toronto time) on such date or, if such date is not a Business
Day, on the immediately preceding Business Day; provided further that, if such
rate shall be less than zero (0.00%), such rate shall be deemed to be zero
(0.00%).

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of shares representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower or (b) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than GSO Asset
Management LLC or any Affiliate of GSO Asset Management LLC that is organized
under the laws of a jurisdiction located in the United States of America and in
the business of managing or advising clients.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Term Loans or Revolving
Loans and, (a) in the case of a Term Loan, whether such Loan is an Initial Term
Loan or an Incremental Term Loan (and each Incremental Term Loan funded on a
different Commitment Increase Date may be treated as its own Class), as
applicable, and (b) in the case of a Revolving Loan, whether such

 

8



--------------------------------------------------------------------------------

Loan is a, or the Loans constituting such Borrowing are, Dollar Loan(s),
Multicurrency Loan(s) or Swingline Loan(s), as applicable; when used in
reference to any Lender, refers to whether such Lender is a Term Lender or a
Revolving Lender and, (x) in the case of any Term Lender, whether such Lender is
an Initial Term Lender or an Incremental Term Lender (and each Incremental Term
Lender funding Incremental Term Loans on a different Commitment Increase Date
may be treated as its own Class), and (y) in the case of any Revolving Lender,
whether such Lender is a Dollar Lender or a Multicurrency Lender; and, when used
in reference to any Commitment, refers to whether such Commitment is a Term
Commitment or Revolving Commitment and, (1) in the case of any Term Commitment,
whether such Commitment is an Initial Term Commitment or an Incremental Term
Commitment (and each Incremental Term Commitment with respect to Incremental
Term Loans funded on a different Commitment Increase Date to be treated as its
own Class), and (2) in the case of any Revolving Commitment, whether such
Commitment is a Dollar Commitment or a Multicurrency Commitment and, when used
in reference to any LC Exposure, refers to whether such LC Exposure is a Dollar
LC Exposure or a Multicurrency LC Exposure.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means Citibank, N.A. in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guarantee and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof), provided that in the case of any Portfolio
Investment in which the Collateral Agent has a first-priority perfected (subject
to Permitted Liens) security interest pursuant to a valid Uniform Commercial
Code filing, such Portfolio Investment may be included in the Borrowing Base so
long as all remaining actions to complete “Delivery” are satisfied in full
within the longest period of (i) seven (7) days of such inclusion, (ii) as
provided for herein (including pursuant to Section 5.14) or in the Guarantee and
Security Agreement and (iii) as the Collateral Agent may agree in its reasonable
discretion.

“Combined Debt Amount” means, as of any date, (i) the aggregate amount of
Revolving Commitments as of such date (or, if greater, the Revolving Credit
Exposures of all Lenders as of such date) plus (ii) the aggregate outstanding
amount of Term Loans as of such date plus (iii) the aggregate amount of
outstanding Designated Indebtedness and, without duplication, unused Designated
Indebtedness Commitments (as defined in the Guarantee and Security Agreement).

“Combined Revolving Debt Amount” means, as of any date, an amount equal to the
Credit Exposure on such date minus the LC Exposures fully cash collateralized on
such date pursuant to Section 2.05(l).

 

9



--------------------------------------------------------------------------------

“Commitment” means, collectively, the Term Commitments and the Revolving
Commitments.

“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e).

“Commitment Termination Date” means June 15, 2024.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
subsidiary substantially all the assets of which consist of debt or equity in
Subsidiaries described in clause (i) of this definition, or (iii) an entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clause (i) or (ii) of this
definition.

“Covered Debt Amount” means, on any date, (a) all of the Credit Exposures of all
Lenders on such date plus (b) the aggregate amount of outstanding Permitted
Indebtedness and Special Longer Term Unsecured Indebtedness on such date plus
(c) the aggregate amount of any Indebtedness incurred pursuant to
Sections 6.01(g) and 6.01(i) minus (d) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.05(l) or otherwise backstopped
in a manner satisfactory to the relevant Issuing Bank in its sole discretion;
provided that the aggregate principal amount of all Unsecured Indebtedness,
Special Longer Term Unsecured Indebtedness (other than Excess Special Longer
Term Unsecured Indebtedness) and 50% of all then outstanding Shorter Term
Unsecured Indebtedness (including, for the avoidance of doubt, Excess Special
Longer Term Unsecured Indebtedness) shall be excluded from the calculation of
the Covered Debt Amount, in each case, to the extent then outstanding, until the
date that is nine (9) months prior to the scheduled maturity date of such
Unsecured Indebtedness, Special Longer Term Unsecured Indebtedness or Shorter
Term Unsecured Indebtedness (including, for the avoidance of doubt, Excess
Special Longer Term Unsecured Indebtedness), as applicable; provided that to the
extent, but only to the extent, any portion of such Unsecured Indebtedness,
Special Longer Term Unsecured Indebtedness or Shorter Term Unsecured
Indebtedness (including, for the avoidance of doubt, Excess Special Longer Term
Unsecured Indebtedness) is subject to a contractually scheduled amortization
payment, other principal payment or redemption (other than any conversion into
Permitted Equity Interests) earlier than the scheduled maturity date of such
Indebtedness, but only to the extent of such portion, such portion shall be
included in the calculation of the Covered Debt Amount beginning upon the date
that is the later of (i) nine (9) months prior to such scheduled amortization
payment, other principal payment or redemption and (ii) the date the Borrower
becomes aware that such Indebtedness is required to be paid or redeemed.

 

10



--------------------------------------------------------------------------------

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 9.18.

“Credit Default Swap” means any credit default swap entered into as a means to
(i) invest in bonds, notes, loans, debentures or securities on a leveraged basis
or (ii) hedge the default risk of bonds, notes, loans, debentures or securities.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Term Loans and Revolving Credit
Exposure at such time.

“Currency” means Dollars or any Foreign Currency.

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Borrower and/or other Obligors holding Portfolio Investments, on behalf of the
Borrower and/or such other Obligors or any successor in such capacity pursuant
to the Custodian Agreement. The term “Custodian” includes any agent or
sub-custodian acting on behalf of the Custodian.

“Custodian Agreement” means (a) the Custodian Agreement, dated as of October 1,
2018, by and between the Borrower and State Street Bank and Trust Company and
(b) any other custodian agreement by and among the Borrower, the Custodian and
any other parties from time to time party thereto in form and substance
substantially similar to the Custodian Agreement described in clause (a) or
otherwise reasonably acceptable to the Collateral Agent.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loan, such
Lender notifies the Administrative Agent and the Borrower in writing that such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have

 

11



--------------------------------------------------------------------------------

not otherwise been waived in accordance with the terms of this Agreement and
such Lender has advised the Administrative Agent in writing (with reasonable
detail of those conditions that have not been satisfied) prior to the time at
which such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank, Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit (unless
such writing or public statement states that such position is based on such
Lender’s commercially reasonable determination that a condition precedent to
funding or extension of credit (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) failed, within two (2) Business Days
after request by the Administrative Agent or the Borrower, to confirm in writing
to the Administrative Agent and the Borrower that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, unless the subject of a good faith dispute,
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or (f) become the subject of a Bail-In Action or has a
parent company that has become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Designated Indebtedness” has the meaning assigned to such term in the Guarantee
and Security Agreement.

 

12



--------------------------------------------------------------------------------

“Designated Subsidiary” means:

1. An SBIC Subsidiary; or

2. (a) (x) BGSL Jackson Hole Funding LLC, BGSL Breckenridge Funding LLC and BGSL
Big Sky Funding LLC and (y) a direct or indirect Subsidiary of the Borrower or
any other Obligor designated by the Borrower as a “Designated Subsidiary” which,
in the case of any entity in clause (x) or (y), meets the following criteria:

(i) to which any Obligor sells, conveys or otherwise transfers (whether directly
or indirectly) Cash, Cash Equivalents or one (1) or more Portfolio Investments,
which engages in no material activities other than in connection with the
purchase and financing of one (1) or more assets;

(ii) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (A) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (B) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (C) subjects any property of any Obligor (other
than property that has been contributed or sold, purported to be sold or
otherwise transferred to such Subsidiary or any equity of such Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof,

(iii) with which no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Obligor than those
that might be obtained at the time from Persons that are not Affiliates of any
Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables or financial assets, and

(iv) to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings;
or

(b) a direct or indirect Subsidiary of the Borrower designated by the Borrower
as a “Designated Subsidiary” and which satisfies each of the foregoing criteria
set forth in clauses (2)(a)(ii), (iii) and (iv).

Any such designation under clauses (2)(a)(y) and 2(b) by the Borrower shall be
effected pursuant to a certificate of a Financial Officer delivered to the
Administrative Agent, which certificate shall include a statement to the effect
that, to the best of such officer’s knowledge, such designation complied with
the foregoing conditions set forth in clauses (2)(a)(y) or (2)(b). For the
avoidance of doubt, in the case of clause (2)(a)(y), the Borrower shall be in
compliance with Section 6.03(d) immediately after giving effect to any such
designation. Each Subsidiary of a Designated Subsidiary shall be deemed to be a
Designated Subsidiary and shall comply with the foregoing requirements of this
definition. The parties hereby agree that the Subsidiaries identified as
Designated Subsidiaries on Schedule IV hereto shall each constitute a Designated
Subsidiary so long as they comply with the foregoing requirements of this
definition.

 

13



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change of control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.

“Disqualified Lender” means (i) those Persons that have been identified by the
Borrower in writing to the Administrative Agent on or prior to the Effective
Date, (ii) any Person that is identified by the Borrower in writing to the
Administrative Agent and approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (iii) Affiliates of any Person
identified in clauses (i) or (ii) above that are either identified in writing to
the Administrative Agent by the Borrower from time to time or readily
identifiable solely based on similarity of such Affiliate’s name. The
identification of a Disqualified Lender after the Effective Date shall not apply
to retroactively disqualify any Person that has previously acquired an
assignment or participation interest in any Loan or Commitment (or any Person
that, prior to such identification, has entered into a bona fide and binding
trade for either of the foregoing and has not yet acquired such assignment or
participation); provided, that any designation of a Person as a Disqualified
Lender shall not be effective until the Business Day after written notice
thereof by the Borrower to the Administrative Agent. The Administrative Agent
shall have the right, and the Borrower hereby expressly authorizes the
Administrative Agent, to provide the list of Disqualified Lenders to each Lender
requesting the same (so long as such Lender agrees to keep such list
confidential).

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Revolving Loans denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure permitted hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.08 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Dollar Commitment
is set forth on Schedule I or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Dollar Commitment, as applicable. The
aggregate amount of the Lenders’ Dollar Commitments as of the Effective Date is
$40,000,000.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, and (b) if such amount
is expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined at such time on the basis of the Exchange Rate for the purchase of
Dollars with such Foreign Currency at such time.

“Dollar Issuing Bank” means any Issuing Bank identified in Schedule IX (as
amended from time to time pursuant to Section 2.08), and its successors in such
capacity as provided in Section 2.05(j), that has agreed to issue Letters of
Credit under its respective Dollar Commitment.

“Dollar LC Exposure” means a Dollar Lender’s LC Exposure under its Dollar
Commitment.

 

14



--------------------------------------------------------------------------------

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise in accordance with the terms hereof.

“Dollar Loan” means a Revolving Loan made pursuant to the Dollar Commitments.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person other than a Controlled Foreign Corporation.

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary, unusual or non-recurring gains and extraordinary losses (to the
extent excluded in the definition of “EBITDA” (or similar defined term used for
the purposes contemplated herein) in the relevant agreement relating to the
applicable Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Portfolio Investment for such period: (i) consolidated interest charges for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable for such period, (iii) depreciation and amortization expense for such
period, and (iv) such other adjustments included in the definition of “EBITDA”
(or similar defined term used for the purposes contemplated herein) in the
relevant agreement relating to the applicable Portfolio Investment, provided
that such adjustments are usual and customary and substantially comparable to
market terms for substantially similar debt of other similarly situated
borrowers at the time such relevant agreements are entered into as reasonably
determined in good faith by the Borrower.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock
or other equity interests.

 

15



--------------------------------------------------------------------------------

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
under Section 4041 of ERISA or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to a withdrawal from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or a complete withdrawal or partial withdrawal (within the meanings of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan; or (g) the receipt
by the Borrower or any ERISA Affiliate of any notice from any Multiemployer Plan
concerning the imposition of Withdrawal Liability on the Borrower or any ERISA
Affiliate or a determination that a Multiemployer Plan is insolvent (within the
meaning of Section 4245 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EUR”, “€” and “Euro” denote the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate or a LIBO
Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Special Longer Term Unsecured Indebtedness” means any Special Longer
Term Unsecured Indebtedness in excess of $300,000,000 at any one time
outstanding.

 

16



--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any amount denominated in a currency other than Dollars, the rate
at which such other currency may be exchanged into Dollars at approximately
11:00 a.m. London time on such day as set forth on the Bloomberg World Currency
Value Page for such currency. In the event that such rate does not appear on
such Bloomberg Page (or on any successor or substitute page), the Exchange Rate
shall be determined by reference to such other publicly available information
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such an agreement,
the Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. New York City time on such date for the purchase of Dollars
with such currency for delivery two (2) Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets” means the entities identified as Excluded Assets in
Schedule VIII hereto, any CDO Securities and finance lease obligations, and each
Designated Subsidiary, and any similar assets or entities in which any Obligor
holds an interest on or after the Effective Date, and, in each case, their
respective Subsidiaries, unless, in the case of any such asset or entity, the
Borrower designates in writing to the Collateral Agent that such asset or entity
is not to be an Excluded Asset.

“Excluded Asset Lien” has the meaning assigned to such term in Section 6.02(e).

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor (determined after giving effect to
Section 3.11 of the Guarantee and Security Agreement and any other “Keepwell,
support or other agreement” for the benefit of such Subsidiary Guarantor) or the
grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one (1) swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on or
measured by net income (however denominated), branch profits Taxes, and
franchise Taxes, in each case, (i) imposed by the United States of America, or
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other

 

17



--------------------------------------------------------------------------------

Connection Taxes, (b) in the case of a Lender or any Issuing Bank, any
withholding tax that is imposed on amounts payable to or on account of such
Lender or Issuing Bank with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date (i) such Lender or Issuing
Bank becomes a party to this Agreement (other than pursuant to an assignment
request by the Borrower under Section 2.19(b) or 9.02(d)) or (ii) such Lender or
Issuing Bank designates a new lending office, except to the extent that such
Lender or Issuing Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a), (c) Taxes attributable to such Lender or Issuing Bank’s failure
to comply with Section 2.16(f), (g) or (h), and (d) any United States federal
withholding Taxes imposed under FATCA.

“Facility Termination Date” means the first date on which (a) the Commitments
have expired or been terminated, (b) the principal of and accrued interest on
each Loan and all fees and other amounts payable hereunder (other than
Unasserted Contingent Obligations) shall have been paid in full, (c) all Letters
of Credit shall have (w) expired, (x) terminated, (y) been cash collateralized
or (z) otherwise been backstopped in a manner satisfactory to the relevant
Issuing Bank in its sole discretion and (d) all LC Disbursements then
outstanding shall have been reimbursed.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three (3) Federal funds brokers of recognized standing selected by
it. Notwithstanding the foregoing, if the Federal Funds Effective Rate, as
determined as provided above, would otherwise be less than zero (0.00%), then
the Federal Funds Effective Rate shall be deemed to be zero (0.00%) for purposes
of this Agreement.

“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, chief accounting officer,
treasurer, assistant treasurer, controller or assistant controller of the
Borrower.

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

18



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender or any Issuing Bank that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GBP”, “£” and “sterling” denote the lawful currency of the United Kingdom.

“GBSA” has the meaning assigned to such term in Section 9.17.

“GBSA Consultation Notice” has the meaning assigned to such term in
Section 9.17.

“GBSA Consultation Period” has the meaning assigned to such term in
Section 9.17.

“GBSA Final Notice” has the meaning assigned to such term in Section 9.17.

“GBSA Initial Notice” has the meaning assigned to such term in Section 9.17.

“GBSA Lender” has the meaning assigned to such term in Section 9.17.

“GICS” means, as of any date, the most recently published Global Industry
Classification Standard.

“GICS Industry Group Classification” means any industry group classification
within GICS, as updated and amended from time to time.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Gross Borrowing Base” has the meaning assigned to such term in Section 5.13(g).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition

 

19



--------------------------------------------------------------------------------

or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or other obligation or (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of June 15, 2020 between the Borrower, the Subsidiary
Guarantors, the Administrative Agent, each holder (or a representative or
trustee therefor) from time to time of any Designated Indebtedness, and the
Collateral Agent.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
(or such other form as is reasonably acceptable to the Collateral Agent) between
the Collateral Agent and an entity that, pursuant to Section 5.08 is required to
become a “Subsidiary Guarantor” under the Guarantee and Security Agreement (with
such changes as the Collateral Agent shall request, consistent with the
requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” means any Subsidiary that is not a Significant
Subsidiary.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e)(i).

“Incremental Assumption Agreement” has the meaning assigned to such term in
Section 2.08(e)(ii)(B).

“Incremental Term Commitment” means as to each Incremental Term Lender, the
obligation of such Lender to make, on and subject to the terms and conditions
hereof, an Incremental Term Loan to the Borrower in Dollars pursuant to
Section 2.08(e)(ii)(C) in an aggregate principal amount up to but not exceeding
the amount set forth in the applicable Incremental Assumption Agreement. The
initial amount of each Lender’s Incremental Term Commitment shall be set forth
in the applicable Incremental Assumption Agreement, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Incremental Term
Commitment, as applicable.

“Incremental Term Lender” means each Lender having an Incremental Term
Commitment or, as the case may be, an outstanding Incremental Term Loan.

 

20



--------------------------------------------------------------------------------

“Incremental Term Loans” means any term loans made by Incremental Term Lenders
to the Borrower pursuant to Section 2.08(e)(ii)(C).

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits or advances
of any kind that are required to be to accounted for under GAAP as a liability
on the financial statements of such Person (other than deposits received in
connection with a portfolio investment (including Portfolio Investments) of such
Person in the ordinary course of such Person’s business (including, but not
limited to, any deposits or advances in connection with expense reimbursement,
prepaid agency fees, other fees, indemnification, work fees, tax distributions
or purchase price adjustments)), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar debt instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (d) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and accrued expenses and trade accounts incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
(other than a Lien permitted by Section 6.02(c)) on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the amount of such Indebtedness being the lower of the outstanding amount
of such debt and the fair market value of the property subject to such Lien),
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing “Indebtedness”
shall not include (v) indebtedness of such Person on account of the sale by such
Person of the first out tranche of any First Lien Bank Loan (as defined in
Section 5.13) that arises solely as an accounting matter under ASC 860,
(w) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment, (x) a
commitment arising in the ordinary course of business to make a future portfolio
investment (including Portfolio Investments) or fund the delayed draw or
unfunded portion of any existing portfolio investment (including Portfolio
Investments), (y) any accrued incentive, management or other fees to an
investment manager or its affiliates (regardless of any deferral in payment
thereof), or (z) non-recourse liabilities for participations sold by any Person
in any Bank Loan.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Obligor
under any Loan Document.

“Independent Valuation Provider” has the meaning assigned to such term in
5.12(b)(iii)(A).

 

21



--------------------------------------------------------------------------------

“Industry Classification Group” means (a) any GICS Industry Group Classification
set forth in Schedule VI hereto, together with any such group classifications
that may be subsequently established by GICS and provided by the Borrower to the
Lenders and (b) up to three (3) additional industry group classifications
established by the Borrower pursuant to Section 5.12. For the avoidance of
doubt, CDO Securities shall be treated as belonging to the “Diversified
Financials” Industry Classification Group.

“Initial Term Commitment” means as to each Term Lender, the obligation of such
Lender to make, on and subject to the terms and conditions hereof, a Term Loan
to the Borrower in Dollars pursuant to Section 2.01(c) in an aggregate principal
amount up to but not exceeding the amount set forth opposite the name of such
Lender on Schedule I. The initial amount of each Lender’s Term Commitment is set
forth on Schedule I, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Commitment, as applicable. The aggregate
amount of the Lenders’ Initial Term Commitments as of the Effective Date is
$55,000,000.

“Initial Term Lender” means each Lender having an Initial Term Commitment or, as
the case may be, an outstanding Initial Term Loan.

“Initial Term Loans” means the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(c).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 substantially in the form
of Exhibit D or such other form as is reasonably acceptable to the
Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
(3) months’ duration, each day prior to the last day of such Interest Period
that occurs at three (3) month intervals after the first day of such Interest
Period and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period” means, for any Eurocurrency Loan or Borrowing (a) in a LIBOR
Quoted Currency, the period commencing on the date of such Loan or Borrowing and
ending on the corresponding day of the next week thereafter or the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months (or, with the consent of each Lender, twelve (12) months)
thereafter, and (b) in CAD, the period commencing on the date of such Borrowing
and ending on the corresponding day of the next week thereafter or the
numerically corresponding day in the calendar month that is one (1), two (2),
three (3) or six (6) months (or, with the consent of each Lender, twelve
(12) months) thereafter, as specified in the applicable Borrowing Request or
Interest Election Request, as the Borrower may elect; provided, that (i) if any
Interest Period (other than in the case of an Interest Period of one (1) week)
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
(other than in the case of an Interest Period of one (1) week) that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on

 

22



--------------------------------------------------------------------------------

the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate or Local Screen Rate
for the longest maturity for which a LIBO Screen Rate or Local Screen Rate is
available that is shorter than such Interest Period and (b) the applicable LIBO
Screen Rate or Local Screen Rate for the shortest maturity for which a LIBO
Screen Rate or Local Screen Rate is available that is longer than such Interest
Period, in each case as of 11:00 a.m., London time, two (2) Business Days prior
to the first day of such Interest Period.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements, Credit Default Swaps and total return
swaps.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

“Issuing Banks” means Citibank, N.A. and each additional Issuing Bank designated
pursuant to Section 2.05(k), in their capacity as issuer of Letters of Credit
hereunder, and their successors in such capacity as provided in Section 2.05(j).

“Joint Lead Arrangers” means Citibank, N.A. Goldman Sachs Bank USA, State Street
Bank and Trust Company and Sumitomo Mitsui Banking Corporation.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by any Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Multicurrency Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time and the LC Exposure of any Dollar Lender at any time shall be its
Applicable Dollar Percentage of the total Dollar LC Exposure at such time.

 

23



--------------------------------------------------------------------------------

“Lenders” means, collectively, the Term Lenders, Dollar Lenders and the
Multicurrency Lenders. Unless otherwise indicated, the term “Lenders” includes
each Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(l).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the LIBO
Screen Rate for such currency as of 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period and (B) any Eurocurrency
Borrowing denominated in any Local Rate Currency and for any applicable Interest
Period, the applicable Local Screen Rate for such currency; provided, that, if a
LIBO Screen Rate or a Local Screen Rate, as applicable, shall not be available
at the applicable time for the applicable Interest Period, but the LIBO Screen
Rate or Local Screen Rate, as applicable, shall be available for maturities both
longer and shorter than such Interest Period, then the LIBO Rate shall be the
Interpolated Screen Rate at such time, subject to Sections 2.13 and 2.14, as
applicable; provided further, that, if the LIBO Rate shall be less than zero
(0.00%), such rate shall be deemed to be zero (0.00%) for purposes of this
Agreement.

“LIBO Screen Rate” means, in respect of the LIBO Rate for any Interest Period
for a Loan in any LIBOR Quoted Currency, a rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes on the administration of such rate) for deposits in
such currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period as set forth on the applicable Reuters
screen (currently LIBOR01 or LIBOR02) (or if such service ceases to be
available, another information service displaying the appropriate rate
designated by the Administrative Agent in its reasonable discretion).

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

“LIBOR Quoted Currency” means Dollars, EUR and GBP, in each case, so long as
there is a published LIBO Rate with respect thereto.

“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.13(c).

 

24



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, the definition of Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, as determined by the Administrative Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower is reasonably necessary in connection with the administration of this
Agreement).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any portfolio investment
(including Portfolio Investments), the Value used in determining the Borrowing
Base is not greater than the call price), except in favor of the issuer thereof
(and, for the avoidance of doubt, in the case of Investments that are loans or
other debt obligations, restrictions on assignments or transfers, buyout rights,
voting rights, right of first offer or refusal thereof pursuant to the
underlying document of such Investment shall not be deemed to be a “Lien” and,
in the case of portfolio investments (including Portfolio Investments) that are
equity securities, excluding customary drag along, tag along, buyout rights,
voting rights, right of first offer or refusal, restrictions on assignments or
transfers and other similar rights in favor of other equity holders of the same
issuer).

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

“Loans” means the loans of any Class made hereunder, including the Revolving
Loans and the Term Loans.

“Local Rate Currency” means CAD and AUD.

“Local Screen Rates” mean the CAD Screen Rate and the AUD Screen Rate.

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or its Subsidiaries, a change in
general market conditions or values of the Investments of the Borrower and its
Subsidiaries taken as a whole), or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder.

 

25



--------------------------------------------------------------------------------

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit, Hedging Agreements, Credit Default Swaps and total return swaps), of any
one (1) or more of the Borrower and its Subsidiaries in an aggregate outstanding
principal amount exceeding $100,000,000, (b) obligations in respect of one
(1) or more Hedging Agreements under which the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower and the Subsidiaries would
be required to pay if such Hedging Agreement(s) were terminated at such time
would exceed $100,000,000 and (c) obligations in respect of one (1) or more
Credit Default Swaps or total return swaps of the Borrower and the Subsidiaries
under which the notional amount less any collateral posted in support of such
Credit Default Swaps or total return swaps would exceed $100,000,000, in each
case of clauses (a) through (c), other than Indebtedness of Excluded Assets not
guaranteed by an Obligor.

“Maturity Date” means the earliest to occur of (a) June 15, 2025 and (b) the
date on which all Commitments have been terminated and the aggregate amount of
Loans outstanding has been repaid in full and all other obligations of the
Borrower hereunder have been indefeasibly paid in full (other than any
indemnities and similar contingent obligations that are not then due and that
survive the termination of this Agreement).

“Modification Offer” means, to the extent required by the definition of Other
Secured Indebtedness or Unsecured Indebtedness, an obligation that will be
satisfied if at least ten (10) Business Days (or, such shorter period if ten
(10) Business Days is not practicable) prior to the incurrence of such Other
Secured Indebtedness or Unsecured Indebtedness, the Borrower shall have provided
notice to the Administrative Agent of the terms thereof that do not satisfy the
requirements for such type of Indebtedness set forth in the respective
definitions herein, which notice shall contain reasonable detail of the terms
thereof and an unconditional offer by the Borrower to amend this Agreement to
the extent necessary such that the financial covenants and events of default, as
applicable, in this Agreement shall be as restrictive as such provisions in such
Other Secured Indebtedness or Unsecured Indebtedness, as applicable, to be
incurred. If any such Modification Offer is accepted by the Required Lenders
within ten (10) Business Days of receipt of such offer, this Agreement shall be
deemed automatically amended (and, upon the request of the Administrative Agent
or the Required Lenders, the Borrower shall promptly enter into a written
amendment evidencing such amendment), mutatis mutandis, solely to reflect all or
some of such more restrictive financial covenants or events of default, as
elected by the Required Lenders.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Revolving Loans, and to acquire
participations in Letters of Credit, denominated in Dollars and in Agreed
Foreign Currencies hereunder, expressed as an amount representing the maximum
aggregate amount of the Dollar Equivalent of such Lender’s Revolving
Multicurrency Credit Exposure permitted hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.08 and (c) reduced or increased from time to time

 

26



--------------------------------------------------------------------------------

pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of each Lender’s Multicurrency Commitment as of the Effective
Date is set forth on Schedule I, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Multicurrency Commitment, as
applicable. The aggregate amount of the Lenders’ Multicurrency Commitments as of
the Effective Date is $455,000,000.00.

“Multicurrency Issuing Bank” means any Issuing Bank identified in Schedule IX
(as amended from time to time pursuant to Section 2.08), and its successors in
such capacity as provided in Section 2.05(j), that has agreed to issue Letters
of Credit under its respective Multicurrency Commitment.

“Multicurrency LC Exposure” means a Multicurrency Lender’s LC Exposure under its
Multicurrency Commitment.

“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise in accordance with the terms hereof.

“Multicurrency Loan” means any Revolving Loan made pursuant to the Multicurrency
Commitments.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA in respect of which the Borrower or any ERISA
Affiliate makes any contributions.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Non-LIBOR Quoted Currency” means CAD and AUD.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Permitted Indebtedness” means (a) Indebtedness (other than Indebtedness
for borrowed money) arising in connection with transactions in the ordinary
course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (b) Indebtedness in respect of
judgments or awards so long as such judgments or awards do not constitute an
Event of Default under Section 7.01(l).

 

27



--------------------------------------------------------------------------------

“Other Secured Indebtedness” means, as at any date, Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one (1) or
more other Obligors) that (i) (a) is secured pursuant to the Security Documents
as described in clause (d) of this definition, (b) has no amortization prior to
(other than for amortization in an amount not greater than 1% of the aggregate
initial principal amount of such Indebtedness per annum, provided that
amortization in excess of 1% per annum shall be permitted so long as the amount
of such amortization in excess of 1% is permitted to be incurred pursuant to
Section 6.01(g) hereof) and has a final maturity date not earlier than, six
(6) months after the Maturity Date (it being understood that neither the
conversion features into Permitted Equity Interests under convertible notes (as
well as the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests, except in the case of interest or expenses or
fractional shares (which may be payable in cash)), nor (in the case of any term
loan) any customary mandatory prepayment required by the terms thereof, nor any
mandatory prepayment provisions as a result of any borrowing base or collateral
base deficiency, in any case shall constitute “amortization” for the purposes of
this definition, provided that if any mandatory prepayment is required under
such Other Secured Indebtedness constituting a term loan that is not required
pursuant to Section 2.10(c) hereof, the Borrower shall offer to repay Loans
(and/or provide cover for LC Exposure as specified in Section 2.05(l)) in an
amount at least equal to the aggregate Revolving Credit Exposure’s ratable share
(such ratable share being determined based on the outstanding principal amount
of the Revolving Credit Exposures as compared to the Other Secured Indebtedness
being paid), provided the Borrower shall only be required to make an offer to
repay the Loans (or provide cover for LC Exposure) to the extent of any amounts
that the Borrower would not be permitted to borrow as a new Loan hereunder at
such time), (c) has terms that, taken as a whole, are not materially more
restrictive than market terms for substantially similar debt of other similarly
situated borrowers as reasonably determined by the Borrower in good faith or, if
such transaction is not one in which there are market terms for substantially
similar debt of other similarly situated borrowers, on terms that are negotiated
in good faith on an arm’s length basis (provided that, the Borrower may incur
any Other Secured Indebtedness that otherwise would not meet the requirements
set forth in this parenthetical of this clause (c) if it has duly made a
Modification Offer (whether or not it is accepted by the Required Lenders)(it
being understood that put rights or repurchase or redemption obligations arising
out of circumstances that would constitute a “fundamental change” (as such term
is customarily defined in convertible note offerings) or an Event of Default
under this Agreement shall not be deemed to be more restrictive for purposes of
this definition)), and (d) is not secured by any assets of any Obligor other
than pursuant to the Security Documents and the holders of which, or the agent,
trustee or representative of such holders have agreed, by executing the joinder
attached as Exhibit C to the Guarantee and Security Agreement or otherwise in a
manner satisfactory to the Administrative Agent and the Collateral Agent, to be
bound by the provisions of the Security Documents, or (ii) is permitted pursuant
to Section 6.01(g) hereof and that has been designated by the Borrower as
“Designated Indebtedness” in accordance with the requirements of Section 6.01 of
the Guarantee and Security Agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any similar charges or levies arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

 

28



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“Participation Interest” means a participation interest in an investment that at
the time of acquisition by an Obligor satisfies each of the following criteria:
(a) the underlying investment would constitute a Portfolio Investment were it
acquired directly by such Obligor, (b) the seller of the participation is an
Excluded Asset, (c) the entire purchase price for such participation is paid in
full at the time of its acquisition and (d) the participation provides the
participant all of the economic benefit and risk of the whole or part of such
portfolio investment that is the subject of such participation.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Equity Interests” means any Equity Interest of the Borrower that is
not a Disqualified Equity Interest.

“Permitted Indebtedness” means, collectively, Other Secured Indebtedness,
Unsecured Indebtedness and any Indebtedness outstanding on the Effective Date
and set forth on Schedule III.

“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower or any other Obligor in accordance
with GAAP; (b) Liens of clearing agencies, broker-dealers and similar Liens
incurred in the ordinary course of business, provided that such Liens (i) attach
only to the securities (or proceeds) being purchased or sold and (ii) secure
only obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing; (c) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmens’, landlord, storage and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money);
(d) Liens incurred or pledges or deposits made to secure obligations incurred in
the ordinary course of business under workers’ compensation laws, unemployment
insurance or other similar social security legislation (other than Liens in
respect of employee benefit plans arising under ERISA) or to secure public or
statutory obligations; (e) Liens securing the performance of, or payment in
respect of, bids, insurance premiums, deductibles or co-insured amounts,
tenders, government or utility contracts (other than for the repayment of
borrowed money), surety, stay, customs and appeal bonds and other obligations of
a similar nature incurred in the ordinary course of business, provided that all
Liens on any Collateral included in the Collateral Pool that are permitted
pursuant to this clause (e) shall have a priority that is junior to the Liens of
the Security Documents; (f) Liens arising out of judgments or awards that have
been in force for less than the applicable period for taking an appeal so long
as such judgments or awards do not constitute an Event of Default under
Section 7.01(l); (g) customary rights of

 

29



--------------------------------------------------------------------------------

setoff, banker’s lien, security interest or other like right upon (i) deposits
of cash in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities, charges for returning
items and other similar obligations; (h) Liens arising solely from precautionary
filings of financing statements under the Uniform Commercial Code of the
applicable jurisdictions in respect of operating leases entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;
(i) deposits of money that are not Collateral securing leases to which the
obligor is a party as the lessee made in the ordinary course of business,
(j) easements, rights of way, zoning restrictions and similar encumbrances on
real property and minor irregularities in the title thereto that do not
interfere with or affect in any material respect the ordinary course conduct of
the business of the Borrower or any of its Subsidiaries; (k) Liens in favor of
any escrow agent solely on and in respect of any cash earnest money deposits
made by any Obligor in connection with any letter of intent or purchase
agreement (to the extent that the acquisition or disposition with respect
thereto is otherwise permitted hereunder); and (l) precautionary Liens, and
filings of financing statements under the Uniform Commercial Code, covering
assets sold or contributed to any Person not prohibited hereunder.

“Permitted SBIC Guarantee” means a guarantee by one (1) or more Obligors of
Indebtedness of an SBIC Subsidiary on the SBA’s then applicable form (or the
applicable form at the time such guarantee was entered into).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Portfolio Investment” means any Investment (including a Participation Interest)
held by the Obligors in their asset portfolio (and solely for purposes of
determining the Borrowing Base, and of Sections 6.02(d) and 6.04(d) and
Section 7.01(p), Cash and Cash Equivalents, excluding Cash pledged as cash
collateral for Letters of Credit). Without limiting the generality of the
foregoing, it is understood and agreed that (A) any Portfolio Investments that
have been contributed or sold, purported to be contributed or sold or otherwise
transferred to any Excluded Asset, or held by any Immaterial Subsidiary or
Controlled Foreign Corporation that is not a Subsidiary Guarantor, shall not be
treated as Portfolio Investments, and (B) any Investment in which any Obligor
has sold a participation therein to a Person that is not an Obligor shall not be
treated as a Portfolio Investment to the extent of such participation.
Notwithstanding the foregoing, nothing herein shall limit the provisions of
Section 5.12(b)(i), which provides that, for purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

30



--------------------------------------------------------------------------------

“Pounds Sterling” means the lawful currency of England.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. (or any successor Administrative Agent) as its prime
base rate in effect at its principal office in New York City (or the principal
office of any such replacement Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Pro-Rata Borrowing” has the meaning assigned to such term in Section 2.03(a).

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Revolving Commitments of all Lenders at such
time.

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing, an amount equal to (i) the aggregate amount of such Pro-Rata
Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time divided by (iii) the aggregate Revolving
Commitments of all Lenders at such time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2020, unless otherwise specified.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is CAD, AUD or GBP, the first day of such
Interest Period, (ii) if the currency is Euro, two (2) TARGET Days before the
first day of such Interest Period, and (iii) for any other currency, two
(2) Business Days prior to the commencement of such Interest Period (unless, in
each case under this clause (iii), market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one (1) day, then the Quotation Day will be the last of those
days)).

“Quoted Investments” has the meaning assigned to such term in
Section 5.12(b)(ii)(A).

 

31



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04(c).

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board, as the same may be modified and supplemented and in effect from time to
time.

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity, in each case, at the date of
such acquisition having a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s; provided that such agreement provides that it is terminable by
the purchaser, without penalty, if the rating assigned to such agreement by
either S&P or Moody’s is at any time lower than such ratings.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents and advisors of such Person and of such
Person’s Affiliates.

“Relevant Asset Coverage Ratio” means, as of any date, the Asset Coverage Ratio
as of the most recent Quarterly Date.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the Credit Exposure
and unused Commitments of any Defaulting Lender shall be disregarded in the
determination of Required Lenders. The Required Lenders of a Class (which shall
include the term “Required Revolving Lenders”) means Lenders having Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Credit Exposures and unused Commitments of such Class at such
time. For purposes of this definition, the Swingline Exposure of any Revolving
Lender that is a Swingline Lender shall be deemed to exclude that portion of its
Swingline Exposure that exceeds its Applicable Multicurrency Percentage of all
outstanding Swingline Loans, and the unused Commitments of any such Revolving
Lender shall be determined without regard to any such excess amount.

“Resolution Authority” means an EEA Resolution or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower, provided, for the avoidance of doubt, neither the
conversion of convertible debt into capital stock nor the purchase, redemption,
retirement, acquisition, cancellation or termination of convertible debt made
solely with capital stock (other than interest or expenses or fractional shares,
which may be payable in cash) shall be a Restricted Payment hereunder.

“Revaluation Date” means (a) with respect to any Loan denominated in any Agreed
Foreign Currency, each of the following: (i) the date of the Borrowing of such
Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement;

 

32



--------------------------------------------------------------------------------

(b) with respect to any Letter of Credit denominated in an Agreed Foreign
Currency, each of the following: (i) the date on which such Letter of Credit is
issued, (ii) the first Business Day of each calendar month and (iii) the date of
any amendment of such Letter of Credit that has the effect of increasing the
face amount thereof; and (c) any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

“Revolving Commitments” means, collectively, the Dollar Commitments and the
Multicurrency Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans and
Dollar LC Exposure, at such time made or incurred under the Dollar Commitments.

“Revolving Lenders” means the Dollar Lenders and the Multicurrency Lenders.

“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) or (b).

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans,
Multicurrency LC Exposure and Swingline Exposure, at such time made or incurred
under the Multicurrency Commitments.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (as of the Effective
Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b). For purposes of this definition, “Person” shall
include a vessel.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States of
America (including the Office of Foreign Assets Control of the U.S. Department
of the Treasury and the U.S. Department of State), the United Nations Security
Council, the European Union or any member state thereof, Her Majesty’s Treasury
of the United Kingdom or Japan.

 

33



--------------------------------------------------------------------------------

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Equity Commitment” means a commitment by any Obligor to make one (1) or
more capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means (i) any direct or indirect wholly-owned Subsidiary
(including such Subsidiary’s general partner or managing entity to the extent
that the only material asset of such general partner or managing entity is its
equity interest in the SBIC Subsidiary) of the Borrower licensed as a small
business investment company under the Small Business Investment Act of 1958, as
amended (or that has applied for such a license and is actively pursuing the
granting thereof by appropriate proceedings promptly instituted and diligently
conducted), or (ii) any wholly-owned, directly or indirectly, Subsidiary of an
entity referred to in clause (i) of this definition, and which is designated by
the Borrower (pursuant to a certificate of a Financial Officer delivered to the
Administrative Agent) as an SBIC Subsidiary.

“Scheduled Payment Date” means the sixth (6th) Business Day of each calendar
month after the Commitment Termination Date through and including the Maturity
Date.

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Security Agreement. The Secured Obligations shall in no event include Excluded
Swap Obligations.

“Security Documents” means, collectively, the Guarantee and Security Agreement
and all other assignments, pledge agreements, security agreements, intercreditor
agreements, control agreements and other instruments, in each case, executed and
delivered at any time by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations.

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

“Shorter Term Unsecured Indebtedness” means (a) all unsecured indebtedness
issued after the Effective Date that has a maturity date earlier than six
(6) months after the Maturity Date except to the extent such unsecured
indebtedness constitutes Special Longer Term Unsecured Indebtedness, and (b) any
Excess Special Longer Term Unsecured Indebtedness.

 

34



--------------------------------------------------------------------------------

“Significant Subsidiary” means any (a) Obligor or (b) any other Subsidiary that,
on a consolidated basis with its Subsidiaries, has aggregate assets or aggregate
revenues greater than the greater of $385,000,000 and 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, as of the end of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer or such issuer’s affiliates of such Equity
Interest, provided that (a) such Lien was created to secure Indebtedness owing
by such issuer to such creditors, (b) such Indebtedness was (i) in existence at
the time the Obligors acquired such Equity Interest, (ii) incurred or assumed by
such issuer substantially contemporaneously with such acquisition or
(iii) already subject to a Lien granted to such creditors and (c) unless such
Equity Interest is not intended to be included in the Collateral, the
documentation creating or governing such Lien does not prohibit the inclusion of
such Equity Interest in the Collateral.

“Special Longer Term Unsecured Indebtedness” means indebtedness issued after the
Effective Date that is Indebtedness that satisfies all of the criteria specified
in the definition of “Unsecured Indebtedness” other than clause (a) thereof so
long as such Indebtedness has a maturity date of at least five (5) years from
its date of issue; provided, that any incremental issuance of indebtedness under
a prior issuance of Special Longer Term Unsecured Indebtedness shall be
considered Special Longer Term Unsecured Indebtedness so long as the final
maturity date for such incremental indebtedness is after the Maturity Date.

“Specified Purchase” has the meaning assigned to such term in
Section 2.08(e)(i)(E).

“Specified Purchase Agreement Representations” means such of the representations
made by or with respect to a Specified Target, its Subsidiaries and their
respective businesses in the definitive documentation governing the applicable
Specified Purchase (the “Specified Purchase Agreement”) as are material to the
interests of the Lenders, but only to the extent that the Borrower or its
Affiliates shall have the right to terminate its obligations under the
applicable Specified Purchase Agreement as a result of a breach of such
representations in the applicable Specified Purchase Agreement without expense
(as determined without regard to any notice requirement and without giving
effect to any waiver, amendment or other modification thereto that is materially
adverse to the interests of the Lenders (as reasonably determined by the
Administrative Agent), unless the Administrative Agent shall have consented
thereto (such consent not to be unreasonably withheld, delayed or conditioned)).

“Specified Representations” means the representations and warranties of the
Borrower set forth in Section 3.01 (relating to corporate existence and
corporate power and authority of the Obligors); Section 3.02 (relating to
enforceability of the Loan Documents); Section 3.03(b) (relating to no conflicts
with organizational documents (limited to the execution, delivery and
performance of the Loan Documents, incurrence of Indebtedness thereunder and the
granting of guarantees and security interests in respect thereof));
Section 3.07; Section 3.11; and Section 3.16.

 

35



--------------------------------------------------------------------------------

“Specified Target” has the meaning assigned to such term in
Section 2.08(e)(i)(E).

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors),
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations, accounts receivable securitizations or
securitizations of financial assets and (d) obligations (together with any
related performance guarantees) under any customary bad boy guarantee.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board of Governors to which the Administrative Agent
is subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subscription Collateral” means the “Collateral” (or similar defined term used
for the purposes contemplated herein) under and as defined in any Subscription
Facility.

“Subscription Facility” means (a) the Revolving Credit Agreement, dated as of
November 6, 2018, by and among the Borrower, Bank of America, N.A., as
administrative agent, and the lenders party thereto, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, and
any refinancing, refunding, renewal, replacement or extension thereof and/or
(b) any other facility, the borrowing base of which is based on the undrawn
Capital Commitments (or similar defined term used for the purposes contemplated
herein, in each case, as defined in the Borrower’s Third Amended and Restated
Agreement and Declaration of Trust, dated as of August 13, 2019, as amended,
restated, amended and restated, supplemented, renewed or otherwise modified from
time to time) of its investors.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

 

36



--------------------------------------------------------------------------------

entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one (1) or more subsidiaries of the
parent or by the parent and one (1) or more subsidiaries of the parent. Anything
herein to the contrary notwithstanding, the term “Subsidiary” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business and that is not, under GAAP, consolidated on the financial
statements of the Borrower and its Subsidiaries. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Domestic Subsidiary of the Borrower that is a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that Excluded Assets, Immaterial Subsidiaries and Controlled Foreign
Corporations shall not be required to be Subsidiary Guarantors.

“Supported QFC” has the meaning assigned to such term in Section 9.18.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Hedging Agreement that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Multicurrency Lender at any time shall be the sum of (a) its Applicable
Multicurrency Percentage of the total Swingline Exposure at such time
(excluding, in the case of any Multicurrency Lender that is a Swingline Lender,
Swingline Loans made by it that are outstanding at such time to the extent that
the other Multicurrency Lenders shall not have funded their participations in
such Swingline Loans), adjusted to give effect to any reallocation under
Section 2.18 of the Swingline Exposure of Defaulting Lenders in effect at such
time, plus (b) in the case of any Multicurrency Lender that is a Swingline
Lender, the aggregate principal amount of all Swingline Loans made by such
Multicurrency Lender outstanding at such time, less the amount of participations
funded by the other Multicurrency Lenders in such Swingline Loans.

“Swingline Lender” means Citibank, N.A., in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent to be a suitable replacement) is open
for the settlement of payments in Euros.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

37



--------------------------------------------------------------------------------

“Tender Offer” means an all-cash tender offer by the Borrower for its shares of
common stock that may be proposed to be commenced in connection with the initial
listing of the Borrower’s common Equity Interests.

“Term Commitments” means each Lender’s Initial Term Commitments and Incremental
Term Commitments.

“Term Lender” means each Lender having a Term Commitment or, as the case may be,
an outstanding Term Loan.

“Term Loans” means the Initial Term Loans and the Incremental Term Loans.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Transferred Assets” has the meaning assigned to such term in Section 6.03(i).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate, a LIBO Rate or the Alternate
Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unasserted Contingent Obligations” means all (i) unasserted contingent
indemnification obligations not then due and payable and (ii) unasserted expense
reimbursement obligations not then due and payable. For the avoidance of doubt,
“Unasserted Contingent Obligations” shall not include any reimbursement
obligations in respect of any Letter of Credit.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unquoted Investments” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

38



--------------------------------------------------------------------------------

“Unsecured Indebtedness” means any Indebtedness of an Obligor (which may be
Guaranteed by one (1) or more other Obligors) that:

(a) has no amortization prior to (other than for amortization in an amount not
greater than 1% of the aggregate initial principal amount of such Indebtedness
per annum, provided that amortization in excess of 1% per annum shall be
permitted so long as the amount of such amortization in excess of 1% is
permitted to be incurred pursuant to Section 6.01(g) hereof, and, in the case of
any term loan, other than for any customary mandatory prepayment required by the
terms thereof), and a final maturity date not earlier than, six (6) months after
the Maturity Date (it being understood that (i) the conversion features into
Permitted Equity Interests under convertible notes (as well as the triggering of
such conversion and/or settlement thereof solely with Permitted Equity
Interests, except in the case of interest or expenses or fractional shares
(which may be payable in cash)) shall not constitute “amortization” for the
purposes of this definition and (ii) any mandatory amortization that is
contingent upon the happening of an event that is not certain to occur
(including, without limitation, a change of control or bankruptcy) shall not in
and of itself be deemed to disqualify such Indebtedness under this clause (a);
provided, with respect to this clause (ii), the Borrower acknowledges that any
payment prior to the Maturity Date in respect of any such obligation or right
shall only be made to the extent permitted by Section 6.12 and immediately upon
such contingent event occurring the amount of such mandatory amortization shall
be included in the Covered Debt Amount);

(b) is incurred pursuant to terms that are substantially comparable to (or more
favorable to the Borrower than) market terms for substantially similar debt of
other similarly situated borrowers as reasonably determined in good faith by the
Borrower or, if such transaction is not one in which there are market terms for
substantially similar debt of other similarly situated borrowers, on terms that
are negotiated in good faith on an arm’s length basis; provided that, any
Obligor may incur any Unsecured Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (b) if it has duly
made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition); and

(c) is not secured by any assets of any Obligor.

For the avoidance of doubt, Unsecured Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Unsecured Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition.

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18

 

39



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans, Letters of Credit and LC Exposure may be classified and
referred to by Class (e.g., a “Term Loan” or “Revolving Loan”), by Type (e.g.,
an “ABR Loan”) or by Class and Type (e.g., a “Revolving Eurocurrency Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Term
Borrowing” or “Revolving Borrowing”), by Type (e.g., an “ABR Borrowing”) or by
Class and Type (e.g., a “Multicurrency Eurocurrency Borrowing”). Loans and
Borrowings may also be identified as “Multicurrency” or “Dollar” or otherwise by
Currency.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, supplements, renewals or
modifications set forth herein or therein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on such successors and assigns set forth herein or
therein), (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

40



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Borrower, the
Administrative Agent and Lenders agree to enter into negotiations in good faith
in order to amend such provisions of this Agreement so as to equitably reflect
such change to comply with GAAP with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
change to comply with GAAP as if such change had not been made; provided,
however, until such amendments to equitably reflect such changes are effective
and agreed to by the Borrower, the Administrative Agent and the Required Lenders
(or until such notice shall have been withdrawn), the Borrower’s compliance with
such financial covenants shall be determined on the basis of GAAP as in effect
and applied immediately before such change in GAAP becomes effective.
Notwithstanding the foregoing or anything herein to the contrary, the Borrower
covenants and agrees with the Lenders that whether or not the Borrower may at
any time adopt Financial Accounting Standard Board Accounting Standards
Codification 820 or 825-10 (or, in each case, any other Financial Accounting
Standard having a similar result or effect) or accounts for liabilities acquired
in an acquisition on a fair value basis pursuant to Financial Accounting
Standard No. 141(R) (or successor standard solely as it relates to fair valuing
liabilities), all determinations of compliance with the terms and conditions of
this Agreement shall be made on the basis that the Borrower has not adopted
Financial Accounting Standard Board Accounting Standards Codification 820 or
825-10 (or, in each case, any other Financial Accounting Standard having a
similar result or effect) or, in the case of liabilities acquired in an
acquisition, Financial Accounting Standard No. 141(R) (or such successor
standard solely as it relates to fair valuing liabilities).

SECTION 1.05. Currencies; Currency Equivalents.

(a) Currencies Generally. At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the Effective Date. Except as provided in Section 2.10(b) and the last sentence
of Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving
Multicurrency Credit Exposure, (iv) the Multicurrency LC Exposure, (v) the
Covered Debt Amount and (vi) the Borrowing Base or the Value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter

 

41



--------------------------------------------------------------------------------

of Credit that is denominated in any Foreign Currency or the Value of any
Portfolio Investment that is denominated in any Foreign Currency shall be deemed
to be the Dollar Equivalent of the amount of the Foreign Currency of such
Borrowing, Letter of Credit or the Portfolio Investment, as the case may be,
determined as of the most recent Revaluation Date or, in the case of a Portfolio
Investment, the date of valuation of such Portfolio Investment. Wherever in this
Agreement in connection with a Borrowing, conversion, continuation or prepayment
of a Eurocurrency Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Borrowing, Loan or Letter of Credit is denominated in a
Foreign Currency, such amount shall be the relevant Foreign Currency Equivalent
of such Dollar amount (rounded to the nearest 1,000 units of such Foreign
Currency).

The Administrative Agent shall determine the Exchange Rate for any Foreign
Currency as of each Revaluation Date to be used for calculating the Dollar
Equivalent amounts of Loans, Letters of Credit and Revolving Credit Exposure
denominated in such Foreign Currency. Such Exchange Rate shall become effective
as of such Revaluation Date and shall be the Exchange Rate employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
pursuant to Section 5.01 or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent. Without limiting the generality of the foregoing, for purposes of
determining compliance with any basket in this Agreement, in no event shall any
Obligor be deemed to not be in compliance with any such basket solely as a
result of a change in Exchange Rates.

(b) Special Provisions Relating to Euro. Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the Effective Date shall, effective from the date
on which such state becomes a Participating Member State, be redenominated in
Euro in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or

 

42



--------------------------------------------------------------------------------

appropriate to reflect the introduction or changeover to the Euro in any country
that becomes a Participating Member State after the Effective Date; provided
that the Administrative Agent shall provide the Borrower and the Lenders with
prior notice of the proposed change with an explanation of such change in
sufficient time to permit the Borrower and the Lenders an opportunity to respond
to such proposed change.

SECTION 1.06. Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments.

Subject to the terms and conditions set forth herein:

(a) each Dollar Lender severally agrees to make Revolving Loans in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Lenders exceeding the Dollar
Commitments, or (iii) the total Covered Debt Amount exceeding the Borrowing Base
then in effect;

(b) each Multicurrency Lender severally agrees to make Revolving Loans in
Dollars or in any Agreed Foreign Currency to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Lenders exceeding the Multicurrency
Commitments, or (iii) the total Covered Debt Amount exceeding the Borrowing Base
then in effect;

(c) each Term Lender agrees to make a Term Loan to the Borrower on the Effective
Date in an aggregate principal amount (i) up to but not exceeding such Term
Lender’s Initial Term Commitment and (ii) that will not result in the total
Covered Debt Amount exceeding the Borrowing Base then in effect; and

(d) the Borrower may reallocate all or a portion of any Lender’s Dollar
Commitments to Multicurrency Commitments or all or a portion of any Lender’s
Multicurrency Commitments to Dollar Commitments, in each case by written notice
to the Administrative Agent no later than ten (10) Business Days before the date
of the proposed reallocation, in form reasonably satisfactory to the
Administrative Agent and with the written consent of any Lender whose

 

43



--------------------------------------------------------------------------------

commitment is being reallocated; provided that any such reallocation may not be
made during the five (5) Business Days prior to the Commitment Termination Date
or any Interest Payment Date or date of prepayment pursuant to Sections 2.10(a)
through (c). Upon such reallocation, (i) the specified amount of such Lender’s
Dollar Commitments or Multicurrency Commitments, as applicable, shall be deemed
to be converted to an increase in such Multicurrency Commitments or Dollar
Commitments, as applicable, for all purposes hereof, (ii) each Revolving Lender
shall purchase or sell Dollar Loans and/or Multicurrency Loans, as applicable,
at par to the other Lenders as specified by the Administrative Agent in an
amount necessary such that, after giving effect to all such purchases and sales,
each Revolving Lender shall have funded its pro rata share of the entire amount
of the then outstanding Dollar Loans and Multicurrency Loans and (iii) the
Borrower shall pay to the Revolving Lenders of each Class the amounts, if any,
payable under Section 2.15 as a result of any resulting prepayment.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid with respect to the Term Loans may not be reborrowed. The Term
Commitment of each Term Lender shall automatically terminate upon such Term
Lender fully funding its Term Commitment.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the same
Class. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.13, (i) each Borrowing of a Class shall
be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith. Each ABR Loan shall be denominated in Dollars and (ii) each Pro-Rata
Borrowing shall be constituted entirely of ABR Loans or of Eurocurrency Loans
denominated in Dollars. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and (ii) in exercising such option, such Lender shall use
commercially reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.14 shall apply).

(c) Minimum Amounts. Each Borrowing (whether Eurocurrency, ABR or Swingline)
shall be in an aggregate principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, with respect to any Agreed Foreign Currency, such
smaller minimum amount as may be agreed to by the Administrative Agent; provided
that (i) an ABR Borrowing of a Class may be in an aggregate amount that is equal
to the entire unused balance of

 

44



--------------------------------------------------------------------------------

the total Commitments of such Class or that is required to finance the
reimbursement of an LC Disbursement of such Class as contemplated by
Section 2.05(f) and (ii) any Pro-Rata Borrowing may be in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof.
Borrowings of more than one (1) Class, Currency and Type may be outstanding at
the same time.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Maturity Date. After giving effect to all
Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than fifteen
(15) Interest Periods in effect at any time.

SECTION 2.03. Requests for Borrowings.

(a) Notice by the Borrower. To request a Borrowing (other than a Swingline
Loan), the Borrower shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy or electronic communication) (i) in the case of
a Eurocurrency Borrowing denominated in Dollars, not later than 12:00 p.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency, not later than 12:00 p.m., London time, four (4) Business Days before
the date of the proposed Borrowing or (iii) in the case of an ABR Borrowing, not
later than 12:00 p.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, telecopy or electronic mail to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Notwithstanding the other
provisions of this Agreement, in the case of any Revolving Borrowing denominated
in Dollars, the Borrower may request that such Borrowing be split into a Dollar
Loan in an aggregate principal amount equal to the Pro-Rata Dollar Portion and a
Multicurrency Loan in an aggregate amount equal to the Pro-Rata Multicurrency
Portion (any such Borrowing, a “Pro-Rata Borrowing”). Except as expressly set
forth in this Agreement, a Pro-Rata Borrowing shall be treated as being
comprised of two (2) separate Borrowings, a Dollar Borrowing under the Dollar
Commitments and a Multicurrency Borrowing under the Multicurrency Commitments.

(b) Content of Borrowing Requests. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be made under the Term Commitments, the Dollar
Commitments or the Multicurrency Commitments or as a Pro-Rata Borrowing;

(ii) in the case of a Revolving Borrowing, if such Borrowing is a Pro-Rata
Borrowing, the Pro-Rata Dollar Portion and the Pro-Rata Multicurrency Portion;

(iii) in the case of a Revolving Borrowing, the aggregate amount and Currency of
the requested Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day (or, in the case
of the Borrowing of the Initial Term Loans, the Effective Date);

 

45



--------------------------------------------------------------------------------

(v) in the case of the Term Loans or any Revolving Borrowing denominated in
Dollars, whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

(vii) the location and number of the Borrower’s account (or such other
account(s) as the Borrower may designate in a written Borrowing Request
accompanied by information reasonably satisfactory to the Administrative Agent
as to the identity and purpose of such other account(s)) to which funds are to
be disbursed or, in the case of any ABR Borrowing requested to finance the
reimbursement of an LC Disbursement provided in Section 2.05(f), the identity of
the Issuing Bank that made such LC Disbursement.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d) Failure to Elect. If no election as to the Class of a Revolving Borrowing is
specified, then the requested Borrowing shall be denominated in Dollars and
shall be a Pro-Rata Borrowing. If no election as to the Currency of a Revolving
Borrowing is specified, then the requested Borrowing shall be denominated in
Dollars. If no election as to the Type of a Borrowing is specified, then the
requested Borrowing shall be a Eurocurrency Borrowing having an Interest Period
of one (1) month and, if an Agreed Foreign Currency has been specified, the
requested Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed
Foreign Currency and having an Interest Period of one (1) month. If a
Eurocurrency Borrowing is requested but no Interest Period is specified, (i) if
the Currency specified for such Borrowing is Dollars (or if no Currency has been
so specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one (1) month’s duration,
and (ii) if the Currency specified for such Borrowing is an Agreed Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration.

(e) Notice by Borrower for Initial Borrowing. Notwithstanding anything to the
contrary herein and the notice requirements set forth in Section 2.03(a), to
request a Borrowing to be made on the Effective Date, the Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy or
electronic communication) not later than 12:00 p.m., New York City time, one
(1) Business Day before the date of the proposed Effective Date (or such later
time as reasonably agreed by the Administrative Agent). For the avoidance of
doubt, such notice shall not affect any future obligations of the Borrower to
comply with the obligations of Section 2.03(a) in connection with any Borrowing
Request.

 

46



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, each Swingline Lender severally agrees to make Swingline Loans
under the Multicurrency Commitment to the Borrower from time to time during the
Availability Period, in Dollars, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $100,000,000, (ii) the sum of any
Swingline Lender’s outstanding Multicurrency Loans, its Multicurrency LC
Exposure and its outstanding Swingline Loans exceeding its Multicurrency
Commitment; (iii) the total Revolving Multicurrency Credit Exposures exceeding
the aggregate Multicurrency Commitments or (iv) the total Covered Debt Amount
exceeding the Borrowing Base then in effect; provided that no Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, repay, prepay and reborrow Swingline
Loans.

(b) Notice of Swingline Loans by the Borrower. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy or electronic communication) not later than 2:00 p.m.,
New York City time, on the day of such proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the Swingline Lender from which such
Swingline Loan shall be made, the requested date (which shall be a Business Day)
and the amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the applicable Swingline Lender of any such notice received from
the Borrower. Each Swingline Lender shall make each applicable Swingline Loan
available to the Borrower by means of a credit to the Borrower’s account
specified in Section 2.03(b)(vii) (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
by remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan.

(c) Participations by Lenders in Swingline Loans. Any Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m., New
York City time on any Business Day, require the Multicurrency Lenders to acquire
participations on such Business Day in all or a portion of such Swingline Loans,
and the Multicurrency Lenders shall participate in such Swingline Loans (and in
the event any such Swingline Loan is not repaid within five (5) Business Days,
such Swingline Loan shall be converted to a Eurocurrency Loan having an Interest
Period of one (1) month’s duration made ratably by the Multicurrency Lenders and
shall no longer constitute a Swingline Loan). Such notice to the Administrative
Agent shall specify the aggregate amount of Swingline Loans in which the
Multicurrency Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Multicurrency Lender
specifying in such notice such Lender’s Applicable Multicurrency Percentage of
such Swingline Loan or Loans. Each Multicurrency Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above in this
paragraph, to pay to the Administrative Agent, for account of any applicable
Swingline Lender, such Lender’s Applicable Multicurrency Percentage of the
applicable Swingline Loan or Loans.

 

47



--------------------------------------------------------------------------------

Subject to the foregoing, each Multicurrency Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Multicurrency Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Multicurrency Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such
Multicurrency Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Multicurrency
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by a Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Multicurrency Lenders that shall have made their payments pursuant to this
paragraph and to the applicable Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

(d) Replacement of Any Swingline Lender. Any Swingline Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender. The Administrative
Agent shall notify the Multicurrency Lenders of any such resignation and
replacement of any Swingline Lender. In addition, if any Swingline Lender, in
its capacity as a Lender, assigns all of its Loans and Commitments in connection
with the terms of this Agreement, such Swingline Lender shall be deemed to have
automatically resigned as a Swingline Lender hereunder. The Administrative Agent
shall notify the Multicurrency Lenders of any such replacement of any Swingline
Lender. At the time any such replacement or resignation shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
or resigning Swingline Lender pursuant to Section 2.11. From and after the
effective date of any such replacement, (i) the successor Swingline Lender shall
have all the rights and obligations of the replaced Swingline Lender under this
Agreement with respect to Swingline Loans to be made thereafter and
(ii) references herein to the term “Swingline Lender” and/or “Swingline Lenders”
shall be deemed to refer to such successor or successors (and the other current
Swingline Lenders, if applicable) or to any previous Swingline Lender, or to
such successor or successors (and all other current Swingline Lenders) and all
previous Swingline Lenders, as the context shall require. After the replacement
or resignation of an Swingline Lender hereunder, the replaced or resigning
Swingline Lender shall have no obligation to make additional Swingline Loans.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request any Issuing
Bank to issue, and each Issuing Bank severally agrees to issue, at any time and
from time to time during the Availability Period, Letters of Credit denominated
in Dollars or in any Agreed Foreign Currency for its own account or the account
of its designee (provided the Borrower shall remain primarily

 

48



--------------------------------------------------------------------------------

liable to the Lenders hereunder for payment and reimbursement of all amounts
payable in respect of such Letter of Credit hereunder) in such form as is
acceptable to such Issuing Bank and such named beneficiary or beneficiaries as
are specified by the Borrower, each in its reasonable determination, and for the
benefit of such named beneficiary or beneficiaries as are specified by the
Borrower. Letters of Credit issued hereunder shall constitute utilization of the
Multicurrency Commitments or the Dollar Commitments, as applicable, up to the
aggregate amount then available to be drawn thereunder. Without limiting any
rights of an Issuing Bank under this Section 2.05, no Issuing Bank shall be
obligated to issue, amend, renew or extend any Letter of Credit (i) denominated
in any Foreign Currency if at the time of such issuance, such Issuing Bank, in
its capacity as a Lender, would not be required to make Loans in such Foreign
Currency hereunder or (ii) if, immediately after giving effect to such issuance,
amendment, renewal or extension, the sum of such Issuing Bank’s outstanding
Revolving Loans, Letters of Credit and Swingline Exposure (if any) would exceed
such Issuing Bank’s Dollar Commitment or Multicurrency Commitment, as the case
may be.

This Section 2.05 shall not be construed to impose an obligation upon any
Issuing Bank to issue, amend, renew or extend any Letter of Credit if (i) any
order, judgment or decree of any Governmental Authority shall by its terms
purport to enjoin or restrain such Issuing Bank from issuing, amending or
extending such Letter of Credit, or any law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it or (ii) the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
such Issuing Bank) not later than 12:00 p.m., New York City time, on the day of
such proposed issuance (or the amendment, renewal or extension of an outstanding
Letter of Credit) to any Issuing Bank and the Administrative Agent a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section 2.05), the amount, Class and Currency of such Letter of Credit,
stating that such Letter of Credit is to be issued under the Multicurrency
Commitments or Dollar Commitments, as applicable, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. The Administrative Agent will
promptly notify the Lenders following the issuance of any Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

49



--------------------------------------------------------------------------------

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure at such time of the Issuing Banks (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to paragraph (e) of this Section 2.05) shall not exceed $100,000,000
(or such greater amount as may be agreed between the Borrower and the Issuing
Banks from time to time), (ii) the total Revolving Multicurrency Credit
Exposures shall not exceed the aggregate Multicurrency Commitments and the total
Revolving Dollar Credit Exposure shall not exceed the aggregate Dollar
Commitments, (iii) with respect to each Issuing Bank, the sum of such Issuing
Bank’s outstanding Revolving Loans, Letters of Credit and Swingline Exposure (if
any) of such Class shall not exceed its Commitment of such Class and (iv) the
total Covered Debt Amount shall not exceed the Borrowing Base then in effect.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date twelve (12) months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve (12) months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three (3) months of
such then-current expiration date); provided that any Letter of Credit with a
one (1) year term may provide for the renewal thereof for additional one
(1) year periods; provided further, that (x) in no event shall a Letter of
Credit expire after the Commitment Termination Date unless the Borrower
(1) deposits, on or prior to the Commitment Termination Date, into the Letter of
Credit Collateral Account Cash in an amount equal to 102% of the undrawn face
amount of all Letters of Credit that remain outstanding as of the close of
business on the Commitment Termination Date and (2) pays in full, on or prior to
the Commitment Termination Date, all commissions required to be paid with
respect to any such Letter of Credit through the then-current expiration date of
such Letter of Credit and (y) no Letter of Credit shall have an expiry date
after the Maturity Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by an Issuing Bank, and without
any further action on the part of the Issuing Banks or the Lenders, (i) in the
case of a Multicurrency Issuing Bank, such Multicurrency Issuing Bank hereby
grants to each Multicurrency Lender, and each Multicurrency Lender hereby
acquires from such Multicurrency Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Multicurrency Percentage of the
aggregate amount available to be drawn under such Letter of Credit and (ii) in
the case of a Dollar Issuing Bank, such Dollar Issuing Bank hereby grants to
each Dollar Lender, and each Dollar Lender hereby acquires from such Dollar
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Dollar Percentage of the aggregate amount available to be drawn under
such Letter of Credit. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the applicable Class of Commitments.

 

50



--------------------------------------------------------------------------------

In consideration and in furtherance of the foregoing, (x) each Multicurrency
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of each Multicurrency Issuing Bank, such Lender’s
Applicable Multicurrency Percentage of each LC Disbursement made by each such
Multicurrency Issuing Bank and (y) each Dollar Issuing Bank hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of each Dollar Issuing Bank, such Lender’s Applicable Dollar Percentage of each
LC Disbursement made by each such Dollar Issuing Bank, in each case, in respect
of Letters of Credit promptly upon the request of each such Issuing Bank (which
such request shall be made by such Issuing Bank in accordance with the notice
requirements applicable to the Borrower with respect to a request for Loans in
Section 2.03) at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to such Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to
Section 2.05(f), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse an Issuing Bank, then to such Lenders
and such Issuing Banks as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on (i) the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time, provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Eurocurrency Borrowing having
an Interest Period of one (1) month’s duration of either Class (or a Pro-Rata
Borrowing), an ABR Borrowing or a Swingline Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Eurocurrency Borrowing, ABR Borrowing
or Swingline Loan.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each affected Revolving Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Multicurrency Percentage or Applicable Dollar Percentage, as
applicable, thereof.

 

51



--------------------------------------------------------------------------------

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of the Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Banks or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by any Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:

(i) the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Issuing Banks shall have the right, in their sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Banks when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

52



--------------------------------------------------------------------------------

(h) Disbursement Procedures. Each Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy or electronic communication) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the applicable
Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

(i) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two (2) Business Days following
the date when due pursuant to paragraph (f) of this Section 2.05, then the
provisions of Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section 2.05 to reimburse an Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(j) Resignation or Replacement of an Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. In addition,
any Issuing Bank may resign as an Issuing Bank hereunder upon not less than
three (3) Business Days prior written notice to the Administrative Agent and the
Borrower; provided further that if any Issuing Bank, in its capacity as a
Lender, assigns all of its Loans and Commitments in accordance with the terms of
this Agreement, such Issuing Bank shall be deemed to have automatically resigned
as an Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement or resignation of an Issuing Bank. At the time any such
replacement or resignation shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced or resigning Issuing Bank
pursuant to Section 2.11(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” and/or “Issuing Banks” shall be deemed to refer to such successor
or successors (and the other current Issuing Banks, if applicable) or to any
previous Issuing Bank, or to such successor or successors (and all other current
Issuing Banks) and all previous Issuing Banks, as the context shall require.
After the replacement or resignation of an Issuing Bank hereunder, the replaced
or resigning Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
(1) or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Borrower, the
Administrative Agent and such designated Lender and, from and after the

 

53



--------------------------------------------------------------------------------

effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein or therein to the term “Issuing Bank” shall be deemed
to include such Lender in its capacity as an issuer of Letters of Credit
hereunder.

(l) Cash Collateralization. If the Borrower shall be required to provide cover
for LC Exposure of a Class pursuant to Section 2.09(a), Section 2.10(c),
Section 2.10(d), Section 2.18(c)(ii) or the last paragraph of Section 7.01, the
Borrower shall immediately deposit into a segregated collateral account or
accounts (herein, collectively, the “Letter of Credit Collateral Account”) in
the name and under the dominion and control of the Administrative Agent, Cash
denominated in the Currency of the Letter of Credit under which such LC Exposure
arises in an amount equal to the amount required under Section 2.09(a),
Section 2.10(c), Section 2.10(d), Section 2.18(c)(ii) or the last paragraph of
Section 7.01, as applicable. Such deposit shall be held by the Administrative
Agent as collateral in the first instance for the LC Exposure under this
Agreement and thereafter for the payment of the Secured Obligations, and for
these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in the Letter of Credit
Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein. If the Borrower is required to
provide cash collateral hereunder as a result of the occurrence of an Event of
Default, such cash collateral (to the extent not applied as set forth in this
Section 2.05(l)) shall be returned to the Borrower within three (3) Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide cash collateral hereunder pursuant to Section 2.10(b)(ii),
such cash collateral (to the extent not applied as set forth in this
Section 2.05(l)) shall be returned to the Borrower as and to the extent that,
after giving effect to such return, the aggregate Credit Exposures would not
exceed the aggregate Commitments and no Default shall have occurred and be
continuing.

SECTION 2.06. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.06 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith

 

54



--------------------------------------------------------------------------------

on demand such corresponding amount in the corresponding Currency with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans in
the case of a Dollar Borrowing or the interest rate applicable to such Borrowing
in the case of a Multicurrency Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Nothing in this paragraph shall relieve any Lender
of its obligation to fulfill its commitments hereunder, and shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07. Interest Elections.

(a) Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section 2.07; provided, however, that (i) a Borrowing of a
Class may only be continued or converted into a Borrowing of the same Class,
(ii) a Borrowing denominated in one Currency may not be continued as, or
converted to, a Borrowing in a different Currency, (iii) no Eurocurrency
Borrowing denominated in a Foreign Currency may be continued if, after giving
effect thereto, the aggregate Revolving Multicurrency Credit Exposures would
exceed the aggregate Multicurrency Commitments, and (iv) a Eurocurrency
Borrowing denominated in a Foreign Currency may not be converted to a Borrowing
of a different Type. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing. For the avoidance of doubt, this
Section 2.07(a) shall not apply to Swingline Borrowings, which may not be
converted or continued except in accordance with Section 2.04(c).

(b) Notice of Elections. To make an election pursuant to this Section 2.07, the
Borrower shall notify the Administrative Agent of such election by telephone
(confirmed by telecopy or electronic communication) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly (but no later than the close of
business on the date of such request) by hand delivery, telecopy or electronic
communication to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

55



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
(1) month’s duration, and (ii) if such Borrowing is denominated in a Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing no outstanding Eurocurrency Borrowing may have
an Interest Period of more than one (1) month’s duration.

SECTION 2.08. Termination, Reduction or Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated in accordance with the
terms of this Agreement, the Revolving Commitments of each Class shall terminate
on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time without
premium or penalty terminate, or from time to time reduce, the Commitments
ratably among (and within) each Class; provided that (i) each reduction of the
Commitments shall be in an amount that is $5,000,000 (or, if less, the entire
remaining amount of the Commitments of any Class) or a larger multiple of
$1,000,000 in excess thereof (or the entire amount of the Commitments of such
Class) and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans of
any Class in accordance with Section 2.10, the total Revolving Credit Exposures
of such Class would exceed the total Commitments of such Class.

 

56



--------------------------------------------------------------------------------

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.08 at least three (3) Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section 2.08(c)
shall be irrevocable; provided that a notice of termination or reduction of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other events, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments
shall be made ratably between the Multicurrency Commitments and the Dollar
Commitments and ratably among the Lenders in accordance with their respective
Commitments of each Class.

(e) Increase of the Commitments.

(i) Requests for Increase by Borrower. The Borrower shall have the right, at any
time after the Effective Date but prior to the Commitment Termination Date, to
propose that the Commitments of a Class hereunder be increased or a new Class of
Incremental Term Commitments be created (each such proposed increase or creation
being a “Commitment Increase”) by notice to the Administrative Agent, specifying
each existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase or creation, as applicable, is to be
effective (the “Commitment Increase Date”), which shall be a Business Day at
least three (3) Business Days (or such lesser period as the Administrative Agent
may reasonably agree) after delivery of such notice and at least thirty
(30) days prior to the Commitment Termination Date; provided that no Lender
shall be obligated to provide any increased Commitment; provided, further that:

(A) each increase shall be in a minimum amount of at least $25,000,000 or a
larger multiple of $5,000,000 in excess thereof (or such lesser amount as the
Administrative Agent may reasonably agree);

(B) the aggregate amount of all Commitment Increases shall not exceed
$650,000,000;

(C) in the case of a Commitment Increase under the Revolving Commitments, each
Assuming Lender shall be consented to by the Administrative Agent and the
Issuing Banks;

(D) in the case of any Commitment Increase (other than a Commitment Increase of
Incremental Term Commitments used in connection with a Specified Purchase), no
Default or Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and

 

57



--------------------------------------------------------------------------------

(E) (1) in the case of a Commitment Increase of Incremental Term Commitments
used in connection with a merger or consolidation with, or acquisition of all or
substantially all of the assets of, any other Person by an Obligor permitted
under Section 6.03 (such Person, a “Specified Target” and such merger,
consolidation or acquisition a “Specified Purchase”), the Specified
Representations (immediately after giving effect to such merger, consolidation
or acquisition) and the Specified Purchase Agreement Representations
(immediately prior to giving effect to such merger, consolidation or
acquisition) shall be true and correct in all material respects on and as of
such Commitment Increase Date, or (2) in the case of any other Commitment
Increase, the representations and warranties made by the Borrower and/or its
Significant Subsidiaries, as applicable, contained in this Agreement shall be
true and correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

(ii) Effectiveness of Commitment Increase by Borrower. The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date with
the Commitment in the amount set forth in the applicable Incremental Assumption
Agreement, and the Commitment of the respective Class of any Increasing Lender
part of such Commitment Increase, and such Assuming Lender shall be increased as
of such Commitment Increase Date to the amount set forth in the applicable
Incremental Assumption Agreement; provided that:

(A) the Administrative Agent shall have received a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied;

(B) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to such Commitment Increase Date, an agreement
(an “Incremental Assumption Agreement”), in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class,
duly executed by such Assuming Lender or Increasing Lender, as applicable, and
the Borrower and acknowledged by the Administrative Agent; and

(C) in the case of a Commitment Increase under the Term Commitments, each
Assuming Lender and Increasing Lender shall on such Commitment Increase Date
make available their respective Term Loans to the Borrower pursuant to
procedures reasonably established by the Administrative Agent.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(B) above executed by an Assuming Lender or an Increasing Lender and,
if applicable, upon the making of any Incremental Term Loans pursuant to
clause (ii)(C), together with the certificate referred to in clause (ii)(A)
above, the Administrative Agent shall, if such agreement has been completed,
(x) accept such agreement, (y) record the information contained therein, and if
applicable, the Incremental Term Loans, in the Register and (z) give prompt
notice thereof to the Borrower.

 

58



--------------------------------------------------------------------------------

(iv) Adjustments of Borrowings upon Effectiveness of Increase. In the case of a
Commitment Increase under the Revolving Commitments, on each Commitment Increase
Date, the Borrower shall (A) prepay the outstanding Revolving Loans (if any) of
the affected Class in full, (B) simultaneously borrow new Revolving Loans of
such Class hereunder in an amount equal to such prepayment (in the case of
Eurocurrency Loans, with LIBO Rates equal to the outstanding LIBO Rate and with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s) provided that for any outstanding Interest Period of less than one
(1) month, the LIBO Rate will be equal to one (1) month LIBOR), as applicable
(as modified hereby); provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and borrowing from, any existing Revolving Lender shall
be effected by book entry to the extent that any portion of the amount prepaid
to such Revolving Lender will be subsequently borrowed from such Revolving
Lender and (y) the existing Revolving Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Revolving Loans of such Class are held ratably by the Revolving Lenders of
such Class in accordance with the respective Revolving Commitments of such
Class of such Revolving Lenders (after giving effect to such Commitment
Increase) and (C) pay to the Revolving Lenders of such Class the amounts, if
any, payable under Section 2.15 as a result of any such prepayment. Concurrently
therewith, the Revolving Lenders of such Class shall be deemed to have adjusted
their participation interests in any outstanding Swingline Loans and Letters of
Credit of such Class so that such interests are held ratably in accordance with
their Revolving Commitments of such Class as so increased.

(v) Terms of Loans Issued on the Commitment Increase Date. The terms and
provisions of any new Loans issued by any Assuming Lender or Increasing Lender,
and the Commitment Increase of any Assuming Lender or Increasing Lender, (A) in
the case of a Commitment Increase under the Revolving Commitments, shall be
identical to the terms and provisions of Loans issued by, and the Commitments
of, the Revolving Lenders immediately prior to the applicable Commitment
Increase Date (except that any upfront or similar one-time fee may be
different), and (B) in the case of a Commitment Increase under the Term
Commitments, shall be as agreed among the Borrower and any Assuming Lender
and/or Increasing Lender participating therein, which, for the avoidance of
doubt, may be different for each Class of Incremental Term Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to repay the Loans
of each Class as follows:

(i) to the Administrative Agent for the account of the applicable Lenders the
outstanding principal amount of each Class of the Loans on the Maturity Date;
and

 

59



--------------------------------------------------------------------------------

(ii) to the applicable Swingline Lender the then unpaid principal amount of each
Swingline Loan made by such Swingline Lender, on the earlier of the Commitment
Termination Date and the date that is five (5) Business Days after such
Swingline Loan is made; provided that any Swingline Loan that is not repaid
timely in accordance with this clause (ii) shall be automatically converted to a
Eurocurrency Loan in accordance with Section 2.04(c); provided further that on
each date that a Borrowing of such Class is made, the Borrower shall repay all
Swingline Loans of such Class then outstanding.

In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirements of Section 2.05(d)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

(b) Manner of Payment. Subject to Section 2.10(d), prior to any repayment or
prepayment of any Borrowings hereunder, the Borrower shall select the Borrowing
or Borrowings to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy or electronic communication) of such selection not later
than 12:00 p.m., New York City time, three (3) Business Days before the
scheduled date of such repayment; provided that, each repayment of Borrowings
within a Class shall be applied to repay or prepay any outstanding ABR
Borrowings of such Class before any other Borrowings of such Class. If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings pro rata between any outstanding Dollar ABR Borrowings and
outstanding Multicurrency ABR Borrowings, second, if no Class is specified, to
any Pro-Rata Borrowings in the order of the remaining duration of their
respective Interest Periods (the Pro-Rata Borrowing with the shortest remaining
Interest Period to be repaid or prepaid first) and, third, within each Class, to
any remaining Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid or prepaid first). Each payment of a Pro-Rata Borrowing
shall be applied ratably between the Dollar Loans and Multicurrency Loans
included in such Pro-Rata Borrowing. Each payment of a Borrowing of a
Class shall be applied ratably to the Loans of such Class included in such
Borrowing. If the repayment or prepayment amount is denominated in Dollars and
the Class to be repaid or prepaid is not specified, the Borrower shall repay or
prepay such amount pro rata between any outstanding ABR Borrowings of the Dollar
Lenders and the Multicurrency Lenders, and thereafter repay or prepay the
remaining Borrowings denominated in Dollars in the order of the remaining
duration of their respective Interest Periods, commencing with such Borrowings
with the shortest remaining Interest Period. If the repayment or prepayment is
denominated in an Agreed Foreign Currency (including as a result of the
Borrower’s receipt of proceeds from a prepayment event in such Agreed Foreign
Currency), the Borrower may, at its option, repay or prepay any outstanding
Borrowings in such Currency ratably among just the Multicurrency Lenders in the
order of the remaining duration of their respective Interest Periods, commencing
with such Borrowings with the shortest remaining Interest Period, and, if after
such payment, the balance of the Borrowings denominated in such Currency is zero
(0), then if there are any remaining proceeds, the Borrower shall repay or
prepay the Loans (or provide cover for outstanding Letters of Credit as
contemplated by Section 2.05(l)) on a pro-rata basis between each outstanding
Class of Revolving Credit Exposure in the order of the remaining duration of
their respective Interest Periods, commencing with such Borrowings with the
shortest remaining Interest Period.

 

60



--------------------------------------------------------------------------------

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender of such
Class hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section 2.09 shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records maintained by the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. In the
event of any conflict between the Register and any other accounts and records
maintained by the Administrative Agent, the Register shall control in the
absence of manifest error.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note (or, in the case of any Lender having Commitments of
different Classes, by separate promissory notes in respect of each Class of
Commitments). In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its permitted registered assigns) in substantially
the form attached hereto as Exhibit E or in such other form as shall be
reasonably satisfactory to the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one
(1) or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
permitted registered assigns).

SECTION 2.10. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty except for payments under Section 2.15, subject to the requirements of
this Section 2.10.

(b) Mandatory Prepayments due to Changes in Exchange Rates.

 

61



--------------------------------------------------------------------------------

(i) Determination of Amount Outstanding. On each Revaluation Date, the
Administrative Agent shall determine the aggregate Revolving Multicurrency
Credit Exposure. For the purpose of this determination, the outstanding
principal amount of any Loan or LC Exposure that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan or LC Exposure, determined as of such Revaluation
Date. Upon making such determination, the Administrative Agent shall promptly
notify the Multicurrency Lenders and the Borrower thereof.

(ii) Prepayment.

(A) If, on the date of such determination the aggregate Revolving Multicurrency
Credit Exposure minus the Multicurrency LC Exposure fully cash collateralized
pursuant to Section 2.05(l) on such date exceeds 105% of the aggregate amount of
the Multicurrency Commitments as then in effect, the Borrower shall prepay the
Multicurrency Loans and Swingline Loans (and/or provide cover for Multicurrency
LC Exposure as specified in Section 2.05(l)) within fifteen (15) Business Days
following the date the Borrower receives notice from the Administrative Agent of
such determination in such amounts as shall be necessary so that after giving
effect thereto the aggregate Revolving Multicurrency Credit Exposure does not
exceed the Multicurrency Commitments. Any prepayment pursuant to this paragraph
shall be applied, first, to Swingline Loans, second, to Multicurrency Loans, and
third, as cover for Multicurrency LC Exposure.

(B) If, on the date of such determination the aggregate Revolving Dollar Credit
Exposure minus the Dollar LC Exposure fully cash collateralized pursuant to
Section 2.05(l) on such date exceeds the aggregate amount of the Dollar
Commitments as then in effect, the Borrower shall prepay the Dollar Loans
(and/or provide cover for Dollar LC Exposure as specified in Section 2.05(l))
within fifteen (15) Business Days following the date the Borrower receives
notice from the Administrative Agent of such determination in such amounts as
shall be necessary so that after giving effect thereto the aggregate Revolving
Dollar Credit Exposure does not exceed the Dollar Commitments. Any prepayment
pursuant to this paragraph shall be applied, first, to Dollar Loans outstanding
and second, as cover for Dollar LC Exposure.

(c) Mandatory Prepayments due to Borrowing Base Deficiency. In the event that at
any time, but only for so long as, any Borrowing Base Deficiency shall exist,
the Borrower shall prepay the Loans (and/or provide cover for Letters of Credit
as contemplated by Section 2.05(l)), or reduce its other Indebtedness that is
included in the Covered Debt Amount in such amounts as shall be necessary so
that such Borrowing Base Deficiency is promptly cured; provided that (i) the
aggregate amount of such prepayment of Loans (and cover for Letters of Credit)
shall be at least equal to the Revolving Credit Exposure’s ratable share (such
ratable share being determined based on the outstanding principal amount of the
Revolving Credit Exposures as compared to its other Indebtedness that is
included in the Covered Debt Amount) of the aggregate prepayment and reduction
of its other Indebtedness that is included in the Covered Debt Amount, (ii) any
payment or repayment of Loans denominated in Dollars shall be made and applied
ratably (based on the aggregate outstanding principal amounts of such Loans

 

62



--------------------------------------------------------------------------------

denominated in Dollars) between Dollar Lenders and Multicurrency Lenders and
(iii) if, within five (5) Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency (and/or at such other
times as the Borrower has knowledge of such Borrowing Base Deficiency), the
Borrower shall present the Administrative Agent with a reasonably feasible plan
to enable such Borrowing Base Deficiency to be cured within thirty (30) Business
Days (which thirty (30) Business Day period shall include the five (5) Business
Days permitted for delivery of such plan), then such prepayment (and/or cash
collateralization) or reduction shall not be required to be effected immediately
but may be effected in accordance with such plan (with such modifications as the
Borrower may reasonably determine), so long as such Borrowing Base Deficiency is
cured within such thirty (30) Business Day period; provided, further, that
solely to the extent such Borrowing Base Deficiency is due to a failure to
satisfy the requirements of Section 5.13(g) as a consequence of a change in
either (x) the ratio of the Gross Borrowing Base to the Senior Debt Amount or
(y) the Relevant Asset Coverage Ratio from one (1) quarterly period to the next,
such thirty (30) Business Day period shall be extended to a forty-five
(45) Business Day period solely with respect to compliance with Section 5.13(g).

(d) Scheduled Payments.

(i) On each Scheduled Payment Date after the Commitment Termination Date and
until the Maturity Date, the Borrower shall prepay the Loans (other than the
Incremental Term Loans) (and/or provide cash collateral for Letters of Credit as
contemplated by Section 2.05(l)) in an aggregate amount equal to 1/12 of the
aggregate outstanding amount of Loans (other than the Incremental Term Loans),
and 1/12 of the face amount of Letters of Credit, for each Class and Currency of
Loans (including, for the avoidance of doubt, the Term Loans other than the
Incremental Term Loans) and Letters of Credit outstanding, based on the
outstanding Loans (other than the Incremental Term Loans) and Letters of Credit
as of the Commitment Termination Date; provided that all amounts shall first be
applied to prepay the Loans in full prior to the cash collateralization of any
Letters of Credit. Following the Commitment Termination Date, any other optional
or mandatory prepayment of Loans (other than the Incremental Term Loans) (and/or
cash collateralization or expiration of outstanding Letters of Credit) will
reduce in direct order the amount of any subsequent repayment of Loans (other
than the Incremental Term Loans) or cash collateralization of Letters of Credit
required to be made pursuant to this clause (d).

(ii) The Borrower shall prepay each Class of Incremental Term Loans in the
manner agreed among the Borrower and the applicable Incremental Term Lender,
which, for the avoidance of doubt, may be different for each Class of
Incremental Term Loans.

(e) Payments Following the Commitment Termination Date. Notwithstanding any
provision to the contrary in Section 2.09 or this Section 2.10, following the
Commitment Termination Date:

(i) no optional prepayment of the Loans of any Class shall be permitted unless
at such time, the Borrower also prepays the Loans of the other Class or, to the
extent no Loans of the other Class are outstanding, provides cash collateral as
contemplated by Section 2.05(l) for outstanding Letters of Credit of such Class,
which prepayment (and cash collateral) shall be made on a pro-rata basis (based
on the outstanding principal amounts of such Indebtedness) between each
outstanding Class of Credit Exposure; and

 

63



--------------------------------------------------------------------------------

(ii) any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Loans and/or cash collateralize outstanding Letters
of Credit on a pro-rata basis between each outstanding Class of Credit Exposure.

(f) Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by telecopy or electronic communication) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 12:00 p.m., New York City time (or, in the case of a Borrowing denominated
in a Foreign Currency, 12:00 p.m., London time), three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 p.m., New York City time, on the date of prepayment and
(iii) in the case of prepayment of a Swingline Loan, not later than 2:00 p.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination or reduction of the Commitments of a Class as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination or reduction is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment or scheduled payment. Each prepayment of a Borrowing of a
Class shall be applied ratably to the Loans of such Class included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and shall be made in the manner specified in
Section 2.09(b). In the event the Borrower is required to make any concurrent
prepayments under both paragraph (c) and also any other paragraph of this
Section 2.10, the prepayment pursuant to such other paragraph of this
Section 2.10 shall be made prior to any prepayment required to be made pursuant
to paragraph (c) and the amount of the payment required pursuant to paragraph
(c) (if any) shall be determined immediately after giving effect to the
prepayment made (or to be made) under such other paragraph of this Section 2.10.

SECTION 2.11. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Margin on the daily unused amount of the Dollar Commitment and
Multicurrency Commitment, as applicable, of such Lender during the period from
and including the Effective Date to but excluding the earlier of the date such
Commitment terminates and the Commitment Termination Date. Accrued commitment
fees shall be payable in arrears on the sixth (6th) Business Day after each
Quarterly Date, commencing on June 30, 2020, and on the earlier of the date the
Commitments of the respective Class terminate and the Commitment Termination
Date,

 

64



--------------------------------------------------------------------------------

commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of three hundred sixty
(360) days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, (i) the daily unused amount of the applicable Commitment shall be
determined as of the end of each day and (ii) the Commitment of any Class of a
Lender shall be deemed to be used to the extent of the outstanding Loans and LC
Exposure of such Class of such Lender (and the Swingline Exposure of such
Class of such Lender shall be disregarded for such purpose).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin applicable to interest on Eurocurrency Loans on
the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment of the applicable Class terminates and the date on
which such Lender ceases to have any LC Exposure of such Class, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.25% per annum
on the daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) applicable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including each
Quarterly Date shall be payable in arrears on the sixth (6th) Business Day
following such Quarterly Date, commencing on June 30, 2020; provided that, all
such fees with respect to the Letters of Credit shall be payable on the date on
which the Commitments of the applicable Class terminate (the “termination
date”), the Borrower shall pay any such fees that have accrued and that are
unpaid on the termination date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the termination date, the Borrower
shall prepay on the termination date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
termination date through but not including the date such outstanding Letters of
Credit are scheduled to expire (and in that connection, the Lenders agree not
later than the date two (2) Business Days after the date upon which the last
such Letter of Credit shall expire or be terminated to rebate to the Borrower
the excess, if any, of the aggregate participation and fronting fees that have
been prepaid by the Borrower over the amount of such fees that ultimately accrue
through the date of such expiration or termination). Any other fees payable to
the Issuing Banks pursuant to this paragraph shall be payable within ten
(10) Business Days after demand. All participation fees and fronting fees shall
be computed on the basis of a year of three hundred sixty (360) days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times as set
forth in the Administrative Agent Fee Letter dated June 15, 2020 between the
Borrower and the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the Issuing Banks, in the case of fees payable to them) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent manifest error.

SECTION 2.12. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to (A) (x) for any Eurocurrency
Borrowing in Dollars, the Adjusted LIBO Rate for the related Interest Period for
such Borrowing or (y) for any other Eurocurrency Borrowing, the applicable LIBO
Rate, plus (B) the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing clauses (a) and (b), if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due (after giving effect to any grace
period), whether at stated maturity, upon acceleration, by mandatory prepayment
or otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus (x) if such other amount is
denominated in Dollars, the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.12 or (y) if such other amount is denominated in
a Foreign Currency, the rate applicable to Eurocurrency Loans as provided in
paragraph (b) of this Section 2.12.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section 2.12 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of three hundred sixty (360) days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate and interest on all Loans denominated in Pounds Sterling shall be
computed on the basis of a year of three hundred sixty five (365) days (or three
hundred sixty six (366) days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

66



--------------------------------------------------------------------------------

SECTION 2.13. Market Disruption and Alternate Rate of Interest.

(a) Subject to a LIBOR Successor Rate being implemented in accordance with
clause (b) below, if prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Rate for such Interest Period is not
available or published on a current basis and such circumstances are unlikely to
be temporary) for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders of such
Class or, in the case of a Pro-Rata Borrowing, the Required Lenders, that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders in writing as promptly as practicable thereafter setting forth
in reasonable detail the basis for such determination and, until the
Administrative Agent notifies the Borrower and such Lenders that the
circumstances giving rise to such notice no longer exist, (i) if the affected
currency is Dollars, then (A) in the case of a Borrowing Request, any Borrowing
Request that requests a Eurocurrency Borrowing from such Class denominated in
Dollars, at the Borrower’s election, (1) shall be ineffective or (2) shall be
made as an ABR Borrowing and (B) in the case of an Interest Election Request,
any Interest Election Request that requests the continuation as or conversion to
a Eurocurrency Borrowing denominated in Dollars unless prepaid shall be
continued as, or converted to, an ABR Borrowing, and (ii) if the affected
currency is a Foreign Currency, then (A) in the case of a Borrowing Request, at
the Borrower’s election, (1) any Borrowing Request that requests a Eurocurrency
Borrowing denominated in such Foreign Currency shall be ineffective, (2) any
Borrowing Request that requests a Eurocurrency Borrowing denominated in such
Foreign Currency shall be made in Dollars, (3) any Eurocurrency Borrowing
denominated in such Foreign Currency (other than if such Foreign Currency is
CAD) shall bear interest at a rate reasonably determined by the Administrative
Agent and the Borrower, after consultation with the applicable Lenders, to
compensate the applicable Lenders for such Loans for the applicable period plus
the Applicable Margin for Eurocurrency Loans of the applicable Class or (4) if
such Foreign Currency is CAD, any such Eurocurrency Borrowing denominated in CAD
shall bear interest at the Canadian Prime Rate plus the Applicable Margin for
ABR Loans of the applicable Class and (B) in the case of an Interest Election
Request, at the Borrower’s election, (1) any Eurocurrency Borrowing denominated
in such Foreign Currency shall be repaid, (2) any Interest Election Request that
requests a continuation of a Eurocurrency Borrowing denominated in such Foreign
Currency shall be converted to a Loan in Dollars, (3) any such Eurocurrency
Borrowing denominated in such Foreign Currency (other than if such Foreign
Currency is CAD) shall bear interest at a rate reasonably determined by the
Administrative Agent and the Borrower, after consultation with the applicable
Lenders, to compensate the applicable Lenders for such Loans for the applicable
period plus the Applicable Margin for Eurocurrency Loans of the applicable
Class or (4) if such Foreign Currency is CAD, any such Eurocurrency Borrowing
denominated in CAD shall bear interest at the Canadian Prime Rate plus the
Applicable Margin for ABR Loans of the applicable Class.

 

67



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive if made in good faith and absent manifest error), or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Borrower) that the Required Lenders (as applicable) have
determined, that:

(i) the circumstances described in Section 2.13(a)(i) have arisen and such
circumstances are unlikely to be temporary; or

(ii) the supervisor for the administrator of a LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which a LIBO Rate shall no longer be
made available, or used for determining the interest rate of loans,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBO Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of a
LIBO Rate (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and, notwithstanding anything
to the contrary in Section 9.08, any such amendment shall become effective at
5:00 p.m. (New York City time) on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment; provided that, if such LIBOR
Successor Rate shall be less than zero (0.00%), such rate shall be deemed to be
zero (0.00%) for purposes of this Agreement.

If no LIBOR Successor Rate with respect to any currency has been determined and
the circumstances under clause (i) above exist, the obligation of the Lenders to
make or maintain Eurocurrency Loans in such currency shall be suspended (to the
extent of the affected Eurocurrency Loans or Interest Periods). Upon receipt of
such notice, the Borrower may revoke any pending request for a Eurocurrency
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for an ABR Borrowing in
Dollars in the amount specified therein.

SECTION 2.14. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

68



--------------------------------------------------------------------------------

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes), affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit issued by such
Issuing Bank or participation by such Lender therein; or

(iii) subject any Lender, any Issuing Bank or the Administrative Agent to any
Taxes (other than Indemnified Taxes and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting into or
maintaining any Eurocurrency Loan (or any Loan, if such increase is in respect
of Taxes) (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender, such Issuing Bank or the Administrative Agent
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or the Administrative Agent hereunder (whether of principal, interest or
otherwise), then, upon the request of such Lender, such Issuing Bank or the
Administrative Agent, the Borrower will pay to such Lender, such Issuing Bank or
the Administrative Agent, as the case may be, in Dollars, such additional amount
or amounts as will compensate such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, for such additional costs incurred or
reduction suffered; provided that no Lender will claim the payment of any of the
amounts referred to in this paragraph (a) if not generally claiming similar
compensation from its other similar customers in similar circumstances.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Swingline Loans and Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), by an amount deemed to be material by such Lender or such Issuing
Bank, then, upon the request of such Lender or such Issuing Bank, the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the basis for and the calculation of the
amount or amounts, in Dollars, necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.14, and setting forth in reasonable

 

69



--------------------------------------------------------------------------------

detail the manner of determination of such amount or amounts, shall be promptly
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.14 for any increased costs
or reductions incurred more than three (3) months prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the three (3) month period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (including, in connection with
any Commitment Increase Date, and regardless of whether such notice is permitted
to be revocable under Section 2.10(f) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.19(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each affected Lender for such Lender’s loss, cost and expense attributable to
such event (excluding loss of anticipated profits). In the case of a
Eurocurrency Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of:

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan referred to in clauses (a) through (d) of this
Section 2.15 denominated in the Currency of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Eurocurrency Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
Eurocurrency market or in the case of any Non-LIBOR Quoted Currency, in the
relevant market for such Non-LIBOR Quoted Currency, in each case, at the
commencement of such period.

 

70



--------------------------------------------------------------------------------

Payment under this Section 2.15 shall be made upon written request of a Lender
delivered not later than ten (10) Business Days following the payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section 2.15 accompanied by a written certificate of such
Lender setting forth in reasonable detail the amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.15 and the manner of
determination of such amount or amounts, which certificate shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.

SECTION 2.16. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding, except as required
by applicable law; provided that if the Borrower shall be required to deduct or
withhold any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 2.16) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions or withholdings been made,
(ii) the Borrower shall make such deductions or withholdings and (iii) the
Borrower shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank for, and within thirty
(30) Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.16) paid by the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender and each Issuing Bank shall
severally indemnify the Administrative Agent, within thirty (30) days after
demand thereof, for (i) any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent that a party to this Agreement has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any party to this Agreement to do so), (ii)
any Taxes attributable to such Lender or Issuing Bank’s failure to comply with
the provisions of Section 9.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender or Issuing
Bank, in each case that are payable or paid by the Administrative Agent in
connection with this Agreement or any other Loan Document and any

 

71



--------------------------------------------------------------------------------

reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or Issuing Bank by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each Issuing Bank
hereby authorize the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Bank under this Agreement or
any other Loan Document or otherwise payable by the Administrative Agent to such
Lender or Issuing Bank from any other source against any amount due to the
Administrative Agent under this paragraph.

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two (2) sentences, the completion, execution and delivery of such
documentation (other than such documentation set forth in Sections
2.16(f)(i)-(iv) or Section 2.16(h)) shall not be required if in the Foreign
Lender’s reasonable judgment such completion, execution or delivery would
subject such Foreign Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Foreign
Lender.

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

72



--------------------------------------------------------------------------------

(ii) duly completed copies of Internal Revenue Service Form W-8ECI certifying
that the income receivable pursuant to this Agreement is effectively connected
with the conduct of a trade or business in the United States,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E certifying that the Foreign Lender is not a United States
Person, or

(iv) duly completed copies of Internal Revenue Service Form W-8IMY; together
with an IRS Form W-8BEN or IRS Form W-8BEN-E or any other supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

Each Foreign Lender shall promptly notify the Borrower and the Administrative
Agent at any time the chief tax officer of such Foreign Lender becomes aware
that it no longer satisfies the legal requirements to provide any previously
delivered form or certificate to the Borrower.

(g) United States Lenders. Each Lender and each Issuing Bank that is not a
Foreign Lender shall deliver to the Borrower (with a copy to the Administrative
Agent), prior to the date on which such Issuing Bank or Lender becomes a party
to this Agreement, upon the expiration or invalidity of any forms previously
delivered and at times reasonably requested by the Borrower or the
Administrative Agent, duly completed copies of Internal Revenue Service Form W-9
or any successor form, provided it is legally able to do so at the time. In
addition, if requested by the Borrower or the Administrative Agent, each Lender
and each Issuing Bank shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or Issuing Bank is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two (2) sentences, the completion, execution and delivery of such
documentation (other than completed copies of Internal Revenue Service Form W-9
or documentation required under Section 2.16(h)) shall not be required if in the
Lender or Issuing Bank’s reasonable judgment such completion, execution or
delivery would subject such Lender or Issuing Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender or Issuing Bank.

(h) FATCA. If a payment made to a Lender or Issuing Bank under any Loan Document
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by Law and
at such time or times reasonably requested by the Borrower

 

73



--------------------------------------------------------------------------------

or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Issuing Bank has complied with such Lender or Issuing Bank’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender and
Issuing Bank agrees that if any form or certification it previously delivered
under Section 2.16(f), (g) or (h) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(i) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
Issuing Bank determines, in its sole discretion, that it has received a refund
or credit (in lieu of such refund) of any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.16, it shall pay to the
Borrower an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.16 with respect to the Taxes or Other Taxes giving rise to such refund
or credit), net of all reasonable out-of-pocket expenses of the Administrative
Agent, any Lender or any Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit), provided that the Borrower, upon the request
of the Administrative Agent, any Lender or any Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent, any
Lender or any Issuing Bank in the event the Administrative Agent, any Lender or
any Issuing Bank is required to repay such refund or credit to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the Administrative Agent, any Lender or any Issuing Bank be required
to pay any amount to the Borrower pursuant to this paragraph (h) the payment of
which would place the Administrative Agent or such Lender in a less favorable
net after-Tax position than the Administrative Agent, such Lender or such
Issuing Bank would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require the Administrative Agent, any Lender or any Issuing
Bank to make available its tax returns or its books or records (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 2:00 p.m., Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan

 

74



--------------------------------------------------------------------------------

Document and except payments to be made directly to an Issuing Bank or a
Swingline Lender as expressly provided herein and payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03, which shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All amounts
owing under this Agreement (including commitment fees, payments required under
Section 2.14, and payments required under Section 2.15 relating to any Loan
denominated in Dollars, but not including principal of, and interest on, any
Loan denominated in any Foreign Currency or payments relating to any such Loan
required under Section 2.15 or any reimbursement or cash collateralization of
any LC Exposure denominated in any Foreign Currency, which are payable in such
Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars. Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees of a Class then
due hereunder, such funds shall be applied (i) first, to pay interest and fees
of such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees of such Class then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements of
such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements of
such Class then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a Class shall be made from the Lenders of such Class, and each
termination or reduction of the amount of the Commitments of a Class under
Section 2.08 shall be applied to the respective Commitments of the Lenders of
such Class, pro rata according to the amounts of their respective Commitments of
such Class; (ii) each Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment of commitment fee under
Section 2.11 shall be made for the account of the Lenders pro rata according to
the average daily unused amounts of their respective Commitments; (iv) each
payment or prepayment of principal of Loans of a Class by the Borrower shall be
made for the account of the Lenders of such Class pro rata in accordance with
the respective unpaid principal amounts of the Loans of such Class held by them;
and (v) each payment of interest on Loans of a Class by the Borrower shall be
made for the account of the Lenders of such Class pro rata in accordance with
the amounts of interest on such Loans then due and payable to such Lenders.

 

75



--------------------------------------------------------------------------------

(d) Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans, or participations
in LC Disbursements or Swingline Loans, of such Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans,
and participations in LC Disbursements and Swingline Loans, and accrued interest
thereon of such Class then due than the proportion received by any other Lender
of such Class, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans, and participations in LC
Disbursements and Swingline Loans, of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans, and participations
in LC Disbursements and Swingline Loans of such Class; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation. For the avoidance of doubt, the
Borrower may make a Borrowing under the Dollar Commitments or Multicurrency
Commitments (if otherwise permitted hereunder) and may use the proceeds of such
Borrowing (x) with Dollar Commitments to prepay the Multicurrency Loans (without
making a ratable prepayment of the Dollar Loans) or (y) with Multicurrency
Commitments to prepay the Dollar Loans (without making a ratable payment to the
Multicurrency Loans).

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

76



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(e), 2.06(a),
2.17(d) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.18. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) commitment fees pursuant to Section 2.11(a) shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender;

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or the Required Lenders of
a Class have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders (or all Lenders
of a Class) or each affected Lender (if applicable to such Defaulting Lender),
including as set forth in Section 9.02(b)(i), (ii), (iii), (iv) or (v), shall
require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure (other than the portion of such
Swingline Exposure consisting of Swingline Loans made by such Defaulting Lender)
and LC Exposure shall be reallocated among the non-Defaulting Lenders holding
Commitments of the same Class as such Defaulting Lender in accordance with their
respective Applicable Multicurrency Percentages or Applicable Dollar
Percentages, as applicable, but only to the extent (x) in the case of a
Defaulting Lender that holds Commitments of a particular Class, the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures of such Class plus such
Defaulting Lender’s Swingline Exposure and LC Exposure of such Class does not
exceed the total of all non-Defaulting Lenders’ Commitments of such Class, and
(y) no non-Defaulting Lender’s Revolving Credit Exposure of the applicable
Class will exceed such Lender’s Commitment of such Class;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(l) for so long as such LC Exposure is outstanding;

 

77



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause(ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders of the same Class as such
Defaulting Lender is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 2.11(a) and Section 2.11(b) shall be
adjusted in accordance with such non-Defaulting Lenders’ Applicable
Multicurrency Percentages or Applicable Dollar Percentages, as applicable, in
effect immediately after giving effect to such reallocation; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.18(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, no Swingline Lenders shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders of the applicable Class and/or cash collateral will be provided by the
Borrower in accordance with Section 2.18(c), and Swingline Exposure related to
any newly made Swingline Loan and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders of such Class in a manner consistent with Section 2.18(c)(i) (and
Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Issuing Banks (with respect to the Swingline Lenders and the Issuing
Banks, only to the extent that such Swingline Lender or Issuing Bank acts in
such capacity under the same Class of Commitments held by a Defaulting Lender)
each agrees in writing that such Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on the date of
such agreement, such Lender shall no longer be deemed a Defaulting Lender, the
Borrower shall no longer be required to cash collateralize any portion of such
Lender’s LC Exposure cash collateralized pursuant to Section 2.18(c)(ii) above
and the Swingline Exposure and the LC Exposure of the Lenders of the affected
Class shall be readjusted to reflect the inclusion of such Lender’s Commitment
of such Class and on such date such Lender shall purchase at par such of the
Loans of the other Lenders of such Class (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Multicurrency Percentage or
Applicable Dollar Percentage, as applicable, in effect immediately after giving
effect to such agreement.

 

78



--------------------------------------------------------------------------------

No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any cost or expense not required to be
reimbursed by the Borrower and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or is a
non-consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Banks and the Swingline Lender), which consent shall not unreasonably be
withheld, conditioned or delayed, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts then due and payable), and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

(c) Defaulting Lender. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(e), 2.06(a), 2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Banks to satisfy such Lender’s obligations
under such

 

79



--------------------------------------------------------------------------------

Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under such Sections; in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted and (c) is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to comply with clauses
(a) through (c) could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are or will be in full force and effect, (ii) filings
and recordings in respect of the Liens created pursuant to the Security
Documents, and (iii) of which the failure to obtain could not reasonably be
expected to have a Material Adverse Effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any other Obligors, as applicable, or any order of any
Governmental Authority, (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
the Borrower or any other Obligor, as applicable, or assets, or give rise to a
right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Obligors, except in the cases of the foregoing clauses (b) and (c), as
would not reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered the audited
consolidated statements of assets and liabilities, statements of operations,
changes in net assets and cash flows of the Borrower and its consolidated
Subsidiaries as of and for the fiscal year ended December 31, 2019, reported on
by Deloitte & Touche LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP applied on a consistent basis, subject to, in the case of such interim
statements, year-end audit adjustments and the absence of footnotes. None of the
Borrower or any of its Significant Subsidiaries had as of December 31, 2019 any
material contingent liabilities, material liabilities for Taxes, material
unusual forward or material long-term commitments or material unrealized or
material anticipated losses from any unfavorable commitments not reflected in
the financial statements referred to above.

(b) No Material Adverse Change. Since December 31, 2019, there has not been any
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 3.05. Litigation. As of the Effective Date, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of any Financial Officer of
the Borrower, threatened in writing against or affecting the Borrower or any of
its Significant Subsidiaries (i) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that directly involve this Agreement or the Transactions (except,
in each case, as disclosed to the Lenders and the Administrative Agent prior to
the Effective Date, including as set forth in any report publicly filed with the
SEC prior to the Effective Date).

SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Significant Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. None of the
Obligors is subject to any contract or other arrangement, the performance of
which by them could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.07. Sanctions and Anti-Corruption Laws. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and investment advisors with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective employees,
officers and directors and, to the knowledge of the Borrower, agents of the
Borrower and its Subsidiaries, are in compliance with Anti-Corruption Laws and
applicable Sanctions. None of the Borrower or any Subsidiary is a Sanctioned
Person and none of the Borrower or any Subsidiary no any director, officer,
manager or agent of the Borrower or any Subsidiary is the subject of any
Sanctions.

SECTION 3.08. Taxes. Each of the Borrower and its Significant Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all material Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. Disclosure. None of the written reports, financial statements,
certificates or other written information (other than projections, other forward
looking information, information of a general economic or industry specific
nature or information relating to third parties) furnished by or on behalf of
the Borrower to the Lenders in connection with the negotiation of this Agreement
and the other Loan Documents or delivered hereunder or thereunder (as modified
or supplemented by other information so furnished) when taken as a whole
contains any material misstatement of fact or omits to state any material fact
(known to any Obligor in the case of materials not furnished by it) necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading at the time made; provided that, with
respect to projected financial information, other forward looking information
relating to third parties and information of a general economic or general
industry nature, the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time of
the preparation thereof (it being understood that projections are subject to
significant and inherent uncertainties and contingencies which may be outside of
the Borrower’s control and that no assurance can be given that projections will
be realized, and are therefore not to be viewed as fact, and that actual results
for the periods covered by projections may differ from the projected results set
forth in such projections and that such differences may be material).

SECTION 3.11. Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC.

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Significant Subsidiaries, including the making of the Loans
hereunder, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the Transactions contemplated by the Loan Documents do
not result in a violation or breach in any material respect of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, in each case, that are applicable to the Borrower
and its Significant Subsidiaries.

(c) Investment Policies. The Borrower is in compliance with all written
investment policies, restrictions and limitations for the Borrower delivered (to
the extent not otherwise publicly filed with the SEC) to the Lenders prior to
the Effective Date (as such investment policies have been amended, modified or
supplemented in a manner not prohibited by Section 7.01(r), the “Investment
Policies”), except to the extent that the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

(d) Use of Credit. Neither the Borrower nor any of its Significant Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock in violation
of Regulation U.

SECTION 3.12. Material Agreements and Liens.

(a) Material Agreements. Part A of Schedule II is a complete and correct list of
each material credit agreement, loan agreement, indenture, note purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness for borrowed money of or any extension of
credit (or commitment for any extension of credit) to, or guarantee for borrowed
money by, the Borrower or any Obligor outstanding on the Effective Date (in each
case, other than any such agreement or arrangement that is solely between or
among two (2) or more Obligors), and the aggregate principal or face amount
outstanding or that is or may become outstanding under each such arrangement in
each case as of the Effective Date is correctly described in Part A of
Schedule II.

(b) Liens. Part B of Schedule II is a complete and correct list of each Lien
securing Indebtedness for borrowed money of any Person outstanding on the
Effective Date (other than Indebtedness hereunder or under any other Loan
Document) covering any property of the Borrower or any Obligors, and the
aggregate principal amount of such Indebtedness secured (or that may be secured)
by each such Lien and the property covered by each such Lien as of the Effective
Date is correctly described in Part B of Schedule II.

SECTION 3.13. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Part A of Schedule IV is a complete and correct
list of all of the Subsidiaries of the Borrower on the Effective Date together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary,
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests and (iv) whether such Subsidiary is a Designated Subsidiary, an
Immaterial Subsidiary or an Excluded Asset (other than a Designated Subsidiary).
Except as disclosed in Part A of Schedule IV, as of the Effective Date, (x) the
Borrower owns, free and clear of Liens (other than any lien permitted by
Section 6.02 hereof), and has the unencumbered right to vote, all outstanding
ownership interests in each Subsidiary shown to be held by it in Part A of
Schedule IV, (y) all of the issued and outstanding capital stock of each such
Subsidiary organized as a corporation is validly issued, fully paid and
nonassessable (to the extent such concepts are applicable) and (z) there are no
outstanding Equity Interests with respect to such Subsidiary. Each Subsidiary
identified on said Part A of Schedule IV as a “Designated Subsidiary” qualifies
as such under the definition of “Designated Subsidiary” set forth in
Section 1.01.

(b) Investments. Set forth in Part B of Schedule IV is a complete and correct
list of all Investments (other than Investments of the types referred to in
clauses (a), (c) and (d) of Section 6.04) held by any of the Obligors in any
Person on the Effective Date and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment. Except as disclosed in Part B of Schedule IV, each of the Borrower
and such other Obligors owns, free and clear of all Liens (other than Permitted
Liens or Liens created pursuant to the Security Documents), all such
Investments.

 

83



--------------------------------------------------------------------------------

SECTION 3.14. Properties.

(a) Title Generally. Each of the Borrower and the other Obligors has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business, taken as a whole, as currently conducted or
to utilize such properties for their intended purposes, except where failure to
have title or leasehold interests could not reasonably be expected to have a
Material Adverse Effect.

(b) Intellectual Property. Each of the Borrower and the other Obligors owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and such other Obligor does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.15. Affiliate Agreement. As of the Effective Date, the Borrower has
heretofore delivered (to the extent not otherwise publicly filed with the SEC)
to each of the Lenders true and complete copies of the Affiliate Agreement as in
effect as of the Effective Date (including any amendments, supplements or
waivers executed and delivered thereunder and any schedules and exhibits
thereto). As of the Effective Date, the Affiliate Agreement is in full force and
effect.

SECTION 3.16. Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties (as defined in the Guarantee and Security Agreement) a legal,
valid and enforceable first priority Lien (subject to Liens permitted by
Section 6.02) on all right, title and interest of the respective Obligors in the
Collateral described therein to secure the Secured Obligations, except for any
failure that would not constitute an Event of Default under Section 7.01(p).
Except for (a) filings completed prior to the Effective Date and as contemplated
hereby and by the Security Documents, and (b) the taking of possession or
control by the Collateral Agent of the Collateral with respect to which a
security interest may be perfected by possession or control, no filing or other
action will be necessary to perfect such Liens to the extent required
thereunder, except for the failure to make any filing or action that would not
constitute an Event of Default under Section 7.01(p).

SECTION 3.17. Affected Financial Institutions. No Obligor is an Affected
Financial Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. This Agreement shall become effective on the date
on which the following conditions precedent have been satisfied (or such
condition shall have been waived in accordance with Section 9.02):

 

84



--------------------------------------------------------------------------------

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance:

(i) Executed Counterparts. From each of the parties hereto, either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

(ii) Guarantee and Security Agreement. The Guarantee and Security Agreement,
duly executed and delivered by each of the parties thereto.

(iii) Opinion of Counsel to the Obligors. A customary favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Dechert LLP, New York counsel for the Obligors.

(iv) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Obligors, the authorization of the
Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions.

(v) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President, the Chief Executive Officer or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
the lettered clauses of the first sentence of Section 4.02.

(vi) Control Agreements. Subject to Section 5.14 and Section 7.04 of the
Guarantee and Security Agreement, a control agreement with respect to each of
the Deposit Accounts and Securities Accounts (other than Excluded Accounts (as
defined in the Guarantee and Security Agreement)) required to be delivered by
the Guarantee and Security Agreement, duly executed and delivered by each of the
parties thereto.

(vii) Borrowing Base Certificate. A Borrowing Base Certificate as of a date not
more than five (5) days prior to the Effective Date.

(b) Fees and Expenses. The Administrative Agent shall have received evidence of
the payment by the Borrower of all fees payable to the Lenders on the Effective
Date that the Borrower has agreed to pay in connection with this Agreement. The
Borrower shall have paid all reasonable expenses (including the legal fees of
Cravath, Swaine & Moore LLP) for which invoices have been presented prior to the
Effective Date that the Borrower has agreed to pay in connection with this
Agreement.

(c) Liens. Results of a recent lien search in each relevant jurisdiction with
respect to each Obligor and such search shall reveal no liens on any of the
assets of any Obligor except for liens permitted under Section 6.02 or liens to
be discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to the Administrative Agent.

 

85



--------------------------------------------------------------------------------

(d) Financial Statements. The Lenders shall have received the audited
consolidated statements of assets and liabilities, statements of operations,
changes in net assets, cash flows and schedules of investments of the Borrower
and its consolidated Subsidiaries for the fiscal years ended December 31, 2017,
December 31, 2018 and December 31, 2019. The Lenders hereby acknowledge receipt
of the financial statements referred to in this Section 4.01(d).

(e) Know Your Customer Documentation. The Administrative Agent and the Lenders
shall have received, at least two (2) Business Days prior to the Effective Date
(i) upon the reasonable request of the Lenders at least ten (10) Business Days
prior to the Effective Date, documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and (ii) to the
extent that the Borrower qualifies as a “legal entity customer” under the
requirements of the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to the Borrower.

(f) Valuation Policy. A copy of the Valuation Policy.

(g) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to Citibank, N.A. may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
(including, on the Effective Date, the Initial Term Loans), and of each Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is additionally
subject to the satisfaction of the following conditions:

(a) (i) in the case of an Incremental Term Loan made in connection with a
Commitment Increase under the Term Commitments in connection with a Specified
Purchase, the Specified Representations (immediately after giving effect to such
merger, consolidation or acquisition) and the Specified Purchase Agreement
Representations (immediately prior to giving effect to such merger,
consolidation or acquisition) shall be true and correct in all material respects
on and as of the date of such Loan, or (ii) in the case of any other Loan or
issuance, amendment, renewal or extension of any Letter of Credit, the
representations and warranties of the Borrower set forth in this Agreement and
in the other Loan Documents shall be true and correct in all material respects
(or, in the case of any portion of the representations and warranties already
subject to a materiality qualifier, true and correct in all respects) on and as
of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b) in the case of any Loan or issuance, amendment, renewal or extension of any
Letter of Credit (other than an Incremental Term Loan made in connection with a
Commitment Increase under the Term Commitments in connection with a Specified
Purchase), at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing;

 

86



--------------------------------------------------------------------------------

(c) either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans, cash collateralization of Letters
of Credit as contemplated by Section 2.05(l)), or payment of other Indebtedness
that is included in the Covered Debt Amount; and

(d) the Administrative Agent shall have received a request for the Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit as
required by Section 2.03, 2.04 or 2.05(b), as applicable.

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in the preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Facility Termination Date, the Borrower covenants and agrees with the
Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or such longer period permitted pursuant to any orders, declarations, laws,
regulations or letters issued by the SEC or any other government or regulatory
authority, not to exceed one hundred twenty (120) days after the end of each
fiscal year of the Borrower), the audited consolidated statements of assets and
liabilities, statements of operations, changes in net assets and cash flows of
the Borrower and its consolidated Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower (or such longer period
permitted pursuant to any orders, declarations, laws, regulations or letters
issued by the SEC or any other government or regulatory authority, not to exceed
seventy-five (75) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower), the consolidated statements of
assets and liabilities, statements of operations, changes in net assets and cash
flows of the Borrower and its

 

87



--------------------------------------------------------------------------------

consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments,
the absence of footnotes and as otherwise described therein;

(c) concurrently with any delivery of financial statements under clause (a)
or (b) of this Section 5.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether the Borrower has knowledge that a Default
has occurred and is continuing during the applicable period and, if a Default
has occurred and is continuing, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(b),
6.01(g), 6.01(i), 6.02(d), 6.02(e), 6.03(c), 6.03(d), 6.03(e), 6.03(h), 6.03(i),
6.04(i), 6.04(j), 6.05(b), 6.05(d), 6.05(e), 6.07 and 6.12(c) or, if not in
compliance, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (iii) to the extent not previously disclosed
on a Form 10-K or Form 10-Q previously filed with the SEC, stating whether any
change in GAAP as applied by (or in the application of GAAP by) the Borrower has
occurred since the Effective Date (but only if the Borrower has not previously
reported such change to the Administrative Agent and if such change has had a
material effect on the financial statements) and, if any such change has
occurred, specifying the effect (unless such effect has been previously
reported) as determined by the Borrower of such change on the financial
statements accompanying such certificate;

(d) as soon as available and in any event not later than the last Business Day
of the calendar month following each monthly accounting period (ending on the
last day of each calendar month) of the Borrower, a Borrowing Base Certificate
as at the last day of such accounting period presenting (i) the Borrower’s
computation (and including the rationale for any industry reclassification) of
the Borrowing Base, (ii) the ratio of the Gross Borrowing Base to the Combined
Revolving Debt Amount (showing the components of the Credit Exposure and the
amount of such LC Exposures), (iii) (A) the quantity sold of any Portfolio
Investment previously included in the Borrowing Base in such accounting period,
(B) the value assigned to each such Portfolio Investment as of the prior
accounting period, (C) the weighted average sale price of each such Portfolio
Investment sold and (D) the variance between (B) and (C) and (iv) the aggregate
amount of all accrued paid-in-kind interest and all paid-in-kind interest
collected, in each case, during such accounting period on Portfolio Investments
included in the Borrowing Base;

(e) promptly but no later than five (5) Business Days after any Financial
Officer of the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date the
Borrower has knowledge of such Borrowing Base Deficiency indicating the amount
of the Borrowing Base Deficiency as at the date the Borrower obtained knowledge
of such deficiency and the amount of the Borrowing Base Deficiency as of the
date not earlier than one (1) Business Days prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph;

 

88



--------------------------------------------------------------------------------

(f) promptly upon receipt thereof, copies of all significant written reports
submitted to management or the board of trustees of the Borrower by the
Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Significant
Subsidiaries delivered by such accountants to the management or board of
trustees of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the audit committee of
the Borrower’s board of trustees);

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials sent to all stockholders
or filed by any of the Obligors with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, as the case may be; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, or for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and the Beneficial Ownership Regulation (to the extent applicable),
as the Administrative Agent or any Lender (acting through the Administrative
Agent) may reasonably request.

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the SEC.

SECTION 5.02. Notices of Material Events. Promptly upon a Responsible Officer of
the Borrower obtaining actual knowledge thereof, the Borrower will furnish to
the Administrative Agent for distribution to each Lender written notice of the
following:

(a) the occurrence of any Default (unless the Borrower first became aware of
such Default from a notice delivered by the Administrative Agent);

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any of its
Significant Subsidiaries that has a reasonable likelihood of being adversely
determined and which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that has resulted in, or would
be materially likely to result in, a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution not prohibited under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Significant Subsidiaries to, pay its obligations, including Tax liabilities
and material contractual obligations before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Significant
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Significant Subsidiaries to, (a) keep and maintain all
property material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted, except where failure to keep or maintain could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution not prohibited under Section 6.03, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Significant Subsidiaries to, keep books of record and account
in accordance with GAAP. The Borrower will, and will cause each other Obligor
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties during
normal business hours, to examine and make copies of its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of any Designated Subsidiary or other Excluded Assets, or in a similar
capacity with respect to any other Designated Subsidiary, but only to the extent
the Borrower is not prohibited from disclosing such information or providing
access to such information, and any books, records and documents held by the
Custodian), and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested, in each case, to the extent such inspection or requests
for such information are reasonable and such information can be provided or
discussed without violation of law, rule, regulation or contract; provided that
the Borrower shall be entitled to have its representatives and advisors present
during any inspection of its books and records and during any discussion with
its independent accountants or independent auditors; provided further that the
Borrower shall not be responsible for the costs and expenses of the
Administrative Agent and the Lenders for more than one (1) visit and inspection
in any calendar year under this Section 5.06 and Section 7.01(b) of the
Guarantee and Security Agreement unless an Event of Default shall have occurred
and be continuing.

 

90



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws; Anti-Corruption; Sanctions. The Borrower
will, and will cause each of its Significant Subsidiaries to, comply with all
laws, rules, regulations, including the Investment Company Act, any applicable
rules, regulations or orders issued by the SEC thereunder (in each case, if
applicable to such Person) and orders of any other Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. In the event that (1) any Obligor shall form or
acquire any new Domestic Subsidiary (other than an Excluded Asset or Immaterial
Subsidiary) or (2) any Excluded Asset or Immaterial Subsidiary that is a
Domestic Subsidiary shall no longer constitute an “Excluded Asset” or
“Immaterial Subsidiary”, as applicable, pursuant to the definition thereof (in
which case such Person shall be deemed to be a “new” Domestic Subsidiary for
purposes of this Section 5.08), the Borrower will cause, within thirty (30) days
(or such longer period as shall be reasonably agreed by the Administrative
Agent) following such Person becoming a new Domestic Subsidiary, such new
Domestic Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an
“Obligor”) under a Guarantee Assumption Agreement and to deliver such proof of
corporate or other action, incumbency of officers, opinions of counsel (if
reasonably requested by the Administrative Agent) and other documents as is
consistent with those delivered by the Borrower pursuant to Section 4.01 upon
the Effective Date or as the Administrative Agent shall have reasonably
requested. For the avoidance of doubt, the Borrower may elect to cause any of
its Excluded Assets or Immaterial Subsidiaries to become an Obligor by causing
such Person to become a Subsidiary Guarantor and executing and delivering a
Guarantee Assumption Agreement and other deliverables as required for a
Subsidiary Guarantor under this Section 5.08(a) (at which point such Person
shall be a Subsidiary Guarantor and shall no longer be an Excluded Asset or an
Immaterial Subsidiary).

(b) Ownership of Subsidiaries. The Borrower will, and will cause each of its
Significant Subsidiaries to, take such action from time to time as shall be
necessary to ensure that each of its Significant Subsidiaries is a wholly owned
Subsidiary (other than any Subsidiary that is an Excluded Asset); provided that
the foregoing shall not prohibit any transaction permitted under Section 6.03 or
6.04, so long as after giving effect to such permitted transaction each of the
remaining Significant Subsidiaries is a wholly owned Subsidiary.

(c) Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement, including:

 

91



--------------------------------------------------------------------------------

(i) to create, in favor of the Collateral Agent for the benefit of the Lenders
(and any affiliate thereof that is a party to any Hedging Agreement entered into
with such Obligor) and the holders of any Other Secured Indebtedness, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents; provided further, that in the case of any Collateral consisting of
voting stock of any Controlled Foreign Corporation, such security interest shall
be limited to 65% of the issued and outstanding voting stock of such Controlled
Foreign Corporation,

(ii) subject to Sections 7.01 and 7.04 of the Guarantee and Security Agreement,
to cause any bank or securities intermediary (within the meaning of the Uniform
Commercial Code) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” over each
deposit account or securities account of the Obligors (other than any Excluded
Account), and in that connection, the Borrower agrees to cause all cash and
other proceeds of Portfolio Investments received by any Obligor to be promptly
deposited into such an account (or otherwise delivered to, or registered in the
name of, the Collateral Agent) and, until such deposit, delivery or registration
such cash and other proceeds shall be held in trust by the Borrower for the
benefit of the Collateral Agent and shall not be commingled with any other funds
or property of such Obligor or of any Designated Subsidiary or other Person
(including with any money or financial assets of any Obligor in its capacity as
“servicer” for any such Designated Subsidiary or any of its other Excluded
Assets, or any money or financial assets of any Excluded Asset).

(iii) in the case of any portfolio investment held by an Excluded Asset or an
Immaterial Subsidiary, including any cash collection related thereto, ensure
that such portfolio investment shall not be held in the account of any Obligor
subject to a control agreement among such Obligor, the Collateral Agent and the
Custodian delivered in connection with this Agreement or any other Loan
Document,

(iv) in the case of any Portfolio Investment consisting of a Bank Loan that does
not constitute all of the credit extended to the underlying borrower under the
relevant underlying loan documents and an Excluded Asset or an Immaterial
Subsidiary holds any interest in the loans or other extensions of credit under
such loan documents, (x) cause such Excluded Asset or such Immaterial Subsidiary
to be party to such underlying loan documents as a “lender” having a direct
interest (or a participation not acquired from an Obligor) in such underlying
loan documents and the extensions of credit thereunder and (y) ensure that,
subject to Section 5.08(c)(v) below, all amounts owing to such Obligor or
Excluded Asset or Immaterial Subsidiary by the underlying borrower or other
obligated party are remitted by such borrower or obligated party (or the
applicable administrative agents, collateral agents or equivalent Person)
directly to separate accounts of such Obligor, such Excluded Asset, and such
Immaterial Subsidiary, respectively.

(v) in the event that any Obligor is acting as an agent or administrative agent
(or analogous capacity) under any loan documents with respect to any Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents, ensure that all funds held by such
Obligor in such capacity as agent or administrative agent are segregated from
all other funds of such Obligor and are clearly identified as being held in an
agency capacity and

 

92



--------------------------------------------------------------------------------

(vi) cause all credit or loan agreements, any notes and all assignment and
assumption agreements relating to any Portfolio Investment constituting part of
the Collateral to be held by (x) the Collateral Agent or (y) the Custodian
pursuant to the terms of the Custodian Agreement, or pursuant to an appropriate
intercreditor agreement, so long as the Custodian has agreed to grant access to
such loan and other documents to the Administrative Agent pursuant to an access
or similar agreement between the Borrower and such Custodian in form and
substance reasonably satisfactory to the Administrative Agent; provided that the
Borrower’s obligation to deliver underlying documentation may be satisfied by
delivery of copies of such agreements.

Notwithstanding anything to the contrary contained herein, (1) nothing contained
herein shall prevent the Borrower from having a Participation Interest in a
portfolio investment held by an Excluded Asset and (2) if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder; provided that,
upon obtaining actual knowledge of any such destroyed or lost instrument,
promissory note, agreement, document or certificate, the Borrower shall use
commercially reasonable efforts to obtain from the underlying borrower, and
deliver to the Custodian, a replacement instrument, promissory note, agreement,
document or certificate.

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower and its Subsidiaries in the
ordinary course of business, including (a) purchasing shares of its common stock
in connection with the redemption (or buyback) of its shares or, in connection
with a Tender Offer, (b) repaying outstanding Indebtedness not prohibited by the
Loan Documents, (c) paying fees and expenses paid or payable in connection with
this Agreement and the other Loan Documents, (d) making other distributions,
contributions and investments not prohibited by the Loan Documents and
(e) acquiring and funding (either directly or through one (1) or more
Subsidiaries) of leveraged loans, mezzanine loans, high-yield securities,
convertible securities, preferred stock, common stock, Hedging Agreements,
Credit Default Swaps, total return swaps and other Portfolio Investments;
provided that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of such proceeds. No part of the proceeds of
any Loan will be used in violation of Sanctions or any other applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock in violation of Regulation U.
Without limiting the foregoing, no Obligor will directly or indirectly, use the
proceeds of the Loans (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

93



--------------------------------------------------------------------------------

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

SECTION 5.11. Investment and Valuation Policies. The Borrower shall promptly
advise the Lenders and the Administrative Agent of any material change in either
its Investment Policies or Valuation Policy.

SECTION 5.12. Portfolio Valuation and Diversification, Etc.

(a) Industry Classification Groups. For purposes of this Agreement, the
Borrower, in its reasonable determination, shall assign each Portfolio
Investment to an Industry Classification Group. To the extent that the Borrower
reasonably determines that any Portfolio Investment is not adequately correlated
with the risks of other Portfolio Investments in an Industry Classification
Group, such Portfolio Investment may be assigned by the Borrower to an Industry
Classification Group that is more closely correlated to such Portfolio
Investment. In the absence of adequate correlation, the Borrower shall be
permitted, upon notice to the Administrative Agent for distribution to each
Lender, to create up to three (3) additional industry classification groups for
purposes of this Agreement.

(b) Portfolio Valuation Etc.

(i) Settlement Date Basis. For purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled), provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.

(ii) Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investments included in the Borrowing Base
as follows:

(A) Quoted Investments—External Review. With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available
(“Quoted Investments”), the Borrower shall, not less frequently than once each
calendar week, determine the market value of such Quoted Investments which
shall, in each case, be determined in accordance with one (1) of the following
methodologies (as selected by the Borrower):

(w) in the case of public and 144A securities, the average of the bid prices as
determined by at least two (2) Approved Dealers selected by the Borrower,

(x) in the case of bank loans, the bid price as determined by at least one
(1) Approved Dealer or Approved Pricing Service selected by the Borrower,

 

94



--------------------------------------------------------------------------------

(y) in the case of any Quoted Investment traded on an exchange, the closing
price for such Portfolio Investment most recently posted on such exchange, and

(z) in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service; and

(B) Unquoted Investments—External Review. With respect to Portfolio Investments
for which market quotations are not readily available (“Unquoted Investments”),
the Borrower shall value such Unquoted Investments quarterly in a manner
consistent with its valuation policy, as the same may be amended, supplemented,
waived, or otherwise modified from time to time consistent with industry
practice for business development companies and in a manner not prohibited by
this Agreement (the “Valuation Policy”), including valuation of at least 35% by
value of all Unquoted Investments included in the Borrowing Base using the
assistance of an Approved Third Party Appraiser. The Administrative Agent
acknowledges that it may be required to enter into a non-reliance letter,
confidentiality agreement or similar agreement requested or required by a
proposed appraiser to allow the Administrative Agent to review any written
valuation report. Notwithstanding anything to the contrary contained herein,
there shall be no requirement to disclose any portion of any report submitted by
the Approved Third Party Appraiser without such a non-reliance letter.

(C) Internal Review. The Borrower shall conduct an internal review of the
aggregate value of the Portfolio Investments included in the Borrowing Base at
least once each calendar week, which shall take into account any event of which
the Borrower has knowledge that materially adversely affects the aggregate value
of the Portfolio Investments included in the Borrowing Base. If, based upon such
weekly internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, within five (5) Business Days as provided in
Section 5.01(e), deliver a Borrowing Base Certificate reflecting the new amount
of the Borrowing Base and shall take the actions, and make the payments and
prepayments on the Loans (and/or provide cover for Letters of Credit), all as
more specifically set forth in Section 2.10(c).

(D) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements
(but subject to the exclusions) of the foregoing subclauses (A) through (C), the
“Value” of such Portfolio Investment as at such date shall be deemed to be zero
(0) for purposes of the Borrowing Base;

provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.

(iii) Scheduled Testing of Values.

 

95



--------------------------------------------------------------------------------

(A) Each April 30, July 31, October 31 and February 28 of each calendar year,
commencing on July 31, 2020 (or such other dates as are agreed to by the
Borrower and the Administrative Agent, but in no event less frequently than once
per calendar quarter each a “Valuation Testing Date”), the Administrative Agent
through an independent valuation provider selected by the Administrative Agent
and reasonably acceptable to the Borrower (the “Independent Valuation Provider”)
will test the values determined pursuant to Section 5.12(b)(ii) above of those
Unquoted Investments included in the Borrowing Base selected by the
Administrative Agent; provided, that the aggregate fair value of such Unquoted
Investments tested on any Valuation Testing Date will be approximately equal to
the Tested Amount (as defined below). For the avoidance of doubt, Unquoted
Investments that are part of the Collateral but not included in the Borrowing
Base as of a Valuation Testing Date (the “Applicable Valuation Testing Date”)
shall not be subject to testing under this Section 5.12(b)(iii).

(B) For purposes of this Agreement, the “Tested Amount” shall be equal to the
greater of: (i) an amount equal to (y) 125% of the Covered Debt Amount (as of
the applicable Valuation Testing Date) minus (z) the sum of the values of all
Cash and all Quoted Investments included in the Borrowing Base (as of the
applicable Valuation Testing Date) and (ii) 10% of the aggregate value of all
Unquoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date); provided, however, in no event shall more than 25% (or,
if clause (ii) applies, 10%, or as near thereto as reasonably practicable) of
the aggregate value of the Unquoted Investments included in the Borrowing Base
be tested by the Independent Valuation Provider in respect of any applicable
Valuation Testing Date. If the Value of the Unquoted Investments included in the
Borrowing Base is less than the “Tested Amount” as calculated in the immediately
preceding sentence, then the “Tested Amount” shall equal the Value of such
Unquoted Investments.

(C) With respect to any Unquoted Investment, if the value of such Unquoted
Investment determined pursuant to Section 5.12(b)(ii) is not more than the
lesser of (1) five (5) points more than the midpoint of the valuation range
(expressed as a percentage of par) provided by the Independent Valuation
Provider (provided that the value of such Unquoted Investment is customarily
quoted as a percentage of par) and (2) 110% of the midpoint of the valuation
range provided by the Independent Valuation Provider, then the value for such
Unquoted Investment determined in accordance with Section 5.12(b)(ii) shall
continue to be used as the “Value” for purposes of this Agreement. If the value
of any Unquoted Investment determined pursuant to Section 5.12(b)(ii) is more
than the lesser of the values set forth in clause (C)(1) and (2) (to the extent
applicable), then for such Unquoted Investment, the “Value” for purposes of this
Agreement shall become the least of (x) the highest value of the valuation range
provided by the Independent Valuation Provider, (y) five (5) points more than
the midpoint of the valuation range (expressed as a percentage of par) provided
by the Independent Valuation Provider (provided that the value of such Unquoted
Investment is customarily quoted as a percentage of par) and (z) 110% of the
midpoint of the valuation range provided by the Independent Valuation Provider;
provided that, if a Portfolio Investment (including, for the avoidance of doubt,
a Participation Interest) is acquired during a fiscal quarter and until such
time as the Value is obtained with respect to such Portfolio Investment pursuant
to Section 5.12(b)(ii)(A), 5.12(b)(ii)(B) or 5.12(b)(iii), the “Value” of such
Portfolio Investment shall be deemed equal to the lower of (x) the value of such
Portfolio Investment determined pursuant to Section 5.12(b)(ii)(C) and (y) the
cost of such Unquoted Investment.

 

96



--------------------------------------------------------------------------------

(iv) Supplemental Testing of Values.

(A) Notwithstanding the foregoing, the Administrative Agent, individually or at
the request of the Required Lenders, shall at any time have the right to
request, in its reasonable discretion, any Portfolio Investment included in the
Borrowing Base with a value determined pursuant to Section 5.12(b)(ii) (other
than any Portfolio Investment included in the Borrowing Base tested pursuant to
Section 5.12(b)(iii) as of the most recent Valuation Testing Date) to be
independently tested by the Independent Valuation Provider. There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent in its reasonable discretion. If (x) the value determined pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider pursuant to this clause, then the value determined pursuant
to Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (y) if the value determined pursuant to Section 5.12(b)(ii)
is greater than the value determined by the Independent Valuation Provider
pursuant to this clause and the difference between such values is: (1) less than
or equal to 5% of the value determined pursuant to Section 5.12(b)(ii), then the
value determined pursuant to Section 5.12(b)(ii) shall continue to be used as
the “Value” of such Portfolio Investment for purposes of this Agreement;
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
for purposes of this Agreement shall become the average of the value determined
pursuant to Section 5.12(b)(ii) and the value determined by the Independent
Valuation Provider pursuant to this clause; and (3) greater than 20% of the
value determined pursuant to Section 5.12(b)(ii), then the Borrower and the
Administrative Agent shall retain an additional third-party appraiser and, upon
the completion of such appraisal, the “Value” of such Portfolio Investment for
purposes of this Agreement shall become the average of the three (3) valuations
(with the average of the value determined pursuant to Section 5.12(b)(ii) and
the value determined by the Independent Valuation Provider’s value determined
pursuant to this clause to be used as the “Value” of such Portfolio Investment
until the third value is obtained). For the avoidance of doubt, Portfolio
Investments that are part of the Collateral but not included in the Borrowing
Base as of the Applicable Valuation Testing Date shall not be subject to testing
under this Section 5.12(b)(iv).

(B) Except as otherwise provided herein, the Value of any Portfolio Investment
for which the Independent Valuation Provider’s value is used shall be the
midpoint of the range (if any) determined by the Independent Valuation Provider.
The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted by the business development company
industry for valuing Portfolio Investments of the type being valued and held by
the Obligors.

(C) All valuations shall be on a settlement date basis. For the avoidance of
doubt, the Value of any Portfolio Investment determined in accordance with this
Section 5.12 shall be the Value of such Portfolio Investment for purposes of
this Agreement until a new Value for such Portfolio Investment is subsequently
determined in accordance with this Section 5.12.

 

97



--------------------------------------------------------------------------------

(D) The reasonable and documented out-of-pocket costs of any valuation
reasonably incurred by the Administrative Agent under this Section 5.12 shall be
at the expense of the Borrower; provided that the Borrower’s obligations to
reimburse valuation costs incurred by the Administrative Agent pursuant to this
Section 5.12(b)(iv) shall be limited to an aggregate annual amount equal to the
greater of (x) $200,000 and (y) 0.05% of the total Commitments.

(E) In addition, the values determined by the Independent Valuation Provider
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.

(v) For the avoidance of doubt, any Values determined by the Independent
Valuation Provider pursuant to Sections 5.12(b)(iii) and (iv) shall only be
required to be used for purposes of calculating the Borrowing Base and shall not
be required to be utilized for any other purpose, including, without limitation,
the delivery of financial statements or valuations required under ASC 820 or the
Investment Company Act.

(vi) The Independent Valuation Provider shall be instructed to conduct its tests
in a manner not disruptive in any material respect to the business of the
Borrower. The Administrative Agent shall notify the Borrower of its receipt of
the final results of any valuation performed by the Independent Valuation
Provider promptly upon its receipt thereof and shall promptly provide a copy of
such results and the related report to the Borrower.

(c) Investment Company Diversification Requirements. The Borrower will, and will
cause its Subsidiaries (other than Subsidiaries that are exempt from the
Investment Company Act) at all times to comply in all material respects with the
portfolio diversification and similar requirements set forth in the Investment
Company Act applicable to business development companies. The Borrower will at
all times, subject to applicable grace periods set forth in the Code, comply
with the portfolio diversification and similar requirements set forth in the
Code applicable to RICs, where applicable.

(d) Participation Interests. The Value attributable to any Participation
Interest shall be the Value determined with respect to the underlying portfolio
investment related to such Participation Interest in accordance with this
Section 5.12, provided any participation interest that does not satisfy the
definition of Participation Interest shall have a Value of zero (0) for purposes
of this Agreement.

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the Advance Rates of the Value of each Portfolio Investment in the
Collateral Pool, provided that:

 

98



--------------------------------------------------------------------------------

(a) if, as of such date, the Relevant Asset Coverage Ratio is (i) greater than
or equal to 2.00:1.00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments included in the Borrowing Base of
all issuers in a consolidated group of corporations or other entities in
accordance with GAAP exceeding 6% of the aggregate Value of all Portfolio
Investments in the Collateral Pool, shall be 50% of the otherwise applicable
Advance Rate; (ii) less than 2.00:1.00 and greater than or equal to 1.75:1.00,
the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments included in the Borrowing Base of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 5% of the aggregate Value of all Portfolio Investments in the
Collateral Pool, shall be 50% of the otherwise applicable Advance Rate or
(iii) less than 1.75:1.00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments included in the Borrowing Base of
all issuers in a consolidated group of corporations or other entities in
accordance with GAAP exceeding 4% of the aggregate Value of all Portfolio
Investments in the Collateral Pool, shall be 50% of the otherwise applicable
Advance Rate;

(b) if, as of such date, the Relevant Asset Coverage Ratio is (i) greater than
or equal to 2.00:1.00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments included in the Borrowing Base of
all issuers in a consolidated group of corporations or other entities in
accordance with GAAP exceeding 12% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0%; (ii) less than 2.00:1.00 and
greater than or equal to 1.75:1.00, the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments included in the Borrowing
Base of all issuers in a consolidated group of corporations or other entities in
accordance with GAAP exceeding 10% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0% or (iii) less than 1.75:1.00, the
Advance Rate applicable to that portion of the aggregate Value of the Portfolio
Investments included in the Borrowing Base of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 8% of
the aggregate Value of all Portfolio Investments in the Collateral Pool shall be
0%;

(c) if, as of such date, the Relevant Asset Coverage Ratio is (i) greater than
or equal to 2.00:1.00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments included in the Borrowing Base in
any single Industry Classification Group that exceeds 25% of the aggregate Value
of all Portfolio Investments in the Collateral Pool shall be 0%, provided that,
with respect to Portfolio Investments in a single Industry Classification Group
from time to time designated by the Borrower to the Administrative Agent, such
25% figure shall be increased to 30%, (ii) less than 2.00:1.00 and greater than
or equal to 1.75:1.00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments included in the Borrowing Base in
any single Industry Classification Group that exceeds 20% of the aggregate Value
of all Portfolio Investments in the Collateral Pool shall be 0%, provided that,
with respect to Portfolio Investments in a single Industry Classification Group
from time to time designated by the Borrower to the Administrative Agent, such
20% figure shall be increased to 25%, or (iii) less than 1.75:1.00, the Advance
Rate applicable to that portion of the aggregate Value of the Portfolio
Investments included in the Borrowing Base in any single Industry Classification
Group that exceeds 20% of the aggregate Value of all Portfolio Investments in
the Collateral Pool shall be 0%;

 

99



--------------------------------------------------------------------------------

(d) if, as of such date, the Relevant Asset Coverage Ratio is (i) greater than
or equal to 2.00:1.00, the Advance Rate applicable to that portion of the
aggregate Value of the Borrower’s investments included in the Borrowing Base in
Non-Core Investments shall be 0% to the extent necessary so that no more than
20% of the Borrowing Base is attributable to such investments, (ii) less than
2.00:1.00 and greater than or equal to 1.75:1.00, the Advance Rate applicable to
that portion of the aggregate Value of the Borrower’s investments included in
the Borrowing Base in Non-Core Investments shall be 0% to the extent necessary
so that no more than 10% of the Borrowing Base is attributable to such
investments or (iii) less than 1.75:1.00, the Advance Rate applicable to that
portion of the aggregate Value of the Borrower’s investments included in the
Borrowing Base in Non-Core Investments shall be 0% to the extent necessary so
that no more than 5% of the Borrowing Base is attributable to such investments;

(e) no Participation Interest may be included in the Borrowing Base for more
than ninety (90) days;

(f) the Advance Rate applicable to the Borrower’s investments in any Excluded
Asset shall be 0%; and

(g) if, as of such date, (i)(A) the Borrowing Base (without giving effect to any
adjustment required pursuant to this paragraph (g), the “Gross Borrowing Base”)
is less than 1.5 times the Senior Debt Amount and (B) the Relevant Asset
Coverage Ratio is less than 2.00:1.00 and greater than or equal to 1.75:1.00,
then the Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to the Borrowing Base may not be less than
60% of the Covered Debt Amount, (ii)(A) the Gross Borrowing Base is less than
1.5 times the Senior Debt Amount and (B) the Relevant Asset Coverage Ratio is
less than 1.75:1.00, then the Borrowing Base shall be reduced to the extent
necessary such that the contribution of Senior Investments to the Borrowing Base
may not be less than 75% of the Covered Debt Amount or (iii)(A) the Gross
Borrowing Base is greater than or equal to 1.5 times the Senior Debt Amount and
(B) the Relevant Asset Coverage Ratio is less than 1.75:1.00, then the Borrowing
Base shall be reduced to the extent necessary such that the contribution of
Senior Investments to the Borrowing Base may not be less than 25% of the Covered
Debt Amount.

No Portfolio Investment may be included in the Borrowing Base until such time as
such Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest pursuant to a valid Uniform
Commercial Code filing (and for which no other method of perfection with a
higher priority is possible), such Portfolio Investment may be included in the
Borrowing Base so long as all remaining actions to complete “Delivery” are
satisfied within the longest period of (x) seven (7) days of such inclusion,
(ii) as provided for herein or in the Guarantee and Security Agreement and
(iii) such longer period as the Collateral Agent may agree in its reasonable
discretion. Voting stock of any Controlled Foreign Corporation in excess of 65%
of the issued and outstanding voting stock of such Controlled Foreign
Corporation shall not be included as a Portfolio Investment for purposes of
calculating the Borrowing Base.

The Borrower shall from time to time deliver a Borrowing Base Certificate to the
Administrative Agent and each Lender as provided in Sections 4.01(a)(vii),
4.02(c)(i), 5.01(d), 5.01(e) and 6.05(d).

 

100



--------------------------------------------------------------------------------

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions. For purposes of the
categorization of each Portfolio Investment in accordance with this
Section 5.13, the amount of any “first lien debt” or EBITDA with respect to any
Portfolio Investment shall be determined using the most recent quarterly
valuation determined in accordance with the Valuation Policy.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment as of any date and subject
to adjustment as provided in Sections 5.13(a) through (g) and as provided below
based on the Relevant Asset Coverage Ratio as of such date, the following
percentages with respect to such Portfolio Investment:

 

     Relevant Asset
Coverage Ratio >
2.00:1:00     2.00:1:00 >
Relevant Asset
Coverage Ratio >
1.75:1.00     1.75:1:00 >
Relevant Asset
Coverage Ratio >
1.50:1.00  

Portfolio Investment(1)

   Quoted     Unquoted     Quoted     Unquoted     Quoted     Unquoted  

Cash, Cash Equivalents and Short-Term U.S. Government Securities

     100 %      n.a.       100 %      n.a.       100 %      n.a.  

Long-Term U.S. Government Securities

     95 %      n.a.       95 %      n.a.       95 %      n.a.  

Performing First Lien Bank Loans

     85 %      75 %      85 %      75 %      85 %      75 % 

Performing First Lien Unitranche Bank Loans

     85 %      75 %      80 %      70 %      75 %      65 % 

Performing First Lien Last Out Bank Loans

     80 %      70 %      75 %      65 %      70 %      60 % 

Performing High Yield Securities

     75 %      65 %      70 %      65 %      65 %      60 % 

Performing Second Lien Bank Loans

     75 %      65 %      70 %      60 %      65 %      55 % 

Non-Performing First Lien Bank Loans

     45 %      45 %      40 %      40 %      35 %      35 % 

 

101



--------------------------------------------------------------------------------

     Relevant Asset
Coverage Ratio >
2.00:1:00     2.00:1:00 >
Relevant Asset
Coverage Ratio >
1.75:1.00     1.75:1:00 >
Relevant Asset
Coverage Ratio >
1.50:1.00  

Portfolio Investment(1)

   Quoted     Unquoted     Quoted     Unquoted     Quoted     Unquoted  

Non-Performing First Lien Unitranche Bank Loans

     45 %      45 %      40 %      40 %      35 %      35 % 

Non-Performing First Lien Last Out Bank Loans

     40 %      35 %      35 %      30 %      30 %      25 % 

Non-Performing Second Lien Bank Loans

     40 %      30 %      35 %      25 %      30 %      20 % 

Non-Performing High Yield Securities

     40 %      30 %      35 %      25 %      30 %      20 % 

 

 

(1)

For the avoidance of doubt, the above categories are intended to be indicative
of the traditional investment types. All determinations of whether a particular
portfolio investment belongs to one (1) category or another shall be made by the
Borrower on a consistent basis with the definitions in Section 5.13.

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans, bridge loans and senior
subordinated loans) which are generally documented under a loan or credit
facility or pursuant to any loan agreement, note purchase agreement or other
similar financing arrangement facility, whether or not syndicated.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

“Cash Pay Bank Loans” means First Lien Bank Loans, First Lien Unitranche Bank
Loans, First Lien Last Out Bank Loans and Second Lien Bank Loans as to which, at
the time of determination, not less than two-third (2/3rds) of the interest
(including accretions and “pay-in-kind” interest) for the current period is
payable in cash at least semi-annually.

 

102



--------------------------------------------------------------------------------

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof, provided that any First Lien Bank Loan that is
also a First Lien Unitranche Bank Loan shall be treated for purposes of
determining the applicable Advance Rate as a First Lien Unitranche Bank Loan;
provided, further, that any First Lien Bank Loan that is also a First Lien Last
Out Bank Loan shall be treated for purposes of determining the applicable
Advance Rate as a First Lien Last Out Bank Loan. For the avoidance of doubt, to
the extent that, and only for so long as, any Permitted Prior Working Capital
Lien exceeds the amount permitted under clause (c) of the definition thereof, an
Obligor’s investment in such applicable Bank Loan shall be treated as a Second
Lien Bank Loan for purposes of determining the applicable Advance Rate for such
Portfolio Investment under this Agreement.

“First Lien Last Out Bank Loan” means a First Lien Bank Loan, a portion of which
is, in effect, subject to debt subordination and superpriority rights of other
lenders following an event of default (such portion, a “last out” portion)
provided, that the aggregate principal amount of the “last out” portion of such
Bank Loan is at least 50% of the aggregate principal amount of any “first out”
portion of such Bank Loan, provided, further that the underlying obligor with
respect to such Bank Loan shall have a ratio of first lien debt (including the
“first out” portion of such Bank Loan, but excluding the “last out” portion of
such Bank Loan) to EBITDA that does not exceed 3.25:1.00 and a ratio of
aggregate first lien debt (including both the “first out” portion and the “last
out” portion of such Bank Loan) to EBITDA that does not exceed 5.25:1.00. An
Obligor’s investment in the “last out” portion of a First Lien Last Out Bank
Loan shall be treated as a First Lien Last Out Bank Loan for purposes of
determining the applicable Advance Rate for such Portfolio Investment under this
Agreement. For the avoidance of doubt, an Obligor’s investment in the portion of
such Bank Loan that is not the last out portion (the “first out” portion) shall
be treated as a First Lien Bank Loan for purposes of determining the applicable
Advance Rate for such Portfolio Investment under this Agreement and an Obligor’s
investment in any “last out” portion of a First Lien Bank Loan that does not
meet the foregoing criteria shall be treated as a Second Lien Bank Loan.

“First Lien Unitranche Bank Loan” means a First Lien Bank Loan with a ratio of
first lien debt to EBITDA that exceeds 5.25:1.00, and where the underlying
borrower does not also have a Second Lien Bank Loan outstanding.

“High Yield Securities” means secured debt Securities (a) issued by public or
private issuers, (b) issued pursuant to an effective registration statement or
pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents or Bank Loans.

 

103



--------------------------------------------------------------------------------

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one (1) month from the applicable date of determination.

“Non-Core Investments” means, collectively, Non-Performing Bank Loans and
Non-Performing High Yield Securities.

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing First Lien Last Out Bank Loans, Non-Performing First Lien
Unitranche Bank Loans and Non-Performing Second Lien Bank Loans.

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing First Lien Last Out Bank Loans” means First Lien Last Out Bank
Loans other than Performing First Lien Last Out Bank Loans.

“Non-Performing First Lien Unitranche Bank Loans” means First Lien Unitranche
Bank Loans other than Performing First Lien Unitranche Bank Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Performing” means with respect to any Portfolio Investment, the issuer of such
Portfolio Investment is not then in default of any payment obligations with
respect to accrued and unpaid interest or principal in respect thereof, after
the expiration of any applicable grace period.

“Performing High Yield Securities” means High Yield Securities (a) as to which,
at the time of determination, not less than two-thirds (2/3rds) of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

“Performing First Lien Last Out Bank Loans” means First Lien Last Out Bank Loans
which are Cash Pay Bank Loans and are Performing.

“Performing First Lien Unitranche Bank Loans” means First Lien Unitranche Bank
Loans which are Cash Pay Bank Loans and are Performing.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

104



--------------------------------------------------------------------------------

“Permitted Prior Working Capital Lien” means, with respect to any borrower under
a Bank Loan, a security interest to secure a revolving facility for such
borrower and any of its parents and/or subsidiaries; provided that (i) such Bank
Loan has a second priority lien on the collateral that is subject to the first
priority lien of such revolving facility (or a pari passu lien on such
collateral where the revolving facility has a super priority right of payment),
(ii) such revolving facility is not secured by any other assets (other than a
pari passu lien or a second priority lien, subject to the first priority lien of
the Bank Loan) and does not benefit from any standstill rights or other
agreements (other than customary rights) with respect to any other assets and
(iii) the maximum outstanding amount of such revolving capital facility is not
greater than 15% of the aggregate enterprise value of such borrower (as
determined at the time of closing of the transaction, and thereafter an
enterprise value for such borrower determined in a manner consistent with the
valuation methodology applied in the valuation for such borrower as determined
by the Borrower’s board of trustees in a commercially reasonable manner,
including the use of an Approved Third Party Appraiser in the case of Unquoted
Investments).

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan)
that is entitled to the benefit of a first and/or second lien and first and/or
second priority perfected security interest (subject to customary encumbrances)
on a substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.

“Securities” means notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, including debt
instruments of public and private issuers and tax-exempt securities (including
warrants, rights, put and call options and other options relating thereto,
representing rights, or any combination thereof) and other property or interests
commonly regarded as securities or any form of interest or participation
therein, but not including Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Senior Debt Amount” means, on any date, the greater of (i) the Covered Debt
Amount and (ii) the Combined Debt Amount.

“Senior Investments” means Cash, Cash Equivalents, Short-Term U.S. Government
Securities, Long-Term U.S. Government Securities, Performing First Lien Bank
Loans, Performing First Lien Unitranche Bank Loans, and Performing First Lien
Last Out Bank Loans.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one (1) month of the applicable date of determination.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

“Value” means, with respect to any Portfolio Investment, the most recent value
as determined pursuant to Section 5.12.

 

105



--------------------------------------------------------------------------------

SECTION 5.14. Post-Closing Actions. The Borrower agrees that it will, and will
cause each other Obligor to, complete each of the actions described on Schedule
X as soon as commercially reasonable and by no later than the date set forth in
Schedule X with respect to such action or such later date as the Administrative
Agent may reasonably agree. All representations and warranties contained in this
Agreement and the other Loan Documents shall be deemed modified (or waived on a
limited basis) to the extent necessary to give effect to the foregoing (and to
permit the taking of the actions described in Schedule X within the time periods
specified thereon), and, to the extent any provision of this Agreement or any
other Loan Document would be violated or breached (or any non-compliance with
any such provision would result in a Default or Event of Default hereunder) as a
result of any such extended deadline, such provision shall be deemed modified
(or waived on a limited basis) to the extent necessary to give effect to this
Section 5.14.

ARTICLE VI

NEGATIVE COVENANTS

Until the Facility Termination Date, the Borrower covenants and agrees with the
Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created hereunder or under any other Loan Document;

(b) Permitted Indebtedness and Special Longer Term Unsecured Indebtedness in an
aggregate amount that, in each case, taken together with Indebtedness permitted
under clauses (a), (g) and (i) of this Section 6.01, (1) does not exceed, at the
time it is incurred, the amount required to comply with the provisions of
Section 6.07(b) and (2) will not result in the Covered Debt Amount, at the time
it is incurred, exceeding the Borrowing Base, so long as no Default or Event of
Default shall have occurred or be continuing after giving effect to the
incurrence of such Permitted Indebtedness or Special Longer Term Unsecured
Indebtedness; provided that for purposes of compliance with clause (2) hereof,
only the portion of Special Longer Term Unsecured Indebtedness consisting of
Excess Special Longer Term Unsecured Indebtedness shall be included in the
calculation of the Covered Debt Amount in accordance with the definition
thereof.

(c) Other Permitted Indebtedness;

(d) Indebtedness of the Borrower to or from any other Obligor or Indebtedness of
an Obligor to or from another Obligor;

(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(f) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(g) other Indebtedness (including the amortizing portion of any Other Secured
Indebtedness or Unsecured Indebtedness in excess of 1% per annum described in
the respective clause (i) of the definitions thereof) in an aggregate amount not
exceeding the Additional Debt Amount at any one time outstanding and that, taken
together with Indebtedness permitted under

 

106



--------------------------------------------------------------------------------

clauses (a), (b) and (i) of this Section 6.01 (1) does not exceed, at the time
it is incurred, the amount required to comply with the provisions of
Section 6.07(b) and (2) will not result in the Covered Debt Amount, at the time
it is incurred, exceeding the Borrowing Base, so long as no Default or Event of
Default shall have occurred or be continuing after giving effect to the
incurrence of such other Indebtedness;

(h) obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(i) at any time, Shorter Term Unsecured Indebtedness in an aggregate principal
amount not exceeding $100,000,000 at any one time outstanding that, taken
together with Indebtedness permitted under clauses (a), (b) and (g) of this
Section 6.01 (1) does not exceed, at the time it is incurred, the amount
required to comply with the provisions of Section 6.07(b), and (2) will not
result in the Covered Debt Amount, at the time it is incurred, exceeding the
Borrowing Base, so long as no Default or Event of Default shall have occurred or
be continuing after giving effect to the incurrence of such Shorter Term
Unsecured Indebtedness;

(j) obligations of any Obligor under a Permitted SBIC Guarantee, any SBIC Equity
Commitment and analogous commitments by such Obligor with respect to any of its
SBIC Subsidiaries;

(k) obligations arising with respect to Hedging Agreements, Credit Default Swaps
and total return swaps entered into pursuant to Section 6.04(c) or (i); and

(l) Indebtedness created under any Subscription Facility in an aggregate
principal amount not exceeding the undrawn Capital Commitments (or similar
defined term used for the purposes contemplated herein, in each case, as defined
in the Borrower’s Third Amended and Restated Agreement and Declaration of Trust,
dated as of August 13, 2019, as amended, restated, amended and restated,
supplemented, renewed or otherwise modified from time to time) of its investors.

SECTION 6.02. Liens. The Borrower will not, nor will it permit any other Obligor
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) any Lien on any property or asset of the Borrower or another Obligor
existing on the Effective Date and set forth in Part B of Schedule II, provided
that (i) no such Lien shall extend to any other property or asset of the
Borrower or any Subsidiary Guarantors (other than proceeds thereof or accessions
thereto) and (ii) any such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, except to the
extent not prohibited hereunder;

(b) Liens created pursuant to the Security Documents;

 

107



--------------------------------------------------------------------------------

(c) Liens on Special Equity Interests included in the Portfolio Investments but
only to the extent securing obligations in the manner provided in the definition
of “Special Equity Interests” in Section 1.01;

(d) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding the Additional Debt Amount at any one time outstanding
(which may cover Portfolio Investments, but only to the extent released from the
Lien in favor of the Collateral Agent in accordance with the requirements of
Section 9.02(c) and/or Section 10.03 of the Guarantee and Security Agreement,
or, if designated by the Borrower as “Designated Indebtedness” under the
Guarantee and Security Agreement, may be secured on a pari passu basis by the
Lien of the Security Documents), so long as at the time of the granting of such
Lien, (i) the aggregate amount of Indebtedness of the Borrower does not exceed
the amount required to comply with the provisions of Section 6.07(b) and
(ii) the Covered Debt Amount does not exceed the Borrowing Base;

(e) Liens on an Obligor’s direct ownership interests in Excluded Assets
(“Excluded Asset Liens”) but only to the extent that at the time any such Lien
is incurred, no more than 25% of the Value of all Obligors’ direct ownership
interests in all Excluded Assets (calculated as of the most recently delivered
financial statements) have become subject to an Excluded Asset Lien or have been
transferred pursuant to Section 6.03(e);

(f) Permitted Liens;

(g) Liens on the direct ownership interest of any Obligor in an Excluded Asset
to secure obligations owed to a creditor of such Excluded Asset;

(h) Liens on assets not constituting Collateral securing Indebtedness permitted
under Sections 6.01(e), (f) and (l);

(i) Liens created by posting of cash collateral in connection with Hedging
Agreements permitted under Section 6.04(c) and Credit Default Swaps and total
return swaps permitted under Section 6.04(i); and

(j) Liens existing on any property or asset prior to the acquisition thereof by
the Borrower or another Obligor; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets (other than proceeds thereof or
accessions thereto) of the Borrower or such Obligor.

SECTION 6.03. Fundamental Changes and Dispositions of Assets. The Borrower will
not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not, nor
will it permit any other Obligor to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person, except for
purchases or acquisitions of Portfolio Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document. The Borrower will not, nor will it permit any other
Obligor to, convey, sell, lease, transfer or otherwise dispose of, in one
(1) transaction or a series of transactions, any part of its assets, whether now
owned or

 

108



--------------------------------------------------------------------------------

hereafter acquired, but excluding (w) any transaction permitted under
Section 6.05 or 6.12, (x) assets sold or disposed of in the ordinary course of
business (including to make expenditures of cash in the normal course of the
day-to-day business activities of the Borrower and its Subsidiaries and the use
of Cash and Cash Equivalents in the ordinary course of business) (other than the
transfer of Portfolio Investments to Excluded Assets), (y) subject to the
provisions of clause (d) below, the transfer or sale of Portfolio Investments to
Excluded Assets or Immaterial Subsidiaries and (z) subject to the provisions of
clauses (c) and (e) below, any Obligor’s ownership interest in any Excluded
Asset or any Immaterial Subsidiary.

Notwithstanding the foregoing provisions of this Section 6.03:

(a) any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;

(b) any Obligor may sell, lease, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned Subsidiary Guarantor of the Borrower;

(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of (including by way of consolidation or merger) (i) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower or (ii) so
long as such transaction results in an Obligor receiving the proceeds of such
disposition, to any other Person; provided that either (x) the amount of any
excess availability under the Borrowing Base immediately prior to such
disposition is not diminished as a result of such disposition or (y) the
Borrowing Base immediately after giving effect to such disposition is at
least 110% of the Covered Debt Amount;

(d) the Obligors may sell, transfer or otherwise dispose of Cash, Cash
Equivalents and Portfolio Investments to an Excluded Asset or Immaterial
Subsidiary so long as (i) after giving effect to such sale, transfer or
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and (ii) either (x) the amount of any excess availability under the Borrowing
Base immediately prior to such sale, transfer or disposition is not diminished
as a result of such sale, transfer, or disposition or (y) the Gross Borrowing
Base immediately after giving effect to such sale, transfer or disposition is at
least 110% of the Covered Debt Amount;

(e) the Obligors may sell, transfer or otherwise dispose of direct ownership
interests in any Excluded Asset to any Subsidiary that is not an Obligor, if
after giving effect to such sale, transfer or other disposition, no more than
25% of the Value of all Obligors’ direct ownership interests in all Excluded
Assets (calculated as of the date of the most recently delivered financial
statements on or prior to the date of such sale, transfer or other disposition)
are subject to Excluded Asset Liens or have been sold, transferred or otherwise
disposed of to a Subsidiary that is not an Obligor pursuant to this clause (e);
provided that, notwithstanding that a transfer may violate such 25% limitation,
such transfer shall nevertheless be permitted if it is required by law, rule,
regulation or interpretive position of the SEC;

 

109



--------------------------------------------------------------------------------

(f) the Borrower may merge or consolidate with, or acquire all or substantially
all of the assets of, any other Person so long as (i) the Borrower is the
continuing or surviving entity in such transaction and (ii) at the time thereof
and after giving effect thereto (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans), no Default or Event of Default
shall have occurred or be continuing;

(g) the Borrower may dissolve or liquidate (i) any Immaterial Subsidiary or
(ii) any other Subsidiary so long as, with respect to this clause (ii), (A) in
connection with such dissolution or liquidation, any and all of the assets of
such Subsidiary shall be distributed or otherwise transferred to an Obligor and
(B) such dissolution or liquidation is not materially adverse to the Lenders and
the Borrower determines in good faith that such dissolution or liquidation is in
its best interests;

(h) the Borrower and the other Obligors may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $50,000,000 in any fiscal year;

(i) the Obligors may transfer assets that such Obligor would otherwise be
permitted to own to an Excluded Asset for the sole purpose of facilitating the
transfer of assets from one (1) Excluded Asset (or a Subsidiary that was an
Excluded Asset immediately prior to such disposition) to another Excluded Asset,
directly or indirectly through such Obligor (such assets, the “Transferred
Assets”); provided that (i) no Event of Default exists or is continuing at such
time or would result from any such transfer to or by such Obligor, (ii) the
Covered Debt Amount shall not exceed the Borrowing Base at such time, (iii) the
Transferred Assets are transferred to such Obligor by the transferor Excluded
Asset on the same Business Day that such assets are transferred by such Obligor
to the transferee Excluded Asset, and (iv) following such Transfer such Obligor
has no liability, actual or contingent, with respect to the Transferred Assets
other than Standard Securitization Undertakings; and

(j) the Borrower may deposit and use cash to purchase shares of common stock of
the Borrower in connection with a Tender Offer;

provided that in no event shall the Borrower enter into any transaction of
merger or consolidation or amalgamation, or effect any internal reorganization,
if the surviving entity would be organized under any jurisdiction other than a
jurisdiction of the United States.

SECTION 6.04. Investments. The Borrower will not, nor will it permit any other
Obligor to, acquire, make or enter into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

(c) Hedging Agreements entered into in the ordinary course of any Obligor’s
business for financial planning and not for speculative purposes;

 

110



--------------------------------------------------------------------------------

(d) Portfolio Investments by the Borrower and its Subsidiaries (including
investments in Excluded Assets) to the extent such Portfolio Investments are
permitted under the Investment Company Act and the Borrower’s Investment
Policies; provided that, if such Portfolio Investment is not included in the
Collateral Pool, then (i) after giving effect to such Portfolio Investment (and
any concurrent acquisitions of Portfolio Investments in the Collateral Pool or
payment of outstanding Loans), the Covered Debt Amount does not exceed the
Borrowing Base and (ii) either (x) the amount of any excess availability under
the Borrowing Base immediately prior to such Portfolio Investment is not
diminished as a result of such Portfolio Investment or (y) the Gross Borrowing
Base immediately after giving effect to such Portfolio Investment is at least
110% of the Covered Debt Amount;

(e) Investments in (or capital contribution to) Excluded Assets to the extent
permitted by Section 6.03(d) or (i);

(f) Investments described on Schedule IV hereto;

(g) Investments in Controlled Foreign Corporations; provided that, if such
Investment is not included in the Collateral Pool, then (i) after giving effect
to such Investment (and any concurrent acquisitions of Investments in the
Collateral Pool or payment of outstanding Loans), the Covered Debt Amount does
not exceed the Borrowing Base and (ii) either (x) the amount of any excess
availability under the Borrowing Base immediately prior to such Investment is
not diminished as a result of such Investment or (y) the Gross Borrowing Base
immediately after giving effect to such Investment is at least 110% of the
Covered Debt Amount;

(h) Investments in Immaterial Subsidiaries; provided that, if such Investment is
not included in the Collateral Pool, then (i) after giving effect to such
Investment (and any concurrent acquisitions of Investments in the Collateral
Pool or payment of outstanding Loans), the Covered Debt Amount does not exceed
the Borrowing Base and (ii) either (x) the amount of any excess availability
under the Borrowing Base immediately prior to such Investment is not diminished
as a result of such Investment or (y) the Gross Borrowing Base immediately after
giving effect to such Investment is at least 110% of the Covered Debt Amount;

(i) Investments constituting Credit Default Swaps and total return swaps; and

(j) additional Investments up to but not exceeding $100,000,000 in the aggregate
at any time outstanding.

For purposes of clause (e) of this Section 6.04, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero (0); the amount of an
Investment shall not in any event be reduced by reason of any write-off of such
Investment nor increased by any increase in the amount of earnings retained in
such Investment or as a result of any other matter (other than any cash or
assets contributed by or invested in such Investment).

 

111



--------------------------------------------------------------------------------

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
other Obligor to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:

(a) dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;

(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year (or
any calendar year, as relevant) of the Borrower in amounts not to exceed 110% of
the higher of (x) the net investment income of the Borrower for the applicable
year determined in accordance with GAAP and as specified in the annual financial
statements most recently delivered pursuant to Section 5.01(a) and (y) the
amount that is estimated in good faith to allow the Borrower (i) to satisfy the
minimum distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain the Borrower’s eligibility to be taxed as a RIC
for any such taxable year, (ii) to reduce to zero (0) for any such taxable year
its liability for federal income taxes imposed on (A) its investment company
taxable income pursuant to Section 852(b)(1) of the Code (or any successor
thereto), and (B) its net capital gain pursuant to Section 852(b)(3) of the Code
(or any successor thereto), and (iii) to avoid federal excise taxes for such
taxable year (or for the previous taxable year) imposed by Section 4982 of the
Code (or any successor thereto);

(c) any settlement in respect of a conversion feature in any convertible
security that may be issued by the Borrower to the extent made through the
delivery of common stock (except in the case of interest (which may be payable
in cash));

(d) other Restricted Payments so long as (i) on the date of such other
Restricted Payment and immediately after giving effect thereto (x) the Covered
Debt Amount does not exceed 90% of the Gross Borrowing Base and (y) no Default
or Event of Default shall have occurred and be continuing and (ii) on the date
of such other Restricted Payment the Borrower delivers to the Administrative
Agent and each Lender a Borrowing Base Certificate as at such date demonstrating
compliance with subclause (x) after giving effect to such Restricted Payment.
For purposes of preparing such Borrowing Base Certificate, (A) the Value of any
Quoted Investment shall be the most recent quotation available for such
Portfolio Investment and (B) the Value of any Unquoted Investment shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01(d), provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this subclause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Portfolio Investment; and

(e) Restricted Payments in connection with a Tender Offer, so long as no Event
of Default has occurred and is continuing and the Borrower is in compliance on a
pro forma basis with (i) Section 6.07(a) as of the last day of the most recent
fiscal quarter for which financial statements have been delivered to the
Administrative Agent and (ii) Section 6.07(b) immediately after giving effect to
such Restricted Payments.

 

112



--------------------------------------------------------------------------------

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraph (b) above, any Restricted Payments made by
Designated Subsidiaries or any other Excluded Asset that is a Subsidiary during
such period (other than any such Restricted Payments that are made directly or
indirectly to Obligors) shall be treated as Restricted Payments made by the
Borrower during such period.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it and the determination of the amounts referred to in paragraph
(b) above shall be made separately for the taxable year and the calendar year
and the limitation on dividends or distributions imposed by such paragraphs
shall apply separately to the amounts so determined.

SECTION 6.06. Certain Restrictions on Significant Subsidiaries. The Borrower
will not permit any of its Significant Subsidiaries (other than Excluded Assets)
to enter into or suffer to exist any indenture, agreement, instrument or other
arrangement (other than (a) the Loan Documents, (b) any indenture, agreement,
instrument or other arrangement entered into in connection with Indebtedness
permitted under Section 6.01 to the extent any such indenture, agreement,
instrument or other arrangement does not prohibit or restrain, in each case in
any material respect, or impose materially adverse conditions upon, the
requirements applicable to the Significant Subsidiaries under the Loan Documents
or (c) any agreement, instrument or other arrangement pertaining to any lease,
sale or other disposition of any asset permitted by this Agreement so long as
the applicable restrictions (x) only apply to such assets and (y) do not
restrict prior to the consummation of such sale or disposition the creation or
existence of the Liens in favor of the Collateral Agent pursuant to the Security
Documents or otherwise required by this Agreement, or the incurrence or payment
of Indebtedness under this Agreement or the ability of the Significant
Subsidiaries to perform any other obligation under any of the Loan Documents)
that prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property.

SECTION 6.07. Certain Financial Covenants.

(a) Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than
$1,500,000,000 plus 25% of the net cash proceeds of the sale of Equity Interests
by the Borrower after the Effective Date (other than proceeds of any
distribution or dividend reinvestment plan) less the amount paid or distributed
by the Borrower to purchase its shares of common stock in connection with a
Tender Offer.

(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 1.50 to 1 at any time.

 

113



--------------------------------------------------------------------------------

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any other Obligors to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Obligor, as
applicable, than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and any other Obligors
not involving any other Affiliate, (c) transactions among the Borrower and/or
its Subsidiaries pursuant to Section 6.03, Investments permitted by Section 6.04
and Restricted Payments permitted by Section 6.05, (d) the Affiliate Agreement
and the transactions provided in the Affiliate Agreement (as such agreement is
amended, modified or supplemented from time to time in a manner not materially
adverse to the Lenders), (e) transactions described or referenced on Schedule V,
(f) any Investment that results in the creation of an Affiliate,
(g) transactions with one (1) or more Affiliates as permitted by any SEC
exemptive order (as may be amended from time to time), exemptive rule or no
action relief that a majority of the independent members of the board of
trustees of the Borrower determines is reasonable and fair to the Borrower and
does not involved overreaching of the Borrower on the part of the Affiliate,
(h) any co-investment transaction to the extent not in violation of applicable
law, (i) the payment of compensation and reimbursement of expenses and
indemnification to officers and directors in the ordinary course of business,
(j) transactions between or among the Obligors and any SBIC Subsidiary at prices
and on terms and conditions not less favorable to the Obligors than could be
obtained at the time on an arm’s-length basis from unrelated third parties or
(k) transactions approved by a majority of the independent members of the board
of trustees of the Borrower.

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
other Obligors to, engage in any business in a manner that would violate its
Investment Policies in any material respect.

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to Designated Indebtedness
Obligations or Designated Indebtedness Holders under the Guarantee and Security
Agreement) prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; (d) any
agreement that imposes such restrictions only on Equity Interests in Excluded
Assets; (e) the underlying governing agreements of any minority equity interest
that impose such restrictions only on such equity interest; and (f) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require (other than pursuant to a grant of a Lien under
the Loan Documents) the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans, or any Hedging Agreement.

SECTION 6.11. Modifications of Certain Documents. The Borrower will not consent
to any modification, supplement or waiver of (a) any of the provisions of any
agreement, instrument or other document evidencing or relating to any Permitted
Indebtedness that would result in such Permitted Indebtedness not meeting the
requirements of the definition of

 

114



--------------------------------------------------------------------------------

“Permitted Indebtedness” set forth in Section 1.01 of this Agreement, unless
following such amendment, modification or waiver, such Permitted Indebtedness
would otherwise be permitted under Section 6.01, or (b) either of the Affiliate
Agreement or the Custodian Agreement, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties, in each case, without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders).

Without limiting the foregoing, the Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness permitted
pursuant to Section 6.01(d), including increases in the principal amount
thereof, modifications to the advance rates and/or modifications to the interest
rate, fees or other pricing terms so long as following any such action such
Indebtedness continues to be permitted under Section 6.01(d).

SECTION 6.12. Payments of Other Indebtedness. The Borrower will not, nor will it
permit any other Obligor to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of, or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Permitted Indebtedness or any Indebtedness that
is not then included in the Covered Debt Amount (other than the refinancing of
such Indebtedness with Indebtedness permitted under Section 6.01 or with the
proceeds of any issuance of Equity Interests), except for:

(a) regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that:
(w) the conversion features into Permitted Equity Interests under convertible
notes; (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests; and (y) any cash payment on account of interest
or expenses or fractional shares on such convertible notes made in respect of
such triggering and/or settlement thereof, shall be permitted under this
clause (a));

(b) payments and prepayments thereof required to comply with requirements of
Section 2.10(c);

(c) payments and prepayments of any Subscription Facility; and

(d) other payments and prepayments so long as at the time of and immediately
after giving effect to such payment, (i) no Default or Event of Default shall
have occurred and be continuing and (ii) if such payment were treated as a
“Restricted Payment” for the purposes of determining compliance with
Section 6.05(d), such payment would be permitted to be made under
Section 6.05(d);

provided that, in the case of clauses (a), (b) and (d) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness if after giving
effect thereto, the Covered Debt Amount would exceed the Borrowing Base.

 

115



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. Until the Facility Termination Date, if any of
the following events (“Events of Default”) shall occur and be continuing:

(a) the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.09(a) on the
Commitment Termination Date;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) or more Business Days;

(c) any representation or warranty made (or deemed made pursuant to
Section 4.02) by or on behalf of the Borrower or any of its Significant
Subsidiaries in or in connection with this Agreement or any other Loan Document
or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect when made or
deemed made in any material respect and such failure shall continue unremedied
for a period of thirty (30) or more days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrower;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Section 7 of
the Guarantee and Security Agreement (other than Section 7.01 thereof) or
(ii) Section 5.01(d) and (e) or 5.02 and such failure shall continue unremedied
for a period of five (5) or more Business Days after notice thereof by the
Administrative Agent (given at the request of any Lender) to the Borrower; it
being acknowledged and agreed that a failure of an Obligor to “Deliver” (as
defined in the Guarantee and Security Agreement) any particular Investment to
the extent required by Section 7.01 of the Guarantee and Security Agreement
shall result in such Investment not being included in the Borrowing Base but
shall not (in and of itself) be, or result in, a Default or an Event of Default;

(e) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five (5) or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e);
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a

 

116



--------------------------------------------------------------------------------

reasonably feasible plan to cure such Borrowing Base Deficiency within thirty
(30) Business Days (which thirty (30) Business Day period shall include the five
(5) Business Days permitted for delivery of such plan), so long as such
Borrowing Base Deficiency is cured within such thirty (30) Business Day period;
provided further, such thirty (30) Business Day period shall be extended to a
forty-five (45) Business Day period solely to the extent as provided in
Section 2.10(c) in order to cure any failure to satisfy Section 5.13(g);

(f) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d) or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of thirty
(30) or more days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Borrower;

(g) the Borrower or any of its Subsidiaries shall fail to make any payment of
principal or interest in respect of any Material Indebtedness, when and as the
same shall become due and payable, taking into account (other than with respect
to payments of principal) any applicable grace period;

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that shall continue unremedied
for any applicable period of time sufficient to enable or permit the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, other than as permitted under Section 6.12
and that is not a result of a breach, default or other violation or failure in
respect of such Material Indebtedness by the Borrower or any of its Subsidiaries
and, after giving effect to any applicable grace period); provided that this
clause (h) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of sixty (60) or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

(j) the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the

 

117



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Significant Subsidiaries (or
group of Subsidiaries that if consolidated would constitute a Significant
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(k) the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(l) one (1) or more judgments for the payment of money (not covered by
insurance) in an aggregate amount in excess of $100,000,000 shall be rendered
against the Borrower or any of its Subsidiaries or any combination thereof and
(i) the same shall remain undischarged for a period of sixty (60) consecutive
days following the entry of such judgment during which sixty (60) day period
such judgment shall not have been vacated, stayed, discharged or bonded pending
appeal, or (ii) any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(n) a Change in Control shall occur;

(o) GSO Asset Management LLC or any Affiliate of GSO Asset Management LLC that
is organized under the laws of a jurisdiction located in the United States of
America and in the business of managing or advising clients shall cease to be
the investment advisor for the Borrower;

(p) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments included in the Collateral Pool having an aggregate
Value in excess of 5% of the aggregate Value of all Portfolio Investments
included in the Collateral Pool, not be valid and perfected (to the extent
perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Collateral Agent, free and clear of
all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); provided that if such default is as a result of
any action of the Administrative Agent or Collateral Agent or a failure of the
Administrative Agent or Collateral Agent to take any action within its control,
then there shall be no Default or Event of Default hereunder until such default
shall continue unremedied for a period of ten (10) consecutive Business Days
after the first date on which both (x) the Borrower has received written notice
of such default from the Administrative Agent and (y) the Administrative Agent
or Collateral Agent has taken all related action within their control;

(q) except for expiration or termination in accordance with its terms, any of
the Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by the Borrower;

 

118



--------------------------------------------------------------------------------

(r) the Obligors shall at any time, without the consent of the Required Lenders,
(i) modify, supplement or waive in any material respect the Investment Policies
(other than any modification, supplement or waiver required by any applicable
law, rule or regulation or Governmental Authority), provided that a
modification, supplement or waiver shall not be deemed a modification in any
material respect of the Investment Policies if the effect of such modification,
supplement or waiver is that the permitted investment size of the Portfolio
Investments proportionately increases as the size of the Borrower’s capital base
changes; (ii) modify, supplement or waive in any material respect the Valuation
Policy (other than any modification, supplement or waiver (w) required under
GAAP, (x) required by any applicable law, rule or regulation or Governmental
Authority, or (y) when taken as a whole is not materially adverse to the Lenders
when compared to its Valuation Policy in effect as of the Effective Date), (iii)
fail to comply with the Valuation Policy in any material respect, or (iv) fail
to comply with the Investment Policies if such failure could reasonably be
expected to result in a Material Adverse Effect, and in the case of
subclauses (iii) and (iv) of this clause (r), such failure shall continue
unremedied for a period of thirty (30) or more days after the earlier of notice
thereof by the Administrative Agent (given at the request of any Lender) to the
Borrower or knowledge thereof by a Financial Officer;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or (j)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure of a Class demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall immediately deposit into the
Letter of Credit Collateral Account cash in an amount equal to 102% of the LC
Exposure of such Class as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
this Article.

 

119



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. The Administrative Agent.

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Collateral Agent as the collateral agent hereunder and under the other Loan
Documents and authorizes the Collateral Agent to have all the rights and
benefits hereunder and thereunder (including Section 9 of the Guarantee and
Security Agreement), and to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. Such Person and its Affiliates
may (without having to account therefor to any other Lender) accept deposits
from, lend money to and generally engage in any kind of banking, trust or other
business with any of the Obligors (or any Subsidiary or other Affiliate thereof)
as if it were not the Administrative Agent hereunder, and such Person and its
Affiliates may accept fees and other consideration from any of the Obligors for
services in connection with this Agreement or otherwise without having to
account for the same to the other Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any

 

120



--------------------------------------------------------------------------------

certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one (1) or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor, which is not a natural
person, a Defaulting Lender or a Disqualified Lender. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent’s
resignation shall nonetheless become effective (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Required Lenders appoint a successor
agent as provided for above in this paragraph. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be

 

121



--------------------------------------------------------------------------------

discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

Each Lender agrees that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own analysis and decisions in taking or not taking action
under or based upon this Agreement and other Loan Document to which it is a
party.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender
and each Issuing Bank, the Administrative Agent shall not (except as provided
herein or in the Security Documents) release all or substantially all of the
Collateral or otherwise terminate all or substantially all of the Liens under
any Security Document providing for collateral security, agree to additional
obligations being secured by all or substantially all of such collateral
security, or alter the relative priorities of the obligations entitled to the
benefits of the Liens created under the Security Documents with respect to all
or substantially all of the Collateral, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to (1) release
(which such release shall be automatic and require no further action from any
party) any Lien covering property that is the subject of either a disposition of
property not prohibited hereunder or a disposition to which the Required Lenders
have consented, (2) release from any Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) in
accordance with Section 9.02(c) and (3) spread Liens to any Designated
Indebtedness or Hedging Agreement Obligations (as such terms are defined in the
Guarantee and Security Agreement) in accordance with the Guarantee and Security
Agreement.

SECTION 8.02. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one (1) of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one (1) or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

122



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one (1) or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or a Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that none of the Administrative Agent, or any Joint Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or e-mail, as follows:

 

123



--------------------------------------------------------------------------------

(i) if to the Borrower, to it at c/o GSO Capital Partners LP, 345 Park Ave., New
York, NY 10154, Attention of Brad Marshall (E-mail
gsointralinks1@blackstone.com); with a copy, which shall not constitute notice,
to it at c/o GSO Capital Advisors LLC, 345 Park Ave., New York, NY 10154,
Attention of Marc Sileo / Jana Douglas (Telephone No. 212-503-2127 / 2025;
E-mail Marc.Sileo@gsocap.com / Jana.Douglas@gsocap.com); with a copy, which
shall not constitute notice, to Dechert LLP, 1095 Avenue of the Americas, New
York, New York 10036, Attention of Jay R. Alicandri, Esq. (Telephone No. (212)
698-3800; E-mail jay.alicandri@dechert.com);

(ii) if to the Administrative Agent, to Citibank, N.A., One Penn’s Way, OPS II,
New Castle, Delaware 19720, Attention of Agency Operations (Telephone No. (302)
894-6010; Fax No. (646) 274-5080; E-mail GlAgentOfficeOps@Citi.com with a copy
to AgencyABTFSupport@citi.com);

(iii) if to an Issuing Bank or a Swingline Lender, to it at its address (or
telecopy number or e-mail address) set forth in its Administrative
Questionnaire; and

(iv) if to any Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.

Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Section 2.03 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless otherwise notified by the Administrative Agent to the
Borrower, the Borrower may satisfy its obligation to deliver documents or
notices to the Administrative Agent or the Lenders under Sections 5.01 and
5.12(a) by delivering an electronic copy to: GlAgentOfficeOps@Citi.com with a
copy to AgencyABTFSupport@citi.com (or such other e-mail address as provided to
the Borrower in a notice from the Administrative Agent) (and the Administrative
Agent shall promptly provide notice thereof to the Lenders).

 

124



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.

(c) Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as an
Intralinks™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy to: GlAgentOfficeOps@Citi.com with a copy
to AgencyABTFSupport@citi.com (as provided in clause (b) above) or a notice
identifying the website where such information is located for posting by the
Administrative Agent on Intralinks™ or such equivalent website, provided that
the Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

125



--------------------------------------------------------------------------------

(b) Amendments to this Agreement. Except as provided in section 2.13(b), neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,

(iv) change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly adversely affected thereby, or

(v) change any of the provisions of this Section 9.02 or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds (2/3rds) of
the Credit Exposure and unused Commitments will be required for (A) any waiver
or adverse change (from the Lenders’ perspective) affecting the provisions of
this Agreement solely relating to the calculation of the Borrowing Base
(excluding changes to the provisions of Section 5.12(b)(iii) or (iv), but
including changes to the provisions of Section 5.12(c) and the definitions set
forth in Section 5.13) unless otherwise expressly provided herein and (B) any
release of Collateral other than for fair value or as otherwise permitted
hereunder or under the other Loan Documents.

For purposes of this Section 9.02, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

 

126



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding (x) no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document; (y) the Required Revolving Lenders may waive any condition
precedent to an extension of credit under the Revolving Commitments (other than
as required by Section 4.02) (which, for the avoidance of doubt, shall not
constitute a waiver of any ongoing or resulting Default or Event of Default)
(but the consent of no Term Lender shall be required) and (z) any Incremental
Term Lender may waive any condition precedent to an extension of credit under
the applicable Incremental Term Commitments (which, for the avoidance of doubt,
shall not constitute a waiver of any ongoing or resulting Default or Event of
Default) (but the consent of no Revolving Lender or other Term Lender shall be
required).

(c) Amendments to Security Documents. Except to the extent otherwise expressly
set forth in the Guarantee and Security Agreement or the other Loan Documents,
no Security Document nor any provision thereof may be waived, amended or
modified, nor may the Liens granted under such Guarantee and Security Agreement
be spread to secure any additional obligations (excluding (x) any increase in
the Loans and Letters of Credit hereunder pursuant to a Commitment Increase
under Section 2.08(e), (y) any increase in any Other Secured Indebtedness
permitted hereunder and (z) the spreading of such Liens to any Designated
Indebtedness or Hedging Agreement Obligations (as defined in the Guarantee and
Security Agreement) as provided for in the Guarantee and Security Agreement),
except pursuant to an agreement or agreements in writing entered into by the
Borrower, and by the Collateral Agent with the consent of the Required Lenders;
provided that, (i) except as otherwise expressly permitted by the Loan
Documents, without the written consent of each Lender and each Issuing Bank, no
such agreement shall release all or substantially all of the Obligors from their
respective obligations under the Security Documents and (ii) without the written
consent of each Lender and each Issuing Bank, no such agreement shall release
all or substantially all of the collateral security or otherwise terminate all
or substantially all of the Liens under the Security Documents, alter the
relative priorities of the obligations entitled to the Liens created under the
Security Documents (except in connection with securing additional obligations
equally and ratably with the Loans and other obligations hereunder) with respect
to all or substantially all of the collateral security provided thereby, except
that no such consent shall be required, and the Administrative Agent is hereby
authorized (and so agrees with the Borrower) to direct the Collateral Agent
under the Guarantee and Security Agreement to, and in addition to the rights of
such parties under the Guarantee and Security Agreement, the Administrative
Agent and the Collateral Agent under the Guarantee and Security Agreement may,
(1) release any Lien covering property (and to release any such guarantor) that
is the subject of either a disposition of property not prohibited hereunder or a
disposition to which the Required Lenders or the required number or percentage
of Lenders have consented (and such Lien shall be released automatically to the
extent provided in Section 10.03 of the Guarantee and Security Agreement), and
(2) release from the Guarantee and Security Agreement any “Subsidiary Guarantor”
(and any property of such Subsidiary Guarantor) that is designated as a
“Designated Subsidiary” or

 

127



--------------------------------------------------------------------------------

becomes an Excluded Asset or an Immaterial Subsidiary in accordance with this
Agreement or is otherwise no longer required to be a “Subsidiary Guarantor”
(including, without limitation, because it ceases to be consolidated on the
Borrower’s financial statements), so long as (A) after giving effect to any such
release under this clause (2) (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans) the Covered Debt Amount does not
exceed the Borrowing Base and the Borrower delivers a certificate of a Financial
Officer to such effect to the Administrative Agent, (B) either (I) the amount of
any excess availability under the Borrowing Base immediately prior to such
release is not diminished as a result of such release or (II) the Gross
Borrowing Base immediately after giving effect to such release is at least 110%
of the Covered Debt Amount and (C) no Event of Default has occurred and is
continuing.

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the consent of one (1) or more
Lenders whose consent is required for such proposed change, waiver, discharge or
termination is not obtained, then (so long as no Event of Default has occurred
and is continuing) the Borrower shall have the right, at its sole cost and
expense, to replace each such non-consenting Lender or Lenders with one (1) or
more replacement Lenders pursuant to Section 2.19(b) so long as at the time of
such replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(with respect to legal fees, limited to the reasonable and documented
out-of-pocket fees, charges and disbursements of one (1) outside counsel for the
Administrative Agent and its Affiliates collectively plus, if necessary, one
(1) single local counsel per appropriate jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), subject to
any limitation previously agreed in writing, (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender (including the
reasonable fees, charges and disbursements of not more than one (1) outside
legal counsel plus, if necessary, one (1) local counsel per appropriate
jurisdiction plus, in the case of an actual conflict of interest or separate
defenses available to indemnified parties that are different from those
available to other indemnified parties, one (1) additional counsel per group of
affected parties), in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section 9.03(a), or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and (iv) all reasonable and documented out-of-pocket
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

 

128



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Banks, the Collateral Agent, the Lead
Arrangers and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities, and
related expenses (other than Taxes or Other Taxes which shall only be
indemnified by the Borrower to the extent provided in Section 2.16) (including
the reasonable fees, charges and disbursements of not more than one (1) outside
legal counsel plus, if necessary, one (1) local counsel per appropriate
jurisdiction plus, in the case of an actual conflict of interest or separate
defenses available to indemnified parties that are different from those
available to the Borrower or other indemnified parties, one (1) additional
counsel per group of affected parties), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto or
(iv) any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the bad faith, fraud,
willful misconduct or gross negligence of such Indemnitee, (y) a claim brought
against such Indemnitee for material breach in bad faith of such Indemnitee’s
obligations under this Agreement or the other Loan Documents, if there has been
a final and nonappealable judgment against such Indemnitee on such claim as
determined by a court of competent jurisdiction or (z) a claim arising as a
result of a dispute between Indemnitees (other than (A) any dispute involving
claims against the Administrative Agent, the applicable Issuing Bank, any Joint
Lead Arranger or any Lender, in each case in their respective capacities as
such, and (B) claims arising out of any act or omission by the Borrower or its
Affiliates).

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

129



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, any Issuing Bank
or any Swingline Lender under paragraph (a) or (b) of this Section 9.03, (i)
each Lender severally agrees to pay to the Administrative Agent and such Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount and (ii) each Multicurrency Lender severally
agrees to pay to the applicable Swingline Lender such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity is sought); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, such Issuing Bank or
such Swingline Lender in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no party hereto shall assert, and each party hereto hereby waives, any
claim against any other party (or any Related Party to such party), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04 (and any
attempted assignment or transfer by any Lender which is not in accordance with
this Section 9.04 shall be treated as provided in the last sentence of
Section 9.04(b)(iii)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one (1) or more assignees other than a
Disqualified Lender all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans and LC
Exposure at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:

 

130



--------------------------------------------------------------------------------

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment (other than to a Disqualified Lender) unless it has
objected thereto by written notice to the Administrative Agent within ten
(10) Business Days after receiving written notice thereof; provided further that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, or, if an Event of Default has occurred and is continuing
under Section 7.01(a), (b), (i), (j), or (k), any other assignee; and

(B) the Administrative Agent and, in the case of an assignment of Revolving
Commitments, the Issuing Banks.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent;

(B) each partial assignment of any Class of Commitments or Loans and LC Exposure
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such Class of
Commitments, Loans and LC Exposure;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S. $3,500 (which fee shall not be payable in connection
with an assignment to a Lender or to an Affiliate of a Lender) (for which no
Obligor shall be obligated); and

(D) the assignee, if it shall not already be a Lender of the applicable Class,
shall deliver to the Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section 9.04.

 

131



--------------------------------------------------------------------------------

(c) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one (1) of its offices in New York City a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Registers” and each individually, a “Register”).
The entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(e) Participations. Any Lender may sell participations to one (1) or more banks
or other entities other than a Disqualified Lender (which restriction to sell to
Disqualified Lenders shall not apply only if the list of Disqualified Lenders
has not been made available to such Lender selling participations within five
(5) Business Days of written request by such Lender to the Administrative Agent
and the Borrower) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitments and the Loans and LC Disbursements owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents and (iv) no consent of the Borrower shall be required
for a participation to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing under Section 7.01(a), (b), (i), (j),
or (k). Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects

 

132



--------------------------------------------------------------------------------

such Participant. Subject to paragraph (f) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04 (subject
to the requirements and limitations therein, including the requirements under
Sections 2.16(e), (f) and (g) (it being understood that the documentation
required under these paragraphs shall be delivered to the participating
Lender)). Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.19 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(d) as though it were a Lender hereunder.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16 as though it were a Lender
and the applicable Lender shall provide the Borrower with satisfactory evidence
that the participation is in registered form and shall permit the Borrower to
review such register as reasonably needed for the Borrower to comply with its
obligations under applicable laws and regulations. Each Participant agrees to be
subject to the provisions of Section 2.19 as if it were an assignee under
paragraph (b) of this Section 9.04.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

133



--------------------------------------------------------------------------------

(h) No Assignments to Natural Persons, the Borrower or Affiliates. Anything in
this Section 9.04 to the contrary notwithstanding, no Lender may (i) assign or
participate any interest in any Loan or LC Exposure held by it hereunder to any
natural person or the Borrower or any of its Affiliates or Subsidiaries without
the prior consent of each Lender or (ii) assign any interest in any Commitment,
Loan or LC Exposure held by it hereunder to any person known by such Lender at
the time of such assignment to be a Defaulting Lender, a Subsidiary of a
Defaulting Lender or a person who, upon consummation of such assignment, would
be a Defaulting Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

(b) Electronic Execution. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Borrowing Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent (and, for the
avoidance of doubt, electronic signatures utilizing the DocuSign platform shall
be deemed approved), or the keeping of records in electronic form, each of which
shall be of the same legal

 

134



--------------------------------------------------------------------------------

effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section 9.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have; provided that in the event that any Defaulting Lender
exercises any such right of setoff, (a) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (b) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower after any such setoff and application made by such Lender;
provided further, that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each party to this Agreement hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the

 

135



--------------------------------------------------------------------------------

judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 9.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party to this Agreement (i) irrevocably consents to
service of process in the manner provided for notices in Section 9.01 and
(ii) agrees to the extent permitted by applicable law that service as provided
in the manner provided for notices in Section 9.01 is sufficient to confer
personal jurisdiction over such party in any proceeding in any court and
otherwise constitutes effective and binding service in every respect. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could

 

136



--------------------------------------------------------------------------------

purchase the Specified Currency with the Second Currency on the Business Day
next preceding the day on which such judgment is rendered. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under any other Loan Document (in this Section 9.11
called an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due hereunder in the Second Currency such Entitled Person may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and the Borrower hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify such Entitled Person against, and to pay
such Entitled Person on demand, in the Specified Currency, the amount (if any)
by which the sum originally due to such Entitled Person in the Specified
Currency hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. None of the Joint Lead Arrangers
shall have any responsibility under this Agreement.

SECTION 9.13. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one (1) or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one (1) or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section 9.13 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

(b) Confidentiality. Each of the Administrative Agent, the Collateral Agent, the
Lenders, the Joint Lead Arrangers, the Swingline Lenders and the Issuing Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives who need to know such Information in
connection with the transactions contemplated hereby (it being understood that
(A) the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential to the same extent as provided in this paragraph (b) and (B) it
will be responsible for its Affiliates’ compliance with this paragraph), (ii) to
the extent requested by any regulatory authority with competent jurisdiction
over it or its Affiliates (including any self-regulatory authority), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that, except in the case of any examination by a
regulatory, self-regulatory or governmental agency, it will use its commercially
reasonable efforts to notify the Borrower of any such

 

137



--------------------------------------------------------------------------------

disclosure prior to making such disclosure to the extent permitted by applicable
law, rule or regulation), (iv) to any other party hereto or to any rating agency
in connection with rating the Borrower or its Subsidiaries or the Loans made to
the Borrower, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.13, to (x) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; provided that, (a) such Person would be permitted to be an
assignee or participant pursuant to the terms hereof and such Person is not a
Disqualified Lender, (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations or (z) any market data service, (vii) with the consent of the
Borrower or (viii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 9.13 or (y) becomes available
to the Administrative Agent, any Lender, any Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or its Affiliates and is not actually known by it to be in breach of
any other Person’s confidentiality obligations to the Borrower. In addition, the
Administrative Agent and each Lender may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or any Lender in connection with the administration or
servicing of this Agreement, the other Loan Documents and the Commitments.

For purposes of this Section 9.13, “Information” means all information provided
by GSO Asset Management LLC (or any new or successor investment advisor not
otherwise prohibited under this Agreement), the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses or any portfolio investment (including Portfolio
Investments and including the Value of such Portfolio Investments), other than
any such information that is available to the Administrative Agent, the
Collateral Agent, any Lender, any Swingline Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by GSO Asset Management LLC (or any
new or successor investment advisor not otherwise prohibited under this
Agreement), the Borrower or any of its Subsidiaries and is not actually known by
it to be in breach of any other Person’s confidentiality obligations to the
Borrower, provided that, in the case of information received from by GSO Asset
Management LLC (or any new or successor investment advisor not otherwise
prohibited under this Agreement), the Borrower or any of its Subsidiaries after
the Effective Date, such information shall be deemed to be confidential at the
time of delivery unless clearly identified therein as nonconfidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.13 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14. Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
other Obligor that, pursuant to the requirements of the USA Patriot Act and the
Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Borrower and each other Obligor, which
information includes the name and address of each Obligor and other information
that will allow such Lender or the Administrative Agent to identify the Obligors
in accordance with the USA Patriot Act and the Beneficial Ownership Regulation.

 

138



--------------------------------------------------------------------------------

SECTION 9.15. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

SECTION 9.16. No Fiduciary Duty. Each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Obligors, their respective
stockholders and/or their respective affiliates. Each Obligor agrees that
nothing in this Agreement or the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Obligor, its
stockholders or its affiliates, on the other. The Obligors acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Obligors,
on the other, and (ii) solely in connection therewith and solely with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Obligor, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Obligor, its stockholders or its affiliates on other matters) or any other
obligation to any Obligor except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting hereunder solely as principal and not as
the agent or fiduciary of any Obligor, its management, stockholders, creditors
or any other Person. Each Obligor acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
the transactions contemplated by the Loan

 

139



--------------------------------------------------------------------------------

Documents and the process leading thereto. Each Obligor agrees that it will not
claim that any Lender has rendered advisory services hereunder of any nature or
respect, or owes a fiduciary or similar duty to such Obligor, solely in
connection with the transactions contemplated by the Loan Documents or the
process leading thereto.

SECTION 9.17. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 9.18. Termination. Promptly upon the Facility Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to the
Borrower such termination statements and releases and other documents necessary
or appropriate to evidence the release of the Borrower from this Agreement, the
Loan Documents and each of the documents securing the obligations of the
Borrower (and, in the case of the Facility Termination Date, with respect to
each of the foregoing, the termination thereof) hereunder as the Borrower may
reasonably request, all at the sale and cost and expense of the Borrower.

 

140



--------------------------------------------------------------------------------

SECTION 9.19. Limited Recourse. Each of the Administrative Agent, the Collateral
Agent and the Lenders acknowledges and agrees that this Agreement, the Loans,
the Secured Obligations, each of the other Loan Documents and the other
obligations hereunder and thereunder are only recourse to the Obligors.

[Signature pages follow]

 

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLACKSTONE / GSO SECURED LENDING FUND By:  

/s/ Brad Marshall

Name:   Brad Marshall Title:   Chief Executive Officer

[Senior Secured Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender, an Issuing Bank and as Administrative Agent By:  

/s/ Maureen Maroney

Name:   Maureen Maroney Title:   Vice President

[Signature Page to Senior Secured Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

[Signature Page to Senior Secured Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Shane Klein

Name:   Shane Klein Title:   Managing Director

[Signature Page to Senior Secured Credit Agreement]



--------------------------------------------------------------------------------

State Street Bank and Trust Company, as a Lender By:  

/s/ Pallo Blum-Tucker

Name:   Pallo Blum-Tucker Title:   Managing Director For any Lender requiring a
second signature block: By:  

 

  Name:   Title:

[Signature Page to Senior Secured Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director For any Lender requiring a second
signature block: By:  

 

  Name:   Title:

[Signature Page to Senior Secured Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

/s/ Julien Thinat

Name:   Julien Thinat Title:   Authorized Signatory For any Lender requiring a
second signature block: By:  

 

  Name:   Title:

[Signature Page to Senior Secured Credit Agreement]